UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6395 DREYFUS NEW YORK MUNICIPAL CASH MANAGEMENT (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 1/31/10 FORM N-CSR Item 1. Reports to Stockholders. Contents The Funds Letter to Shareholders (Taxable) 3 Letter to Shareholders (Tax-Exempt) 5 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 9 Statements of Investments 11 Statements of Assets and Liabilities 59 Statements of Operations 62 Statements of Changes in Net Assets 64 Financial Highlights 70 Notes to Financial Statements 81 Report of Independent Registered Public Accounting Firm 93 Important Tax Information 94 Proxy Results 95 Board Members Information 96 Officers of the Funds 97 For More Information Back cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Dreyfus Cash Management Funds The Funds LETTER TO SHAREHOLDERS Dear Shareholders: We present to you this annual report for Dreyfus Cash Management Funds (Taxable). For the 12-month period ended January 31, 2010, the six Dreyfus Cash Management Funds (Taxable) listed below produced the following yields and, taking into account the effects of compounding, the following effective yields: Effective Yield (%) Yield (%) Dreyfus Cash Management Institutional Shares Investor Shares Administrative Shares Participant Shares Agency Shares Dreyfus Cash Management Plus, Inc. Institutional Shares Investor Shares Administrative Shares Participant Shares Service Shares Select Shares Agency Shares Dreyfus Government Cash Management Institutional Shares Investor Shares Administrative Shares Participant Shares Agency Shares Dreyfus Government Prime Cash Management Institutional Shares Investor Shares Administrative Shares Participant Shares Agency Shares Dreyfus Treasury & Agency Cash Management Institutional Shares Investor Shares Administrative Shares Participant Shares Service Shares Select Shares Agency Shares Premier Shares Dreyfus Treasury Prime Cash Management Institutional Shares Investor Shares Administrative Shares Participant Shares Agency Shares Money Market Yields Remained Near Record Lows The reporting period began in the midst of a global financial crisis and severe recession. In response, the Federal Reserve Board (the Fed) already had pumped liquidity into the banking system and eased monetary policy aggressively, driving the overnight federal funds rate to an unprecedented low range of between 0% and 0.25%. As a result, money market yields began 2009 at historical lows and remained there throughout the year. The U.S. government responded with a number of its own remedial measures, including the Temporary Guarantee Program for Money Market Funds, which remained in effect through most of the reporting period before ending on September 18, 2009. This measure was designed to promote liquidity in the commercial paper market. Although economic conditions continued to deteriorate in early 2009 as housing prices plummeted and job losses mounted, investor sentiment began to improve in March when evidence emerged that credit markets were recovering. Still, the U.S. economy sent mixed signals in the spring. Existing home sales and prices increased in May, but the unemployment rate hit a 26-year high.The U.S. economy contracted at a 0.7% annualized rate between April and June, a much milder decline than the previous quarters 5.5% annualized rate, lending credence to forecasts that the recession was nearing an end. Residential construction improved in July, and August saw the first expansion of manufacturing activity in more than 18 months. Consumer spending increased in August by 1.3%, the largest gain in more than seven years, due in part to the U.S. governments Cash for Clunkers automobile purchasing program. October also experienced gradual economic improvement. Positive news included a return to growth for the U.S. economy, with U.S. GDP expanding at a 2.2% annualized rate in the third quarter, its first quarterly The Funds 3 LETTER TO SHAREHOLDERS (continued) gain in more than a year. While pending home sales reached their highest level in almost three years, distressed sales accounted for more than 30% of those transactions.The unemployment rate moved to 10.2% in October, its highest level since the early 1980s. In November, investors were encouraged by a slight dip in the unemployment rate to 10.0%. The manufacturing sector expanded, and foreclosure activity in the housing sector moderated, with each indicator showing improvement for the fourth straight month. Manufacturing activity expanded for the fifth consecutive month in December, and new orders increased for the sixth straight month, providing further evidence of a mending economy. Retail sales in December were almost 3% higher than one year earlier, suggesting that consumers were spending more freely. While the unemployment rate remained at 10%, monthly job losses moderated in December to 85,000, down from an average of 691,000 per month during the first quarter. January 2010 brought more encouraging news, including the announcement that U.S. GDP grew at an estimated 5.7% annualized rate during the fourth quarter of 2009. Although inventory rebuilding accounted for more than half of the gain in economic growth, economists were encouraged in January by the sixth consecutive monthly increase in manufacturing activity and a better-than-expected improvement in retail sales. In addition, the unemployment rate fell to 9.7% and job losses moderated in January. Quality and Liquidity Still Our Priority Since yield spreads remained relatively flat along the money market maturity spectrum, most money market funds maintained relatively defensive footings throughout 2009, and the industrys average weighted maturity remained substantially shorter than historical averages. The funds were no exception; we set each funds weighted average maturity in a position that was roughly in line with their respective industry averages for most of 2009.We also focused exclusively on money market instruments meeting our stringent credit-quality criteria. Despite continued signs of economic improvement, the Fed at its January 2010 meeting indicated once again that economic conditions are likely to warrant exceptionally low levels of the federal funds rate for an extended period. In addition, the Treasury Departments extension of the Troubled Asset Relief Program (TARP) until October 2010 suggests that policymakers remain concerned regarding the possibility of unforeseen problems in the banking system. As always, we intend to maintain the funds focus on credit quality and liquidity. An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases 7-day yields during the reporting period would have been negative absent the expense absorption. 4 LETTER TO SHAREHOLDERS Dear Shareholder: We are pleased to present the annual report for Dreyfus Cash Management Funds (Tax Exempt). For the 12-month period ended January 31, 2010, the five tax-exempt money market portfolios that comprise Dreyfus Cash Management Funds (Tax Exempt) produced the following yields and effective yields: Effective Yield (%) Yield (%) Dreyfus Municipal Cash Management Plus Institutional Shares Investor Shares Administrative Shares Participant Shares Agency Shares Dreyfus New York Municipal Cash Management Institutional Shares Investor Shares Administrative Shares Participant Shares Agency Shares Dreyfus Tax Exempt Cash Management Institutional Shares Recession, Supply-and-Demand Dynamics Kept Yields Low The reporting period began in the midst of a severe recession as U.S. housing markets continued to struggle, job losses mounted and consumer confidence plummeted. In addition, the failures of major financial institutions had sparked a global financial crisis that punished dealers and insurers of municipal securities over the final months of 2008. These developments caused dislocations among a wide variety of financial assets, including some money market instruments. In response, the Federal Reserve Board (the Fed) had reduced the overnight federal funds rate to an unprecedented low range of between 0% and 0.25%. The U.S. Department of the Treasury also had initiated several remedial measures, including theTemporary Guarantee Program for Money Market Funds, which remained in effect over much of the reporting period before expiring on September 18, 2009. In the municipal securities market, tighter lending restrictions, credit-rating downgrades, industry consolidation and the dislocation of the municipal bond insurance industry led to a decrease in the supply of eligible variable-rate demand notes and tender option bonds. Due to the high cost of short-term funding, states and municipalities instead issued more long-term bonds, including taxable securities through the government-supported Build America Bonds program, which was enacted as part of the economic stimulus package. These factors effectively limited the available supply of municipal money market instruments. Meanwhile, demand for tax-exempt money market instruments remained relatively robust. In addition to demand from individuals concerned about potential tax increases, the tax-exempt market saw rising participation among institutional investors seeking competitive yields compared with taxable money market instruments. The combination of limited supply and robust demand put additional downward pressure on already low tax-exempt money market yields; however, yields remained attractive to comparable taxable securities. Finally, many states and municipalities struggled throughout the reporting period with deteriorating fiscal conditions due to reduced tax collections and intensifying demands on social services.These devel- The Funds 5 LETTER TO SHAREHOLDERS (continued) opments were particularly severe in California and NewYork, where political infighting has complicated attempts to balance each states operating budget.The resulting credit deterioration has further limited the supply of instruments meeting our investment criteria nationally, as well as California and NewYork. In-House Research Supported Credit Quality In this highly challenging market environment, we focused on direct, high-quality municipal obligations. Our credit analysts conduct in-depth, independent research into the fiscal health of the issuers we consider, a process that helped the funds avoid some of the markets more severe credit-related problems. We favored instrumentsincluding commercial paper and municipal notes with maturities of six months or lessbacked by pledged tax appropriations or revenues from facilities providing essential services.We generally shied away from instruments issued by entities that depend heavily on state aid, focusing on issuers in strong fiscal positions which could withstand revenue declines. With interest rates hovering near historical lows throughout the reporting period and because yield differences have remained relatively flat throughout the maturity range, municipal money market funds generally have maintained short weighted average maturities compared to historical norms. The funds were no exception, as we set their weighted average maturities in ranges that generally were in line with industry averages. This conservative strategy did not detract materially from the funds performance. Safety and Liquidity Are Paramount The Fed has repeatedly indicated that it is likely to keep short-term interest rates near historical lows for an extended period, suggesting that municipal money market yields are unlikely to rise significantly anytime soon. In addition, the industry expects new regula- tions from the U.S. government in the wake of the financial crisis. Therefore, despite the apparent onset of an economic recovery, we believe the prudent course continues to be a conservative credit selection strategy with an emphasis on preservation of capital and liquidity. This will enable the fund to react to changes in monetary policy quickly and efficiently. An investment in each fund is not insured or guaranteed by the FDIC or any other government agency. Although each fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. For the national funds, income may be subject to state and local taxes. For the NewYork and California funds, income may be subject to state and local taxes for out-of-state residents. For each non-AMT-Free fund, some income may be subject to the federal alternative minimum tax (AMT). 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases 7-day yields during the reporting period would have been negative absent the expense absorption. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemptions fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from August 1, 2009 to January 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2010 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Cash Management Expenses paid per $1,000  $ 1.06 $ 1.81 $ 1.56 $ 1.92   $ 1.36   Ending value (after expenses) $1,000.80 $1,000.00 $1,000.30 $1,000.00   $1,000.50   Dreyfus Cash Management Plus, Inc. Expenses paid per $1,000  $ 1.16 $ 1.92 $ 1.66 $ 1.97 $ 2.07 $ 1.97 $ 1.46   Ending value (after expenses) $1,000.70 $1,000.00 $1,000.20 $1,000.00 $1,000.00 $1,000.00 $1,000.40   Dreyfus Government Cash Management Expenses paid per $1,000  $ 1.06 $ 1.31 $ 1.26 $ 1.31   $ 1.21   Ending value (after expenses) $1,000.30 $1,000.00 $1,000.00 $1,000.00   $1,000.10   Dreyfus Government Prime Cash Management Expenses paid per $1,000  $ 1.01 $ 1.31 $ 1.21 $ 1.26   $ 1.16   Ending value (after expenses) $1,000.20 $1,000.00 $1,000.00 $1,000.00   $1,000.10   Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000  $ .96 $ 1.06 $ 1.06 $ 1.01 $ 1.01 $ 1.01 $ 1.06 $ 1.01 Ending value (after expenses) $1,000.10 $1,000.00 $1,000.00 $1,000.00 $1,000.00 $1,000.00 $1,000.00 $1,000.00 Dreyfus Treasury Prime Cash Management Expenses paid per $1,000  $ .76 $ .81 $ .81 $ .81   $ .66   Ending value (after expenses) $1,000.00 $1,000.00 $1,000.00 $1,000.00   $1,000.00   Dreyfus Municipal Cash Management Plus Expenses paid per $1,000  $ 1.11 $ 2.12 $ 1.61 $ 2.32   $ 1.46   Ending value (after expenses) $1,001.10 $1,000.20 $1,000.60 $1,000.00   $1,000.70   The Funds 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming actual returns for the six months ended January 31, 2010 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus New York Municipal Cash Management Expenses paid per $1,000  $ 1.16 $ 2.07 $ 1.61 $ 2.27   $ 1.41   Ending value (after expenses) $1,001.00 $1,000.10 $1,000.60 $1,000.00   $1,000.70   Dreyfus Tax Exempt Cash Management Expenses paid per $1,000  $ 1.11 $ 1.71 $ 1.56 $ 1.76   $ 1.41   Ending value (after expenses) $1,000.60 $1,000.00 $1,000.20 $1,000.00   $1,000.30   Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000  $ 1.11 $ 1.81 $ 1.61 $ 1.76   $ 1.36   Ending value (after expenses) $1,000.70 $1,000.00 $1,000.20 $1,000.00   $1,000.40   Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000  $ 1.11 $ 1.81 $ 1.56 $ 1.97     $ 1.97 Ending value (after expenses) $1,000.90 $1,000.20 $1,000.50 $1,000.00     $1,000.00  Expenses are equal to Dreyfus Cash Managements annualized expense ratio of .21% for Institutional Shares, .36% for Investor Shares, .31% for Administrative Shares, .38% for Participant Shares and .27% for Agency Shares, Dreyfus Cash Management Plus, Inc 23% for Institutional Shares, .38% for Investor Shares, .33% for Administrative Shares, 39% for Participant Shares, .41% for Service Shares, .39% for Select Shares and .29% for Agency Shares, Dreyfus Government Cash Management .21% for Institutional Shares, .26% for Investor Shares, .25% for Administrative Shares, .26% for Participant Shares and .24% for Agency Shares, Dreyfus Government Prime Cash Management .20% for Institutional Shares, .26% for Investor Shares, .24% for Administrative Shares, .25% for Participant Shares and .23% for Agency Shares, Dreyfus Treasury & Agency Cash Management .19% for Institutional Shares, .21% for Investor Shares, .21% for Administrative Shares, .20% for Participant Shares, .20% for Service Shares, .20% for Select Shares, .21% for Agency Shares and .20% for Premier Shares, Dreyfus Treasury Prime Cash Management .15% for Institutional Shares, .16% for Investor Shares, .16% for Administrative Shares, .16% for Participant Shares and .13% for Agency Shares, Dreyfus Municipal Cash Management Plus .22% for Institutional Shares, .42% for Investor Shares, .32% for Administrative Shares, .46% for Participant Shares and .29% for Agency Shares, Dreyfus NewYork Municipal Cash Management .23% for Institutional Shares, .41% for Investor Shares, .32% for Administrative Shares, .45% for Participant Shares and .28% for Agency Shares, Dreyfus Tax Exempt Cash Management .22% for Institutional Shares, .34% for Investor Shares, .31% for Administrative Shares, .35% for Participant Shares and .28% for Agency Shares, Dreyfus California AMT-Free Municipal Cash Management .22% for Institutional Shares, .36% for Investor Shares, .32% for Administrative Shares, .35% for Participant Shares and .27% for Agency Shares, Dreyfus NewYork AMT-Free Municipal Cash Management .22% for Institutional Shares, .36% for Investor Shares, .31% for Administrative Shares, .39% for Participant Shares and .39% for Classic shares; multiplied by the respective funds average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended January 31, 2010 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Cash Management Expenses paid per $1,000  $ 1.07 $ 1.84 $ 1.58 $ 1.94   $ 1.38   Ending value (after expenses) $1,024.15 $1,023.39 $1,023.64 $1,023.29   $1,023.84   Dreyfus Cash Management Plus, Inc. Expenses paid per $1,000  $ 1.17 $ 1.94 $ 1.68 $ 1.99 $ 2.09 $ 1.99 $ 1.48   Ending value (after expenses) $1,024.05 $1,023.29 $1,023.54 $1,023.24 $1,023.14 $1,023.24 $1,023.74   Dreyfus Government Cash Management Expenses paid per $1,000  $ 1.07 $ 1.33 $ 1.28 $ 1.33   $ 1.22   Ending value (after expenses) $1,024.15 $1,023.89 $1,023.95 $1,023.89   $1,024.00   Dreyfus Government Prime Cash Management Expenses paid per $1,000  $ 1.02 $ 1.33 $ 1.22 $ 1.28   $ 1.17   Ending value (after expenses) $1,024.20 $1,023.89 $1,024.00 $1,023.95   $1,024.05   Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000  $ .97 $ 1.07 $ 1.07 $ 1.02 $ 1.02 $ 1.02 $ 1.07 $ 1.02 Ending value (after expenses) $1,024.25 $1,024.15 $1,024.15 $1,024.20 $1,024.20 $1,024.20 $1,024.15 $1,024.20 Dreyfus Treasury Prime Cash Management Expenses paid per $1,000  $ .77 $ .82 $ .82 $ .82   $ .66   Ending value (after expenses) $1,024.45 $1,024.40 $1,024.40 $1,024.40   $1,024.55   Dreyfus Municipal Cash Management Plus Expenses paid per $1,000  $ 1.12 $ 2.14 $ 1.63 $ 2.35   $ 1.48   Ending value (after expenses) $1,024.10 $1,023.09 $1,023.59 $1,022.89   $1,023.74   The Funds 9 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming a hypothetical 5% annualized return for the six months ended January 31, 2010 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus New York Municipal Cash Management Expenses paid per $1,000  $ 1.17 $ 2.09 $ 1.63 $ 2.29   $ 1.43   Ending value (after expenses) $1,024.05 $1,023.14 $1,023.59 $1,022.94   $1,023.79   Dreyfus Tax Exempt Cash Management Expenses paid per $1,000  $ 1.12 $ 1.73 $ 1.58 $ 1.79   $ 1.43   Ending value (after expenses) $1,024.10 $1,023.49 $1,023.64 $1,023.44   $1,023.79   Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000  $ 1.12 $ 1.84 $ 1.63 $ 1.79   $ 1.38   Ending value (after expenses) $1,024.10 $1,023.39 $1,023.59 $1,023.44   $1,023.84   Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000  $ 1.12 $ 1.84 $ 1.58 $ 1.99     $ 1.99 Ending value (after expenses) $1,024.10 $1,023.39 $1,023.64 $1,023.24     $1,023.24  Expenses are equal to Dreyfus Cash Managements annualized expense ratio of .21% for Institutional Shares, .36% for Investor Shares, .31% for Administrative Shares, .38% for Participant Shares and .27% for Agency Shares, Dreyfus Cash Management Plus, Inc 23% for Institutional Shares, .38% for Investor Shares, .33% for Administrative Shares, 39% for Participant Shares, .41% for Service Shares, .39% for Select Shares and .29% for Agency Shares, Dreyfus Government Cash Management .21% for Institutional Shares, .26% for Investor Shares, .25% for Administrative Shares, .26% for Participant Shares and .24% for Agency Shares, Dreyfus Government Prime Cash Management .20% for Institutional Shares, .26% for Investor Shares, .24% for Administrative Shares, .25% for Participant Shares and .23% for Agency Shares, Dreyfus Treasury & Agency Cash Management .19% for Institutional Shares, .21% for Investor Shares, .21% for Administrative Shares, .20% for Participant Shares, .20% for Service Shares, .20% for Select Shares, .21% for Agency Shares and .20% for Premier Shares, Dreyfus Treasury Prime Cash Management .15% for Institutional Shares, .16% for Investor Shares, .16% for Administrative Shares, .16% for Participant Shares and .13% for Agency Shares, Dreyfus Municipal Cash Management Plus .22% for Institutional Shares, .42% for Investor Shares, .32% for Administrative Shares, .46% for Participant Shares and .29% for Agency Shares, Dreyfus NewYork Municipal Cash Management .23% for Institutional Shares, .41% for Investor Shares, .32% for Administrative Shares, .45% for Participant Shares and .28% for Agency Shares, Dreyfus Tax Exempt Cash Management .22% for Institutional Shares, .34% for Investor Shares, .31% for Administrative Shares, .35% for Participant Shares and .28% for Agency Shares, Dreyfus California AMT-Free Municipal Cash Management .22% for Institutional Shares, .36% for Investor Shares, .32% for Administrative Shares, .35% for Participant Shares and .27% for Agency Shares, Dreyfus NewYork AMT-Free Municipal Cash Management .22% for Institutional Shares, .36% for Investor Shares, .31% for Administrative Shares, .39% for Participant Shares and .39% for Classic shares; multiplied by the respective funds average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 STATEMENT OF INVESTMENTS January 31, 2010 Principal Dreyfus Cash Management Amount ($) Value ($) Negotiable Bank Certificates of Deposit60.8% Allied Irish Banks (Yankee) 0.56%0.75%, 2/3/104/6/10 1,225,000,000 1,225,000,000 Banco Bilbao Vizcaya Argentaria 0.32%, 2/17/10 55,000,000 a 55,000,000 Banco Bilbao Vizcaya Argentaria (Yankee) 0.24%0.35%, 3/4/107/6/10 1,780,000,000 1,780,011,415 Bank of Ireland (Yankee) 0.62%, 3/23/10 700,000,000 b 700,000,000 Bank of Nova Scotia (Yankee) 0.09%0.30%, 2/1/107/6/10 1,250,000,000 1,250,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.21%0.25%, 2/12/104/1/10 1,750,000,000 1,750,000,000 Barclays Bank PLC (Yankee) 0.42%0.71%, 2/5/105/12/10 1,525,000,000 1,525,000,000 Calyon NA (Yankee) 0.33%0.60%, 2/5/107/2/10 1,200,000,000 1,200,000,000 Credit Industriel et Commercial (London) (Yankee) 0.17%0.37%, 2/1/102/8/10 1,910,000,000 1,910,001,369 DZ Bank AG (Yankee) 0.21%0.24%, 2/26/104/7/10 950,000,000 950,000,000 Fortis Bank (Yankee) 0.31%, 5/5/105/6/10 750,000,000 750,000,000 HSBC USA Inc. (London) 0.32%, 3/29/10 100,000,000 100,000,000 ING Bank N.V. (London) 0.27%, 2/12/10 500,000,000 500,000,000 Intesa Sanpaolo SpA (Yankee) 0.32%1.08%, 4/5/105/21/10 350,000,000 350,000,000 Lloyds TSB Bank PLC (Yankee) 0.13%, 2/1/10 75,000,000 75,000,000 Mizuho Corporate Bank (Yankee) 0.24%, 2/16/10 100,000,000 100,000,000 Natixis (Yankee) 0.28%0.30%, 2/22/104/5/10 1,000,000,000 1,000,000,000 Rabobank Nederland (Yankee) 0.30%0.31%, 3/29/107/7/10 1,850,000,000 1,850,000,000 Royal Bank of Scotland PLC (Yankee) 0.28%, 2/11/102/16/10 1,500,000,000 1,500,000,000 Societe Generale (Yankee) 0.23%, 3/1/10 950,000,000 950,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.24%0.25%, 2/3/102/12/10 1,100,000,000 1,100,000,389 UBS AG (Yankee) 0.32%0.38%, 7/12/107/22/10 1,100,000,000 1,100,000,000 Unicredit Bank AG (Yankee) 0.34%0.45%, 2/5/103/8/10 1,870,000,000 1,870,000,000 Unicredit SPA (Yankee) 0.34%, 3/8/10 150,000,000 150,000,000 The Funds 11 STATEMENT OF INVESTMENTS (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Negotiable Bank Certificates of Deposit (continued) Westpac Capital Corp. 0.29%, 2/12/10 250,000,000 a 250,000,000 Total Negotiable Bank Certificates of Deposit (cost $23,990,013,173) Commercial Paper12.4% Abbey National North America LLC 0.12%, 2/1/10 1,000,000,000 1,000,000,000 Banco Bilbao Vizcaya Argentaria 0.34%, 5/5/10 200,000,000 199,824,333 General Electric Capital Corp. 0.11%0.29%, 2/1/106/23/10 1,075,000,000 1,074,688,139 Natixis US Finance Company LLC 0.30%, 2/1/102/5/10 1,000,000,000 999,983,333 Societe Generale N.A. Inc. 0.23%0.24%, 3/4/104/7/10 950,000,000 949,647,153 UBS Finance Delaware LLC 0.11%, 2/1/10 500,000,000 500,000,000 U.S. Bank NA 0.20%, 3/30/10 170,000,000 169,946,167 Total Commercial Paper (cost $4,894,089,125) Asset-Backed Commercial Paper2.8% Atlantis One Funding Corp. 0.32%, 3/25/10 125,000,000 b 124,942,222 Cancara Asset Securitisation Ltd. 0.21%0.27%, 2/8/102/16/10 400,000,000 b 399,976,500 CHARTA LLC 0.37%, 4/6/10 250,000,000 b 249,835,556 Govco Inc. 0.24%, 3/2/10 150,000,000 b 149,971,000 LMA Americas LLC 0.25%, 3/1/10 173,000,000 b 172,966,361 Total Asset-Backed Commercial Paper (cost $1,097,691,639) Corporate Notes4.9% Bank of America Securities LLC 0.28%, 2/1/10 1,050,000,000 1,050,000,000 Barclays Bank PLC 0.68%, 2/26/10 400,000,000 a 400,000,000 Credit Suisse 0.31%, 2/10/10 500,000,000 a 500,000,000 Total Corporate Notes (cost $1,950,000,000) 12 Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Short-Term Bank Notes2.0% Bank of America N.A. 0.31%, 7/6/107/12/10 (cost $800,000,000) 800,000,000 U.S. Government Agencies4.9% Federal Home Loan Bank 0.65%-0.66%, 5/11/10 454,000,000 453,989,829 Federal Home Loan Mortgage Corp. 0.23%, 4/16/10 1,000,000,000 a,c 1,000,000,000 Federal Home Loan Mortgage Corp. 0.10%-0.18%, 5/4/106/28/10 473,150,000 c 472,943,012 Federal National Mortgage Association 0.17%-0.18%, 6/23/10-6/30/10 29,905,000 c 29,883,655 Total U.S. Government Agencies (cost $1,956,816,496) Time Deposits7.6% BNP Paribas (Grand Cayman) 0.11%, 2/1/10 500,000,000 500,000,000 Commerzbank AG (Grand Cayman) 0.13%, 2/1/10 700,000,000 700,000,000 DZ Bank AG (Grand Cayman) 0.13%, 2/1/10 272,000,000 272,000,000 KBC Bank N.V. (Grand Cayman) 0.11%, 2/1/10 1,527,000,000 1,527,000,000 Total Time Deposits (cost $2,999,000,000) Repurchase Agreements4.6% Calyon Securities (USA) 0.10%, dated 1/29/10, due 2/1/10 in the amount of $200,001,667 (fully collateralized by $126,600,000 Federal Home Loan Bank, 0.70%-3.625%, due 4/30/10-10/18/13, value $129,029,645 and $75,071,000 Federal National Mortgage Association, 0%, due 9/20/10, value $74,973,408) 200,000,000 200,000,000 Deutsche Bank Securities 0.11%-0.19%, dated 1/29/10, due 2/1/10 in the amount of $550,006,708 (fully collateralized by $2,000,000 Asian Development Bank, 4.50%, due 9/4/12, value $2,181,950, $300,442,625 Commercial Paper, 0%, due 2/1/10-2/26/10, value $299,983,645, $100,000,000 International Bank for Reconstruction and Development Notes, 0%, due 3/4/10, value $99,990,000, $69,683,000 U.S. Treasury Notes, 3.75%, due 11/15/18, value $71,395,065 and $128,339,097 U.S. Treasury Strips, due 5/15/16-8/15/25, value $87,449,340) 550,000,000 550,000,000 The Funds 13 STATEMENT OF INVESTMENTS (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Repurchase Agreements (continued) Morgan Stanley 0.11%, dated 1/29/10, due 2/1/10 in the amount of $300,002,750 (fully collateralized by $101,000,000 Federal Agricultural Mortgage Corp., 4.875%-5.125%, due 1/14/11-4/19/17, value $106,948,747, $72,725,000 Federal Home Loan Bank, 0%-1.375%, due 10/19/11-8/20/24, value $73,238,357, $19,000,000 Federal Home Loan Mortgage Corp., 0%, due 6/3/24-11/25/24, value $18,863,018, $125,100,000 Resolution Funding Corp., 0%, due 10/15/10-10/15/19, value $81,951,984 and $23,075,000 Tennessee Valley Authority, 4.375%-7.125%, due 5/23/12-4/1/56, value $25,630,982) 300,000,000 300,000,000 RBC Capital Markets 0.255%, dated 1/29/10, due 2/1/10 in the amount of $735,015,619 (fully collateralized by $1,824,014,166 Corporate Notes, 0%-13.25%, due 2/1/10-5/25/47, value $757,020,377 and $54,000 Federal Home Loan Mortgage Corp., 5.50%-6%, due 6/15/33-11/15/35, value $51,437) 735,000,000 735,000,000 RBS Securities 0.28%, dated 1/29/10, due 2/1/10 in the amount of $50,001,167 (fully collateralized by $662,752,172 Corporate Notes, 0%-7.75%, due 3/17/14-3/17/51, value $50,900,415 and $1,300,000 Federal Home Loan Mortgage Corp., 4.50%, due 10/1/19, value $593,892) 50,000,000 50,000,000 Total Repurchase Agreements (cost $1,835,000,000) Total Investments (cost $39,522,610,433) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2010, these securities amounted to $1,797,691,639 or 4.5% of net assets. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 84.4 Foreign/Governmental 1.8 U.S. Government Agencies 4.9 Asset-Backed/Multi-Seller Programs 1.6 Repurchase Agreements 4.6 Finance 2.7  Based on net assets. See notes to financial statements. 14 STATEMENT OF INVESTMENTS January 31, 2010 Principal Dreyfus Cash Management Plus, Inc. Amount ($) Value ($) Negotiable Bank Certificates of Deposit53.0% Allied Irish Banks (Yankee) 0.55%0.56%, 4/6/104/20/10 250,000,000 250,000,000 Bank of Ireland (Yankee) 0.60%0.62%, 3/23/104/8/10 265,000,000 a 265,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.24%, 2/26/10 250,000,000 250,000,000 BNP Paribas (Yankee) 0.21%, 4/21/10 50,000,000 50,000,000 Calyon NA (Yankee) 0.22%, 4/19/10 250,000,000 250,000,000 Credit Industriel et Commercial (Yankee) 0.27%0.33%, 2/8/103/17/10 300,000,000 300,000,048 DZ Bank AG (Yankee) 0.21%, 4/15/10 250,000,000 250,000,000 Fortis Bank (Yankee) 0.24%, 2/12/10 50,000,000 50,000,000 ING Bank N.V. (London) 0.27%, 2/16/10 250,000,000 250,000,000 Mizuho Corporate Bank (Yankee) 0.24%, 2/16/10 75,000,000 75,000,000 Natixis (Yankee) 0.28%, 4/5/10 250,000,000 250,000,000 Royal Bank of Scotland PLC (Yankee) 0.22%0.28%, 2/11/104/16/10 250,000,000 250,000,000 Societe Generale (Yankee) 0.23%, 4/14/10 100,000,000 100,000,000 UBS AG (Yankee) 0.24%, 2/16/10 150,000,000 150,000,000 Unicredit Bank AG (Yankee) 0.45%, 2/5/10 40,000,000 40,000,000 Unicredit SPA (Yankee) 0.34%, 3/8/10 225,000,000 225,000,000 Total Negotiable Bank Certificates of Deposit (cost $3,005,000,048) Commercial Paper14.6% CBA (Delaware) Finance Inc. 0.21%, 2/17/10 80,000,000 79,992,711 DnB NOR Bank ASA 0.22%, 2/9/10 267,516,000 a 267,503,219 Fortis Funding LLC 0.23%, 2/17/10 64,092,000 a 64,085,448 NRW Bank 0.21%, 4/13/10 50,000,000 49,979,292 Scotiabanc, Inc. 0.15%, 4/1/10 150,000,000 a 149,963,125 The Funds 15 STATEMENT OF INVESTMENTS (continued) Principal Dreyfus Cash Management Plus, Inc. (continued) Amount ($) Value ($) Commercial Paper (continued) Societe Generale N.A. Inc. 0.24%, 4/12/10 150,000,000 149,930,000 Westpac Banking Corp. 0.21%, 2/16/10 70,000,000 a 69,994,021 Total Commercial Paper (cost $831,447,816) Asset-Backed Commercial Paper9.1% Atlantis One Funding Corp. 0.23%, 2/11/10 250,000,000 a 249,984,028 Grampian Funding Ltd. 0.26%, 4/27/10 265,000,000 a 264,837,319 Total Asset-Backed Commercial Paper (cost $514,821,347) Corporate Note4.6% Bank of America Securities LLC 0.28%, 2/1/10 (cost $260,000,000) 260,000,000 Time Deposit1.1% State Street Bank and Trust Co. (Grand Cayman) 0.10%, 2/1/10 (cost $64,000,000) 64,000,000 Repurchase Agreements17.6% Barclays Financial LLC 0.23%-0.28%, dated 1/29/10, due 2/1/10 in the amount of $201,004,273 (fully collateralized by $102,011,255 Commercial Paper, 0%, due 2/19/10-3/1/10, value $102,000,001 and $99,934,019 Corporate Bonds, 0%-12.50%, due 6/1/11-6/15/68, value $104,030,000) 201,000,000 201,000,000 Citigroup Global Markets Holdings Inc. 0.28%, dated 1/29/10, due 2/1/10 in the amount of $250,005,833 (fully collateralized by $316,092,106 Corporate Bonds, 0%-9.31%, due 10/27/12-12/20/37, value $257,500,000) 250,000,000 250,000,000 HSBC USA Inc. 0.28%, dated 1/29/10, due 2/1/10 in the amount of $100,002,333 (fully collateralized by $116,236,995 Corporate Bonds, 0%-7.35%, due 2/1/11-3/25/38, value $104,793,526) 100,000,000 100,000,000 16 Principal Dreyfus Cash Management Plus, Inc. (continued) Amount ($) Value ($) Repurchase Agreements (continued) Morgan Stanley 0.23%, dated 1/29/10, due 2/1/10 in the amount of $201,003,853 (fully collateralized by $103,122,000 Commercial Paper, 0%, due 2/16/10-5/20/10, value $103,020,767 and $102,945,148 Corporate Bonds, 0%-7.38%, due 4/28/10-1/14/38, value $103,404,081) 201,000,000 201,000,000 RBC Capital Markets 0.26%, dated 1/29/10, due 2/1/10 in the amount of $250,005,313 (fully collateralized by $694,761,818 Corporate Bonds, 0%-7%, due 1/25/35-5/25/47, value $257,500,000) 250,000,000 250,000,000 Total Repurchase Agreements (cost $1,002,000,000) Total Investments (cost $5,677,269,211) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2010, these securities amounted to $1,331,367,160 or 23.4% of net assets. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 77.7 Foreign/Governmental 4.7 Repurchase Agreements 17.6  Based on net assets. See notes to financial statements. The Funds 17 STATEMENT OF INVESTMENTS January 31, 2010 Annualized Yield on Date of Principal Dreyfus Government Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies65.5% Federal Farm Credit Bank 3/9/10 0.48 200,000,000 a 200,000,000 Federal Home Loan Bank: 2/1/10 0.32 197,500,000 a 197,500,000 2/1/10 0.37 500,000,000 a 500,000,000 2/1/10 0.40 67,220,000 67,220,000 2/4/10 0.31 134,320,000 134,350,384 2/4/10 0.40 50,000,000 49,998,333 2/5/10 0.30 200,000,000 200,000,064 2/5/10 0.50 402,350,000 402,349,530 2/10/10 0.22 500,000,000 a 499,997,562 2/10/10 0.38 394,624,000 394,586,967 2/12/10 0.06 82,138,000 82,136,494 2/17/10 0.06 506,508,000 506,494,404 2/18/10 0.42 2,300,000 2,300,635 2/19/10 0.06 200,000,000 199,994,000 2/22/10 0.07 40,000,000 39,998,483 2/22/10 0.11 971,250,000 a 971,097,778 2/26/10 0.42 22,950,000 22,949,225 3/3/10 0.08 561,206,000 561,168,586 4/15/10 0.16 650,000,000 a 649,522,640 4/16/10 0.20 1,000,000,000 a 1,000,000,000 4/30/10 0.70 128,000,000 127,997,500 5/12/10 0.16 25,000,000 24,988,889 5/21/10 0.17 139,000,000 138,930,558 6/11/10 0.26 400,000,000 403,894,772 10/15/10 0.45 32,900,000 32,891,779 10/28/10 0.07 100,000,000 100,071,424 11/15/10 0.47 50,000,000 50,224,216 1/18/11 0.43 200,000,000 200,612,827 5/25/11 0.25 560,000,000 a 560,000,000 5/27/11 0.25 500,000,000 a 500,000,000 Federal Home Loan Mortgage Corp.: 2/1/10 0.29 48,591,000 b 48,591,000 2/8/10 0.35 1,054,870,000 b 1,054,798,084 2/16/10 0.06 308,752,000 b 308,744,281 2/18/10 0.07 304,360,000 b 304,349,939 2/22/10 0.40 88,079,000 b 88,058,448 3/23/10 0.25 275,000,000 b 274,906,424 4/6/10 0.23 217,760,000 b 217,670,960 4/7/10 0.22 250,000,000 b 249,900,694 4/12/10 0.23 300,000,000 b 299,865,833 4/19/10 0.17 347,883,000 b 347,756,506 4/20/10 0.17 111,183,000 b 111,142,048 4/26/10 0.17 48,000,000 b 47,980,960 5/3/10 0.24 149,000,000 b 148,909,607 5/17/10 0.43 750,000,000 b 749,059,375 6/1/10 0.19 106,075,000 b 106,009,587 6/7/10 0.18 274,650,000 b 274,474,358 6/14/10 0.16 250,000,000 b 249,852,222 18 Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Government Agencies (continued) Federal Home Loan Mortgage Corp. (continued): 9/1/10 0.27 380,000,000 b 379,395,800 10/26/10 0.26 266,410,000 b 265,902,911 11/2/10 0.27 321,000,000 b 320,352,561 Federal National Mortgage Association: 2/3/10 0.29 356,700,000 b 356,694,313 2/4/10 0.31 75,000,000 b 75,016,966 2/10/10 0.29 158,575,000 b 158,563,702 2/22/10 0.43 1,162,752,000 b 1,162,460,125 4/1/10 0.22 15,000,000 b 14,994,592 6/2/10 0.18 155,000,000 b 154,906,225 6/9/10 0.18 143,950,000 b 143,857,872 6/17/10 0.16 200,000,000 b 199,879,111 9/1/10 0.30 1,000,000,000 b 998,233,334 Total U.S. Government Agencies (cost $17,933,604,888) U.S. Treasury Note2.3% 6/1/10 (cost $629,808,038) 0.27 625,000,000 Asset-Backed Commercial Paper3.6% Straight-A Funding LLC: 2/3/10 0.13 125,000,000 c 124,999,097 3/8/10 0.18 98,446,000 c 98,428,772 3/15/10 0.18 149,827,000 c 149,795,536 3/16/10 0.18 70,405,000 c 70,389,863 3/16/10 0.18 100,466,000 c 100,444,400 3/16/10 0.18 60,000,000 c 59,987,100 3/17/10 0.18 75,000,000 c 74,983,500 4/7/10 0.17 100,000,000 c 99,969,306 4/16/10 0.17 50,072,000 c 50,054,503 4/19/10 0.17 168,549,000 c 168,487,714 Total Asset-Backed Commercial Paper (cost $997,539,791) Repurchase Agreements28.6% Banc of America Securities LLC dated 1/29/10, due 2/1/10 in the amount of $250,002,083 (fully collateralized by $171,424,000 Federal Home Loan Bank, 0%-2.88%, due 4/5/10-6/12/15, value $171,708,252 and $82,995,000 Federal Home Loan Mortgage Corp., 2.38%, due 1/28/13, value $83,292,618) 0.10 250,000,000 250,000,000 Barclays Financial LLC dated 1/29/10, due 2/1/10 in the amount of $1,142,009,517 (fully collateralized by $335,721,600 U.S. Treasury Bills, due 10/21/10, value $335,221,375 and $827,066,000 U.S. Treasury Notes, 2.38%-4.50%, due 8/31/10-5/15/19, value $829,618,706) 0.10 1,142,000,000 1,142,000,000 The Funds 19 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) BNP Paribas dated 1/29/10, due 2/1/10 in the amount of $600,005,000 (fully collateralized by $212,527,600 U.S. Treasury Bonds, 3.50%-8.13%, due 8/15/19-2/15/39, value $243,456,812 and $355,056,400 U.S. Treasury Notes, 3.75%-4.63%, due 5/15/10-11/15/18, value $368,543,271) 0.10 600,000,000 600,000,000 Calyon Securities (USA) dated 1/29/10, due 2/1/10 in the amount of $1,500,012,500 (fully collateralized by $214,000,000 Treasury Inflation Protected Securities, 2%, due 7/15/14, value $262,648,977, $25,490,600 U.S. Treasury Bonds, 4.38%, due 11/15/39, value $24,917,169 and $1,234,070,700 U.S. Treasury Notes, 1%-4.88%, due 8/31/11-12/31/13, value $1,242,433,945) 0.10 1,500,000,000 1,500,000,000 Credit Suisse (USA) Inc. dated 1/29/10, due 2/1/10 in the amount of $200,001,667 (fully collateralized by $198,715,000 U.S. Treasury Notes, 2.75%, due 7/31/10, value $204,002,928) 0.10 200,000,000 200,000,000 Credit Suisse (USA) Inc. dated 1/29/10, due 2/1/10 in the amount of $300,002,750 (fully collateralized by $12,259,200 U.S. Treasury Bills, due 3/4/10-1/13/11, value $12,253,797 and $289,427,300 U.S. Treasury Notes, 3.63%, due 8/15/19, value $293,746,555) 0.11 300,000,000 300,000,000 Deutsche Bank Securities dated 1/29/10, due 2/1/10 in the amount of $1,100,009,167 (fully collateralized by $714,059,500 Treasury Inflation Protected Securities, 1.38%-3.63%, due 7/15/16-4/15/28, value $911,480,857, $192,904,700 U.S. Treasury Notes, 1.88%-3.88%, due 10/31/12-2/28/14, value $198,503,975 and $20,644,243 U.S. Treasury Strips, 11/15/19-5/15/26, value $12,015,182) 0.10 1,100,000,000 1,100,000,000 HSBC USA Inc. dated 1/29/10, due 2/1/10 in the amount of $200,001,500 (fully collateralized by $202,455,000 U.S. Treasury Notes, 1.38%-3.13%, due 11/15/12-10/31/16, value $204,002,462) 0.09 200,000,000 200,000,000 HSBC USA Inc. dated 1/29/10, due 2/1/10 in the amount of $400,003,333 (fully collateralized by $166,888,000 U.S. Treasury Bonds, 4.38%, due 2/15/38, value $165,690,405 and $238,955,000 U.S. Treasury Notes, 2.63%. due 12/31/14, value $242,313,003) 0.10 400,000,000 400,000,000 JP Morgan Chase & Co. dated 1/29/10, due 2/1/10 in the amount of $1,000,007,500 (fully collateralized by $658,663,000 Treasury Protected Inflation Securities, 2%-2.38%, due 1/15/25-1/15/27, value $767,270,966 and $474,275,600 U.S. Treasury Strips, due 2/15/10-11/15/39, value $252,730,337) 0.09 1,000,000,000 1,000,000,000 Morgan Stanley dated 1/29/10, due 2/1/10 in the amount of $100,000,833 (fully collateralized by $98,203,600 U.S. Treasury Notes, 2%-4.25%, due 9/30/10-10/15/10, value $102,177,015) 0.10 100,000,000 100,000,000 RBC Capital Markets dated 1/29/10, due 2/1/10 in the amount of $250,002,292 (fully collateralized by $54,453,000 Federal Farm Credit Bank, 3.25%, due 12/7/15, value $54,351,415, $128,980,000 Federal Home Loan Bank, 0%-2%, due 4/5/10-1/29/15, value $129,055,214, $27,241,000 Federal Home Loan Mortgage Corp., 0%-5%, due 6/20/11-1/29/25, value $27,350,749 and $44,169,000 Federal National Mortgage Association, 2%-3%, due 12/30/14-1/29/20, value $44,243,507) 0.11 250,000,000 250,000,000 20 Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) RBS Securities dated 1/29/10, due 2/1/10 in the amount of $400,003,333 (fully collateralized by $124,153,500 U.S. Treasury Bonds, 6.88%, due 8/15/25, value $164,593,897 and $241,190,000 U.S. Treasury Notes, 0.88%, due 2/28/11, value $243,408,914) 0.10 400,000,000 400,000,000 Societe Generale dated 1/29/10, due 2/1/10 in the amount of $300,002,500 (fully collateralized by $29,259,000 Federal Agricultural Mortgage Corp., 6.71%, due 7/28/14, value $34,516,737, $305,000,000 Federal Home Loan Mortgage Corp., 6.27%-6.97%, due 8/15/35-7/15/36, value $22,930,598, $270,278,333 Federal National Mortgage Association, 0%-6.44%, due 10/25/35-11/1/39, value $36,479,372, $172,956,158 Government National Mortgage Association, 4.03%-6.93%, due 2/15/30-1/15/52, value $172,780,960 and $39,000,400 U.S. Treasury Note, 0.88%, due 4/30/11, value $39,292,334) 0.10 300,000,000 300,000,000 UBS Securities LLC dated 1/29/10, due 2/1/10 in the amount of $100,000,917 (fully collateralized by $209,777,000 Federal Home Loan Mortgage Corp., 0%-5.88%, due 3/15/10-6/15/39, value $102,001,557) 0.11 100,000,000 100,000,000 Total Repurchase Agreements (cost $7,842,000,000) Total Investments (cost $27,402,952,717) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2010, these securities amounted to $997,539,791 or 3.6% of net assets. Portfolio Summary (Unaudited)  Value (%) Value (%) Federal Home Loan Bank 31.6 Asset-Backed/Commercial Paper 3.6 Repurchase Agreements 28.6 U.S. Treasury Note 2.3 Federal Home Loan Mortgage Corp 21.3 Federal Farm Credit Bank .7 Federal National Mortgage Association 11.9  Based on net assets. See notes to financial statements. The Funds 21 STATEMENT OF INVESTMENTS January 31, 2010 Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies81.4% Federal Farm Credit Bank: 2/5/10 0.29 328,000,000 a 328,108,413 2/28/10 0.24 412,000,000 a 411,961,403 3/12/10 0.95 50,000,000 a 49,968,212 3/15/10 0.08 85,000,000 84,992,067 3/22/10 0.08 25,000,000 24,997,278 3/30/10 0.08 99,129,000 99,116,444 4/1/10 0.09 19,300,000 19,297,153 4/12/10 0.11 33,000,000 32,993,262 5/4/10 0.47 19,000,000 19,109,395 5/7/10 0.53 15,571,000 15,744,608 5/7/10 0.55 15,288,000 15,457,619 12/17/10 0.21 25,500,000 a 25,497,749 1/5/11 0.21 30,000,000 a 29,997,193 Federal Home Loan Bank: 2/1/10 0.37 250,000,000 a 250,000,000 2/3/10 0.09 263,000,000 262,998,685 2/19/10 0.07 398,200,000 398,186,063 2/24/10 0.07 300,000,000 299,986,583 2/26/10 0.07 99,091,000 99,086,183 3/3/10 0.08 167,000,000 166,988,867 3/5/10 0.07 12,000,000 11,999,253 3/12/10 0.57 10,000,000 10,022,242 3/17/10 0.53 14,070,000 14,135,422 3/19/10 0.07 261,000,000 260,977,486 3/26/10 0.11 350,000,000 349,943,320 4/1/10 0.09 58,345,000 58,336,394 5/11/10 0.46 50,000,000 50,002,013 5/12/10 0.47 4,450,000 4,451,866 5/12/10 0.50 32,500,000 32,857,384 5/14/10 0.54 39,950,000 40,517,609 5/14/10 0.55 15,000,000 15,183,981 5/21/10 0.16 57,700,000 57,672,047 5/26/10 0.16 49,292,000 49,267,806 6/4/10 0.18 75,500,000 75,453,567 6/11/10 0.26 45,000,000 45,438,237 7/14/10 0.17 110,888,000 110,802,894 7/16/10 0.17 50,000,000 49,961,042 7/21/10 0.17 228,768,000 228,585,891 Total U.S. Government Agencies (cost $4,100,095,631) 22 Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Treasury Bills11.9% 6/3/10 0.17 400,000,000 399,769,555 6/10/10 0.17 200,000,000 199,881,750 Total U.S. Treasury Bills (cost $599,651,305) U.S. Treasury Notes5.9% 2/16/10 0.28 195,000,000 195,255,243 3/1/10 0.03 100,000,000 100,149,800 Total U.S. Treasury Notes (cost $295,405,043) Total Investments (cost $4,995,151,979) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. Portfolio Summary (Unaudited)  Value (%) Value (%) Federal Home Loan Bank 58.4 U.S. Treasury Notes 5.9 Federal Farm Credit Bank 23.0 U.S. Treasury Bills 11.9  Based on net assets. See notes to financial statements. The Funds 23 STATEMENT OF INVESTMENTS January 31, 2010 Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills17.4% 2/4/10 0.27 200,000,000 199,995,500 4/1/10 0.34 340,000,000 339,812,511 4/22/10 0.17 400,000,000 399,848,889 5/6/10 0.52 100,000,000 99,864,222 6/10/10 0.16 650,000,000 649,629,125 6/17/10 0.30 550,000,000 549,377,612 6/24/10 0.19 430,000,000 429,684,010 Total U.S. Treasury Bills (cost $2,668,211,869) U.S. Treasury Notes19.6% 2/1/10 0.29 150,000,000 150,000,000 2/16/10 0.38 175,000,000 175,311,514 2/16/10 0.42 238,000,000 238,589,376 3/1/10 0.35 158,100,000 158,300,430 3/31/10 0.36 70,000,000 70,153,820 5/17/10 0.54 75,000,000 75,848,820 6/1/10 0.27 250,000,000 251,923,373 6/30/10 0.17 200,000,000 202,226,089 8/2/10 0.13 205,000,000 207,594,161 8/16/10 0.17 240,000,000 244,990,106 8/31/10 0.29 350,000,000 354,137,126 9/15/10 0.32 225,000,000 229,971,287 9/30/10 0.34 200,000,000 202,178,711 11/1/10 0.34 100,000,000 100,871,218 11/30/10 0.32 130,000,000 130,993,699 12/15/10 0.33 200,000,000 207,001,490 Total U.S. Treasury Notes (cost $3,000,091,220) Repurchase Agreements62.8% Banc of America Securities LLC dated 1/29/10, due 2/1/10 in the amount of $230,001,917 (fully collateralized by $346,719,032 Government National Mortgage Association, 3.625%-8%, due 10/15/11-1/15/52, value $234,600,001) 0.10 230,000,000 230,000,000 Barclays Financial LLC dated 1/29/10, due 2/1/10 in the amount of $1,182,009,850 (fully collateralized by $797,254,256 Government National Mortgage Association, 4%-6.50%, due 3/15/18-1/15/40, value $510,000,001 and $688,131,500 U.S. Treasury Notes, 1%-4.50%, due 8/31/11-11/15/15, value $695,640,078) 0.10 1,182,000,000 1,182,000,000 BNP Paribas dated 1/29/10, due 2/1/10 in the amount of $1,700,014,167 (fully collateralized by $380,107,500 U.S. Treasury Bills, due 5/6/10, value $380,023,876 and $1,333,009,900 U.S. Treasury Notes, 0.875%-3.875%, due 12/31/10-5/15/18, value $1,353,976,169) 0.10 1,700,000,000 1,700,000,000 24 Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Calyon Securities (USA) dated 1/29/10, due 2/1/10 in the amount of $800,006,667 (fully collateralized by $100,000,000 Treasury Inflation Protected Securities, 3.375%, due 1/15/12, value $131,078,817, $151,000,000 U.S. Treasury Bills, due 2/4/10, value $151,000,000, $2,165,000 U.S. Treasury Bonds, 4.50%, due 8/15/39, value $2,185,202 and $492,734,300 U.S. Treasury Notes, 0.875%-4.875%, due 4/30/11-8/15/16, value $531,736,035) 0.10 800,000,000 800,000,000 Credit Suisse (USA) Inc. dated 1/29/10, due 2/1/10 in the amount of $450,003,750 (fully collateralized by $332,645,000 U.S. Treasury Bonds, 4.50%, due 8/15/39, value $335,667,615 and $122,091,000 U.S. Treasury Notes, 1.38%, due 5/15/12, value $123,334,948) 0.10 450,000,000 450,000,000 Credit Suisse (USA) Inc. dated 1/29/10, due 2/1/10 in the amount of $400,003,667 (fully collateralized by $508,690,000 Government National Mortgage Association, 4.50%-5.50%, due 6/15/18-9/15/39, value $408,001,296) 0.11 400,000,000 400,000,000 Deutsche Bank Securities dated 1/29/10, due 2/1/10 in the amount of $300,002,500 (fully collateralized by $18,666,800 Treasury Inflation Protected Securities, 1.25%, due 4/15/14, value $19,922,454, $39,965,400 U.S. Treasury Bonds, 8.75%, due 8/15/20, value $58,837,377, $134,269,100 U.S. Treasury Notes, 2.625%, due 6/30/14, value $137,383,190 and $342,273,200 U.S. Treasury Strips, due 5/15/38, value $89,856,983) 0.10 300,000,000 300,000,000 Deutsche Bank Securities dated 1/29/10, due 2/1/10 in the amount of $450,004,125 (fully collateralized by $629,192,600 Government National Mortgage Association, 5%-7%, due 7/20/37-8/15/39, value $459,000,000) 0.11 450,000,000 450,000,000 Goldman, Sachs & Co. dated 1/29/10, due 2/1/10 in the amount of $100,001,000 (fully collateralized by $297,986,340 Government National Mortgage Association, 4.50%-7.50%, due 10/15/23-1/15/40, value $102,000,000) 0.12 100,000,000 100,000,000 HSBC USA Inc. dated 1/29/10, due 2/1/10 in the amount of $600,004,500 (fully collateralized by $242,800,000 U.S. Treasury Bonds, 5.50%-8.75%, due 8/15/20-8/15/28, value $337,792,875 and $253,335,000 U.S. Treasury Notes, 3.13%-4.25%, due 8/15/14-10/31/16, value $274,207,477) 0.09 600,000,000 600,000,000 JP Morgan Chase & Co. dated 1/29/10, due 2/1/10 in the amount of $800,006,000 (fully collateralized by $614,493,500 Treasury Inflation Protected Securities, 0.87%-3.88%, due 4/15/10-4/15/32, value $816,000,015) 0.09 800,000,000 800,000,000 JP Morgan Chase & Co. dated 1/29/10, due 2/1/10 in the amount of $600,005,000 (fully collateralized by $936,407,558 Government National Mortgage Association, 3.50%-12.50%, due 1/15/10-9/15/51, value $612,003,365) 0.10 600,000,000 600,000,000 Morgan Stanley dated 1/29/10, due 2/1/10 in the amount of $400,003,333 (fully collateralized by $404,839,900 U.S. Treasury Notes, 0.875%-4.375%, due 11/30/10-1/31/11, value $408,586,907) 0.10 400,000,000 400,000,000 The Funds 25 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) RBS Securities dated 1/29/10, due 2/1/10 in the amount of $500,004,167, (fully collateralized by $266,440,000 U.S. Treasury Bonds, 6.88%, due 8/15/25, value $353,227,238 and $159,453,300 U.S. Treasury Notes, 2.75%, due 11/30/16, value $156,774,962) 0.10 500,000,000 500,000,000 Societe Generale dated 1/29/10, due 2/1/10 in the amount of $600,005,000 (fully collateralized by $151,544,000 U.S. Treasury Bonds, 7.25%-8.125%, due 5/15/21-8/15/22, value $209,704,185, $270,326,500 U.S. Treasury Notes, 1.375%-3.875%, due 9/15/12-2/15/19, value $276,251,240 and $207,000,000 U.S. Treasury Strips, due 5/15/18-2/15/25, value $126,044,670) 0.10 600,000,000 600,000,000 Societe Generale dated 1/29/10, due 2/1/10 in the amount of $500,004,583 (fully collateralized by $10,485,221,289 Government National Mortgage Association, 3.625%-8.50%, due 3/15/12-2/20/59, value $510,000,000) 0.11 500,000,000 500,000,000 Total Repurchase Agreements (cost $9,612,000,000) Total Investments (cost $15,280,303,089) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% Portfolio Summary (Unaudited)  Value (%) Value (%) Repurchase Agreements 62.8 U.S. Treasury Bills 17.4 U.S. Treasury Notes 19.6  Based on net assets. See notes to financial statements. 26 STATEMENT OF INVESTMENTS January 31, 2010 Annualized Yield on Date of Principal Dreyfus Treasury Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills78.6% 2/4/10 0.04 393,000,000 392,998,675 2/11/10 0.15 2,490,000,000 2,489,894,882 2/18/10 0.03 2,743,000,000 2,742,960,727 2/25/10 0.02 2,717,000,000 2,716,964,970 3/4/10 0.12 933,000,000 932,904,778 3/11/10 0.04 880,000,000 879,964,977 3/18/10 0.04 676,000,000 675,962,931 3/25/10 0.05 1,065,000,000 1,064,930,479 4/1/10 0.20 1,460,000,000 1,459,517,011 4/8/10 0.43 690,000,000 689,456,966 4/15/10 0.07 1,255,000,000 1,254,810,910 4/22/10 0.11 1,350,000,000 1,349,683,889 4/29/10 0.10 1,055,000,000 1,054,752,533 5/6/10 0.15 585,000,000 584,764,739 6/10/10 0.09 305,000,000 304,905,579 6/17/10 0.09 300,000,000 299,903,667 6/24/10 0.18 5,000,000 4,996,425 7/1/10 0.18 15,000,000 14,988,750 7/8/10 0.16 900,000,000 899,361,097 7/15/10 0.13 500,000,000 499,703,889 7/22/10 0.13 700,000,000 699,563,000 7/29/10 0.16 400,000,000 399,683,556 Total U.S. Treasury Bills (cost $21,412,674,430) U.S. Treasury Notes20.9% 2/1/10 0.16 558,000,000 558,000,000 2/16/10 0.10 604,600,000 606,163,548 2/16/10 0.11 975,000,000 976,344,198 2/16/10 0.14 734,000,000 735,376,085 3/1/10 0.03 1,379,000,000 1,381,076,132 The Funds 27 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Treasury Prime Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Treasury Notes (continued) 3/15/10 0.05 115,000,000 115,527,376 3/31/10 0.07 700,000,000 701,877,624 4/15/10 0.05 200,000,000 201,583,699 4/30/10 0.20 300,000,000 301,415,169 6/1/10 0.08 100,000,000 100,832,117 Total U.S. Treasury Notes (cost $5,678,195,948) Total Investments (cost $27,090,870,378) 99.5% Cash and Receivables (Net) .5% Net Assets 100.0% Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Treasury Bills 78.6 U.S. Treasury Notes 20.9  Based on net assets. See notes to financial statements. 28 STATEMENT OF INVESTMENTS January 31, 2010 Coupon Maturity Principal Dreyfus Municipal Cash Management Plus Rate (%) Date Amount ($) Value ($) Short-Term Investments101.0% Alabama1.7% Evergreen Industrial Development Board, Industrial Revenue, Refunding (Tenax Manufacturing Project) (LOC; San Paolo Bank) 0.28 2/7/10 2,200,000 a 2,200,000 Macon Trust Various Certificates (Spanish Fort Redevelopment AuthoritySpanish Fort Town Center) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.20 2/7/10 20,750,000 a,b 20,750,000 Arizona2.0% Arizona Health Facilities Authority, Revenue (La Loma Village) (LOC; Banco Santander) 0.25 2/7/10 9,700,000 a 9,700,000 JPMorgan Chase Putters and Drivers Trust (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) (Liquidity Facility; JPMorgan Chase Bank) 0.20 2/7/10 8,500,000 a,b 8,500,000 Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.29 2/7/10 1,010,000 a 1,010,000 Maricopa County Industrial Development Authority, MFHR, Refunding (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.25 2/7/10 7,600,000 a 7,600,000 Arkansas.0% Morgan Keegan Municipal Products Inc. (Arkansas Development Finance Authority, SFMR (Warehouse Program)) (Liquidity Facility; Lloyds TSB Bank PLC and LOC; Lloyds TSB Bank PLC) 0.40 2/7/10 185,000 a,b 185,000 California1.5% California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.32 5/6/10 5,000,000 5,000,000 Puttable Floating Option Tax Exempt Receipts (San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.35 2/7/10 15,995,000 a,b 15,995,000 Colorado3.3% CollegeInvest, Education Loan Revenue (LOC; Lloyds TSB Bank PLC) 0.24 2/7/10 8,100,000 a 8,100,000 Colorado, Revenue, TRAN (Education Loan Program) 1.50 8/12/10 21,000,000 21,133,733 Colorado Housing and Finance Authority, EDR (Monaco LLC Project) (LOC; JPMorgan Chase Bank) 0.50 2/7/10 2,940,000 a 2,940,000 Colorado Housing and Finance Authority, EDR (Popiel Properties, LLC Project) (LOC; Wells Fargo Bank) 0.45 2/7/10 3,065,000 a 3,065,000 Colorado Housing and Finance Authority, EDR (Wanco Inc. Project) (LOC; U.S. Bank NA) 0.50 2/7/10 2,635,000 a 2,635,000 Erie, COP (Lease Purchase Agreement) (LOC; Key Bank) 1.85 2/7/10 4,070,000 a 4,070,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 0.20 2/7/10 2,950,000 a 2,950,000 Connecticut1.8% Connecticut, GO Notes, BAN 2.00 4/28/10 12,000,000 12,045,857 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Wells Fargo Bank) 0.20 2/7/10 7,300,000 a,b 7,300,000 New Haven, GO Notes, BAN 1.25 2/15/10 5,000,000 5,000,752 District of Columbia5.4% District of Columbia, Revenue (American Public Health Association Issue) (LOC; Bank of America) 0.21 2/7/10 6,565,000 a 6,565,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.25 2/8/10 13,200,000 13,200,000 The Funds 29 STATEMENT OF INVESTMENTS (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) District of Columbia (continued) Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.35 2/7/10 15,000,000 a 15,000,000 Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.35 2/7/10 25,000,000 a 25,000,000 Metropolitan Washington Airports Authority, Airport System Revenue (LOC; Wachovia Bank) 0.28 2/7/10 14,700,000 a 14,700,000 Florida8.4% Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.25 2/7/10 13,230,000 a 13,230,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.45 3/8/10 13,130,000 13,130,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.32 6/10/10 13,151,000 13,151,000 Greater Orlando Aviation Authority, Airport Facility Revenue (FlightSafety International Inc. Project) (Insured; Berkshire Hathaway Assurance Corporation) 0.33 2/7/10 6,700,000 a 6,700,000 Kissimmee Utility Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.37 4/8/10 20,000,000 20,000,000 Manatee County School District, GO Notes, TAN 1.00 5/1/10 14,000,000 14,020,475 Miami-Dade County Industrial Development Authority, IDR (Fine Art Lamps Project) (LOC; SunTrust Bank) 0.40 2/7/10 4,050,000 a 4,050,000 Palm Beach County School District, Revenue, TAN 0.75 2/1/10 31,000,000 31,000,000 Georgia2.9% DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) (LOC; SunTrust Bank) 0.25 2/7/10 33,850,000 a 33,850,000 Gwinnett County Development Authority, IDR (Suzannas Kitchen, Inc. Project) (LOC; Wachovia Bank) 0.38 2/7/10 5,200,000 a 5,200,000 Illinois3.3% Illinois Finance Authority, IDR (Fitzpatrick Brothers, Inc. Project) (Liquidity Facility; Northern Trust Company) 0.21 2/7/10 5,000,000 a 5,000,000 Lombard, Revenue (Elmhurst Memorial Healthcare Project) (LOC; Fifth Third Bank) 0.39 2/7/10 6,482,000 a 6,482,000 Oak Forest, Revenue (Homewood PoolSouth Suburban Mayors and Managers Association Program) (LOC; Fifth Third Bank) 0.39 2/7/10 25,650,000 a 25,650,000 Upper Illinois River Valley Development Authority, SWDR (Exolon-ESK Company Project) (LOC; Bank of America) 0.30 2/7/10 8,405,000 a 8,405,000 Indiana2.8% Elkhart County, EDR (Four Seasons Manufacturing Project) (LOC; National City Bank) 0.29 2/7/10 3,255,000 a 3,255,000 Fort Wayne, EDR (Park Center Project) (LOC; National City Bank) 0.24 2/7/10 2,295,000 a 2,295,000 Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; National City Bank) 0.29 2/7/10 3,395,000 a 3,395,000 Indiana Finance Authority, Environmental Revenue, Refunding (Duke Energy Indiana, Inc. Project) (LOC; Bank of America) 0.25 2/7/10 3,300,000 a 3,300,000 Indiana Finance Authority, Environmental Revenue, Refunding (Duke Energy Indiana, Inc. Project) (LOC; Bank of America) 0.26 2/7/10 6,000,000 a 6,000,000 30 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Indiana (continued) Indiana Health and Educational Facility Financing Authority, Educational Facilities Revenue (University of Evansville Project) (LOC; Fifth Third Bank) 0.39 2/7/10 14,825,000 a 14,825,000 Saint Joseph County, EDR (Logan Community Resources, Inc. Project) (LOC; Fifth Third Bank) 0.39 2/7/10 5,730,000 a 5,730,000 Iowa.7% Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/10 5,000,000 5,020,586 Ringgold County Hospital, HR, BAN (Ringgold County Hospital Project) 1.50 10/1/10 5,000,000 5,016,463 Kansas.6% Kansas Development Finance Authority, MFHR (Tree House Apartments) (LOC; Bank of America) 0.26 2/7/10 8,760,000 a 8,760,000 Kentucky1.5% Jefferson County, Retirement Home Revenue (Nazareth Literary and Benevolent Institution Project) (LOC; JPMorgan Chase Bank) 0.25 2/7/10 9,320,000 a 9,320,000 Kentucky Economic Development Finance Authority, Industrial Building Revenue (Republic Services, Inc. Project) (LOC; Bank One) 0.35 2/7/10 6,100,000 a 6,100,000 Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.25 1/1/11 5,000,000 5,024,939 Maine.8% Maine Finance Authority, Revenue (Waynflete School Issue) (LOC; JPMorgan Chase Bank) 0.22 2/7/10 11,090,000 a 11,090,000 Maryland3.2% Anne Arundel County, EDR (Atlas Container Corporation Project) (LOC; M&T Bank) 0.32 2/7/10 6,875,000 a 6,875,000 Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Bank) 0.23 2/7/10 5,975,000 a 5,975,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Bank) 0.20 2/7/10 2,700,000 a 2,700,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Charles County Nursing Center) (Liquidity Facility; M&T Bank) 0.25 2/7/10 3,775,000 a 3,775,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health System) (Liquidity Facility; Bank of America) 0.28 4/6/10 20,000,000 20,000,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health System) (Liquidity Facility; Wachovia Bank) 0.23 4/7/10 5,000,000 5,000,000 Massachusetts3.4% Macon Trust Various Certificates (Massachusetts Health and Educational Facilities AuthorityHarvard Vanguard Medical Associates Issue) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.20 2/7/10 10,250,000 a,b 10,250,000 Massachusetts, GO Notes, RAN 2.50 4/29/10 22,000,000 22,113,005 Massachusetts Development Finance Agency, Multifamily Revenue (Kennedy Lofts Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.35 2/7/10 4,000,000 a,b 4,000,000 The Funds 31 STATEMENT OF INVESTMENTS (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Massachusetts (continued) Massachusetts Development Finance Agency, Revenue (The Brimmer and May School Issue) (LOC; Comerica Bank) 0.23 2/7/10 9,675,000 a 9,675,000 Michigan7.6% Kent Hospital Finance Authority, LOR (Pine Rest Christian Mental Health Services Project) (LOC; Fifth Third Bank) 0.39 2/7/10 45,000 a 45,000 Michigan, GO Notes 2.00 9/30/10 20,000,000 20,193,292 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Fifth Third Bank) 0.39 2/7/10 6,500,000 a 6,500,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.28 6/11/10 20,000,000 20,000,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.23 2/7/10 6,000,000 a 6,000,000 Michigan Housing Development Authority, SFMR (LOC: FHLMC and FNMA) 0.20 2/7/10 20,000,000 a 20,000,000 Michigan Strategic Fund, LOR (Diocese of Grand Rapids Educational and Cathedral Square Project) (LOC; Fifth Third Bank) 0.39 2/7/10 7,050,000 a 7,050,000 Michigan Strategic Fund, LOR, Refunding (Goodwill Industries of Greater Grand Rapids, Inc. Project) (LOC; Fifth Third Bank) 0.39 2/7/10 7,475,000 a 7,475,000 Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; ABN-AMRO) 0.40 2/7/10 2,200,000 a 2,200,000 Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 0.30 2/7/10 4,355,000 a 4,355,000 Waterford Charter Township Economic Development Corporation, LOR, Refunding (Canterbury Health Care, Inc. Project) (LOC; FHLB) 0.25 2/7/10 10,460,000 a 10,460,000 Minnesota1.2% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; FHLB) 0.22 2/7/10 7,000,000 a 7,000,000 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.36 4/9/10 10,000,000 10,000,000 Missouri1.2% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 0.30 2/25/10 6,571,000 6,571,000 Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 0.30 2/25/10 10,000,000 10,000,000 Nevada2.8% Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 0.27 2/7/10 16,100,000 a 16,100,000 Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 0.27 2/7/10 6,600,000 a 6,600,000 Director of Nevada Department of Business and Industry, Revenue (Nevada Cancer Institute Project) (LOC; Bank of America) 0.21 2/7/10 5,450,000 a 5,450,000 Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.35 4/8/10 10,000,000 10,000,000 New Hampshire.4% New Hampshire Health and Education Facilities Authority, Revenue (Kimball Union Academy) (LOC; RBS Citizens NA) 0.45 2/7/10 5,000,000 a 5,000,000 New Jersey.6% New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.25 2/7/10 8,275,000 a 8,275,000 32 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York3.7% New York City Housing Development Corporation, MFMR (Beekman Tower Project) (LOC; RBS Citizens NA) 0.25 2/7/10 15,000,000 a 15,000,000 New York Liberty Development Corporation, Multi-Modal Liberty Revenue (World Trade Center Project) 0.50 1/18/11 10,000,000 10,000,000 New York Local Government Assistance Corporation, GO Notes (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.23 2/7/10 26,000,000 a 26,000,000 North Carolina4.4% Board of Governers of the University of North Carolina, CP 0.23 2/16/10 10,000,000 10,000,000 North Carolina Education Assistance Authority, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.24 2/7/10 30,000,000 a 30,000,000 Raleigh-Durham Airport Authority, Airport Revenue, Refunding (LOC; Wachovia Bank) 0.28 2/7/10 19,600,000 a 19,600,000 Ohio8.0% Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.28 2/7/10 5,055,000 a 5,055,000 Bellevue City School District, School Facilities Construction and Improvement Unlimited Tax GO Notes 1.45 6/2/10 3,000,000 3,007,939 Cleveland, COP, Refunding (Cleveland Stadium Project) (LOC; Wachovia Bank) 0.18 2/7/10 50,000,000 a 50,000,000 Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; National City Bank) 0.34 2/7/10 2,005,000 a 2,005,000 Marion County, Health Care Facility Revenue (United Church Homes, Inc. Project) (LOC; Allied Irish Banks) 1.00 2/7/10 6,265,000 a,c 6,265,000 Ohio Higher Educational Facilities, Revenue (Cedarville University Project) (LOC; Key Bank) 0.49 2/7/10 4,600,000 a 4,600,000 Ohio Higher Educational Facility, Revenue (Ashland University Project) (LOC; Key Bank) 1.00 2/7/10 4,100,000 a 4,100,000 Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Bank of Nova Scotia) 0.27 2/7/10 15,000,000 a 15,000,000 Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Barclays Bank PLC) 0.28 2/7/10 9,700,000 a 9,700,000 Xenia Community City School District, School Facilities Construction and Improvement Unlimited Tax GO Notes 1.50 7/29/10 8,870,000 8,917,665 Oklahoma.5% Oklahoma Water Resources Board, State Loan Program Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.80 3/1/10 6,500,000 6,500,000 Pennsylvania5.6% Blair County Industrial Development Authority, Revenue (Hollidaysburg Area YMCA Project) (LOC; Citizens Bank of Pennsylvania) 0.75 2/7/10 3,020,000 a 3,020,000 Chester County Health and Education Facilities Authority, Mortgage Revenue (Tel Hai Obligated Group Project) (LOC; M&T Bank) 0.25 2/7/10 10,720,000 a 10,720,000 Haverford Township School District, GO Notes (LOC; TD Bank) 0.20 2/7/10 3,500,000 a 3,500,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Bank) 0.25 2/7/10 7,400,000 a 7,400,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 0.35 2/7/10 16,000,000 a 16,000,000 The Funds 33 STATEMENT OF INVESTMENTS (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) Pennsylvania Housing Finance Agency, SFMR (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.20 2/7/10 15,000,000 a 15,000,000 Philadelphia, GO Notes, TRAN 2.50 6/30/10 13,000,000 13,093,989 Philadelphia Authority for Industrial Development, Revenue (The Pennsylvania School for the Deaf) (LOC; Citizens Bank of Pennsylvania) 0.75 2/7/10 2,400,000 a 2,400,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.30 3/3/10 5,000,000 5,000,000 South Carolina.7% Charleston County School District, GO Notes, TAN 2.00 4/1/10 10,000,000 10,025,311 South Dakota.1% South Dakota Housing Development Authority, Homeownership Mortgage Revenue (Liquidity Facility; Citigroup) 0.24 2/7/10 1,835,000 a,b 1,835,000 Tennessee1.6% Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.20 2/7/10 3,800,000 a 3,800,000 Hendersonville Industrial Development Board, Tax Increment Revenue (LOC; Fifth Third Bank) 0.51 2/7/10 7,500,000 a 7,500,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Health Facilities Revenue, Refunding (MUC-CI Homes, Inc. Project) (LOC; Fifth Third Bank) 0.39 2/7/10 7,465,000 a 7,465,000 Sevier County Public Building Authority, Public Project Construction Notes (Taud Interim Loan Program) 1.25 3/1/11 3,000,000 c 3,017,400 Texas12.3% Calhoun Port Authority, Environmental Facilities Revenue (Formosa Plastics Corporation, Texas Project) (LOC; Bank of America) 0.28 2/7/10 10,000,000 a 10,000,000 Collin County, Unlimited Tax Road GO Notes, Refunding 2.00 2/15/10 2,320,000 2,321,320 Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.25 2/7/10 5,000,000 a,b 5,000,000 Dallas, CP (Liquidity Facility; Bank of America) 0.36 4/7/10 14,384,000 14,384,000 DeSoto Industrial Development Authority, IDR, Refunding (National Service Industries Inc. Project) (LOC; Wachovia Bank) 0.28 2/7/10 3,660,000 a 3,660,000 Harris County, GO Notes, TAN 1.50 2/25/10 10,000,000 10,007,210 Harris County, GO Notes, TAN 2.00 2/25/10 20,000,000 20,021,497 Port of Port Arthur Navigation District, Revenue, CP (BASF AG) 0.65 2/16/10 10,000,000 10,000,000 San Antonio, Electric and Gas System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 0.27 3/1/10 5,500,000 5,500,000 San Antonio, Electric and Gas Systems Revenue, Refunding 5.50 2/1/10 3,000,000 3,000,000 Texas, GO Notes (Veterans Housing Assistance Program) (Liquidity Facility; State Street Bank and Trust Co.) 0.24 2/7/10 16,000,000 a 16,000,000 Texas, TRAN 2.50 8/31/10 18,000,000 18,212,913 Texas Department of Housing and Community Affairs, SFMR 0.25 2/7/10 29,100,000 a 29,100,000 Texas Municipal Power Agency, Revenue, CP (Liquidity Facility: Bank of America and Bayerische Landesbank) 0.26 2/17/10 20,000,000 20,000,000 34 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Vermont.8% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; Calyon) 0.45 3/2/10 10,500,000 10,500,000 Virginia2.2% Lynchburg Redevelopment and Housing Authority, Housing Revenue (KHM Properties-Lynchburg, LLC Project) (LOC; M&T Bank) 0.30 2/7/10 13,520,000 a 13,520,000 Norfolk Redevelopment and Housing Authority, First Mortgage Revenue (Fort Norfolk Retirement Community, Inc. Harbors Edge Project) (LOC; HSH Nordbank AG) 0.43 2/7/10 16,300,000 a 16,300,000 Washington1.0% Pierce County Economic Development Corporation, Multi-Mode Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.36 2/7/10 4,960,000 a 4,960,000 Tacoma Housing Authority, Revenue (Crown Assisted Living Project) (LOC; Key Bank) 0.49 2/7/10 600,000 a 600,000 Washington Economic Development Finance Authority, SWDR (CleanScapes, Inc. Project) (LOC; Bank of the West) 0.26 2/7/10 7,895,000 a 7,895,000 Wisconsin2.6% Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; Bank One) 0.30 2/7/10 6,365,000 a 6,365,000 Wisconsin Housing and Economic Development Authority, Home Ownership Revenue (Liquidity Facility; Fortis Bank) 0.25 2/7/10 22,030,000 a 22,030,000 Wisconsin Rural Water Construction Loan Program Commission, Revenue, BAN 1.50 11/15/10 7,000,000 7,040,913 Wyoming.4% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (Senior Series) (LOC; Royal Bank of Canada) 0.24 2/7/10 5,000,000 a 5,000,000 Total Investments (cost $1,380,228,259) 101.0% Liabilities, Less Cash and Receivables (1.0%) Net Assets 100.0% See footnotes on page 58. See notes to financial statements. The Funds 35 STATEMENT OF INVESTMENTS January 31, 2010 Dreyfus New York Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments100.0% Albany County Airport Authority, Airport Revenue, Refunding (LOC; Bank of America) 0.25 2/7/10 7,560,000 a 7,560,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 0.19 2/7/10 2,800,000 a 2,800,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Key Bank) 0.34 2/7/10 5,000,000 a 5,000,000 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Young Mens Christian Association of Olean, N.Y. Project) (LOC; Key Bank) 0.49 2/7/10 3,330,000 a 3,330,000 Chautauqua County Industrial Development Agency, Civic Facility Revenue (Gerry Homes Project) (LOC; HSBC Bank USA) 0.40 2/7/10 11,900,000 a 11,900,000 Chemung County Industrial Development Agency, IDR (MMARS 2nd Program) (LOC; HSBC Bank USA) 0.40 2/7/10 835,000 a 835,000 Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (Liquidity Facility; Key Bank) 0.34 2/7/10 7,700,000 a 7,700,000 Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (LOC; Key Bank) 0.34 2/7/10 10,305,000 a 10,305,000 Columbia County Industrial Development Agency, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; Key Bank) 0.34 2/7/10 5,570,000 a 5,570,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 0.25 2/7/10 8,325,000 a 8,325,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 0.25 2/7/10 9,445,000 a 9,445,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge Brookmeade Inc.) (LOC; M&T Bank) 0.25 2/7/10 15,255,000 a 15,255,000 Dutchess County Industrial Development Agency, Civic Facility Revenue, Refunding (Lutheran Center at Poughkeepsie, Inc. Project) (LOC; Key Bank) 0.34 2/7/10 3,655,000 a 3,655,000 East Hampton Union Free School District, GO Notes, TAN 1.00 6/30/10 5,610,000 5,624,164 East Rochester Housing Authority, Housing Revenue (Park Ridge Nursing Home, Inc. Project) (LOC; JPMorgan Chase Bank) 0.20 2/7/10 5,000,000 a 5,000,000 Elmira City School District, GO Notes, BAN 1.50 6/30/10 5,745,000 5,765,008 Erie County Fiscal Stability Authority, GO Notes, BAN 1.25 7/30/10 6,165,000 6,185,511 Erie County Industrial Development Agency, Civic Facility Revenue (Heritage Center Project) (LOC; Key Bank) 0.54 2/7/10 1,670,000 a 1,670,000 Erie County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Buffalo Project) (LOC; HSBC Bank USA) 0.40 2/7/10 450,000 a 450,000 Erie County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Buffalo Project) (LOC; HSBC Bank USA) 0.40 2/7/10 3,365,000 a 3,365,000 Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 0.36 2/7/10 3,100,000 a 3,100,000 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.25 7/15/10 18,265,000 d 18,924,871 36 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Fishkill, GO Notes, BAN 2.00 4/30/10 3,826,775 3,835,984 Hempstead Industrial Development Agency, IDR (FCD Lynbrook LLC Facility) (Liquidity Facility; Goldman Sachs Group and LOC; Goldman Sachs Group) 0.19 2/7/10 6,350,000 a,b 6,350,000 Herkimer County Industrial Development Agency, IDR (F.E. Hale Manufacturing Company Facility) (LOC; HSBC Bank USA) 0.40 2/7/10 1,800,000 a 1,800,000 Heuvelton Central School District, GO Notes, BAN 1.50 6/30/10 1,800,000 1,806,239 Lancaster Industrial Development Agency, IDR (Sealing Devices Inc. Project) (LOC; HSBC Bank USA) 0.36 2/7/10 2,255,000 a 2,255,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; JPMorgan Chase Bank) 0.35 6/10/10 20,000,000 20,000,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; State Street Bank and Trust Co.) 0.27 4/9/10 14,000,000 14,000,000 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.20 2/7/10 17,000,000 a 17,000,000 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.22 2/7/10 23,200,000 a 23,200,000 Long Island Power Authority, Electric System General Revenue (Long Island Lighting Company) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.21 2/7/10 16,000,000 a 16,000,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC: JPMorgan Chase Bank and Landesbank Baden-Wurttemberg) 0.25 2/7/10 15,000,000 a 15,000,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC; Westdeutsche Landesbank) 0.20 2/1/10 5,000,000 a 5,000,000 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.25 2/7/10 8,000,000 a 8,000,000 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.23 2/7/10 34,900,000 a 34,900,000 Metropolitan Transportation Authority, Transportation Revenue (LOC; Fortis Bank) 0.20 2/7/10 25,000,000 a 25,000,000 Metropolitan Transportation Authority, Transportation Revenue (LOC; Landesbank Hessen-Thuringen Girozentale) 0.20 2/1/10 12,000,000 a 12,000,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.23 2/7/10 19,860,000 a 19,860,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.30 2/7/10 10,310,000 a 10,310,000 Monroe County Industrial Development Agency, Civic Facility Revenue (DePaul Properties, Inc. Project) (LOC; Key Bank) 0.34 2/7/10 2,910,000 a 2,910,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Bank) 0.25 2/7/10 2,280,000 a 2,280,000 The Funds 37 STATEMENT OF INVESTMENTS (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Monroe County Industrial Development Agency, IDR (Chaney Enterprise) (LOC; M&T Bank) 0.40 2/7/10 2,100,000 a 2,100,000 Monroe County Industrial Development Agency, IDR (Genesee Metal Stampings Inc. Facility) (LOC; HSBC Bank USA) 0.40 2/7/10 450,000 a 450,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC Robert Weslayan College Project) (LOC; M&T Bank) 0.27 2/7/10 2,600,000 a 2,600,000 Nassau County Industrial Development Agency, Continuing Care Retirement Community Revenue (Amsterdam at Harborside Project) (LOC; ABN AMRO) 0.19 2/7/10 27,200,000 a 27,200,000 New York City, GO Notes 5.00 8/1/10 3,000,000 3,067,643 New York City, GO Notes (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.21 2/1/10 6,080,000 a 6,080,000 New York City, GO Notes (LOC; Bank of Nova Scotia) 0.18 2/7/10 6,785,000 a 6,785,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.21 2/1/10 1,300,000 a 1,300,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; JPMorgan Chase Bank) 0.25 2/7/10 6,900,000 a 6,900,000 New York City Housing Development Corporation, MFMR (Beekman Tower Project) (LOC; RBS Citizens NA) 0.25 2/7/10 20,345,000 a 20,345,000 New York City Housing Development Corporation, MFMR (The Crest Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.20 2/7/10 8,000,000 a 8,000,000 New York City Industrial Development Agency, Civic Facility Revenue (American Society for Technion Project) (LOC; Allied Irish Banks) 0.30 2/7/10 9,210,000 a 9,210,000 New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; Allied Irish Banks) 0.32 2/7/10 7,505,000 a 7,505,000 New York City Industrial Development Agency, Civic Facility Revenue (Columbia Grammar and Preparatory School Project) (LOC; Allied Irish Banks) 0.32 2/7/10 5,115,000 a 5,115,000 New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New YorkFederation of French Alliances in the United States Project) (LOC; M&T Bank) 0.32 2/7/10 1,865,000 a 1,865,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Bank) 0.25 2/7/10 5,000,000 a 5,000,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Bank) 0.25 2/7/10 3,100,000 a 3,100,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; Allied Irish Banks) 0.32 2/7/10 5,510,000 a 5,510,000 New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; Allied Irish Banks) 0.32 2/7/10 2,960,000 a 2,960,000 New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; M&T Bank) 0.32 2/7/10 2,400,000 a 2,400,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility: Bayerische Landesbank and Westdeutsche Landesbank) 0.29 3/3/10 20,000,000 20,000,000 38 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York City Municipal Water Finance Authority, CP (Liquidity Facility: Bayerische Landesbank and Westdeutsche Landesbank) 0.30 3/3/10 5,000,000 5,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.20 2/7/10 2,095,000 a,b 2,095,000 New York Liberty Development Corporation, Multi-Modal Liberty Revenue (World Trade Center Project) 0.50 1/18/11 15,000,000 15,000,000 New York Local Government Assistance Corporation, GO Notes (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.23 2/7/10 46,000,000 a 46,000,000 New York Local Government Assistance Corporation, GO Notes (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.28 2/7/10 7,800,000 a 7,800,000 New York Local Government Assistance Corporation, Senior Lien Revenue, Refunding 5.00 4/1/10 1,300,000 1,309,825 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.28 2/7/10 14,350,000 a 14,350,000 New York State, GO Notes 4.00 3/1/10 1,000,000 1,002,756 New York State Dormitory Authority, Consolidated Service Contract Revenue, Refunding 1.50 7/1/10 10,200,000 10,246,501 New York State Dormitory Authority, Insured Revenue (The Culinary Institute of America) (LOC; TD Bank) 0.18 2/7/10 6,925,000 a 6,925,000 New York State Dormitory Authority, Revenue (Catholic Health System Obligated Group) (LOC; HSBC Bank USA) 0.17 2/7/10 2,470,000 a 2,470,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.20 2/7/10 2,785,000 a 2,785,000 New York State Dormitory Authority, Revenue (Samaritan Medical Center) (LOC; HSBC Bank USA) 0.19 2/7/10 3,300,000 a 3,300,000 New York State Dormitory Authority, Revenue (Samaritan Medical Center) (LOC; Key Bank) 0.34 2/7/10 8,000,000 a 8,000,000 New York State Dormitory Authority, Revenue (The College of New Rochelle) (LOC; RBS Citizens NA) 0.42 2/7/10 4,000,000 a 4,000,000 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 3.00 3/15/10 1,000,000 1,003,030 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Liquidity Facility; Citibank NA) 0.19 2/7/10 7,095,000 a,b 7,095,000 New York State Housing Finance Agency, Housing Revenue (70 Battery Place) (LOC; FNMA) 0.19 2/7/10 20,600,000 a 20,600,000 New York State Housing Finance Agency, Housing Revenue (350 West 37th Street) (LOC; Wachovia Bank) 0.20 2/7/10 9,000,000 a 9,000,000 New York State Housing Finance Agency, Housing Revenue (Historic Front Street) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.18 2/7/10 24,300,000 a 24,300,000 New York State Urban Development Corporation, Service Contract Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.22 2/7/10 5,000,000 a 5,000,000 The Funds 39 STATEMENT OF INVESTMENTS (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Newburgh Industrial Development Agency, Civic Facility Revenue (Community Development Properties Dubois Street II, Inc. Project) (LOC; Key Bank) 0.34 2/7/10 3,200,000 a 3,200,000 Oneida County Industrial Development Agency, Civic Facility Revenue (Preswick Glen Civic Facility) (LOC; Banco Santander) 0.15 2/7/10 6,500,000 a 6,500,000 Onondaga County Industrial Development Agency, IDR (General Super Plating Company, Inc. Project) (LOC; Citizens Bank of Pennsylvania) 0.71 2/7/10 1,910,000 a 1,910,000 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Bank) 0.35 2/7/10 2,250,000 a 2,250,000 Ontario County Industrial Development Agency, Civic Facility Revenue (CHF-Finger Lakes, L.L.C. Civic Facility) (LOC; RBS Citizens NA) 0.42 2/7/10 3,900,000 a 3,900,000 Ontario County Industrial Development Agency, Civic Facility Revenue (Friends of the Finger Lakes Performing Arts Center, Inc. Civic Facility) (LOC; FHLB) 0.40 2/7/10 6,455,000 a 6,455,000 Ontario County Industrial Development Agency, IDR (Dixit Enterprises/Newtex Industries, Inc. Facility) (LOC; HSBC Bank USA) 0.40 2/7/10 2,540,000 a 2,540,000 Orange County Industrial Development Agency, Civic Facility Revenue (Saint Lukes Cornwall Hospital Project) (LOC; Key Bank) 0.34 2/7/10 3,800,000 a 3,800,000 Otsego County Industrial Development Agency, Civic Facility Revenue (Templeton Foundation Project) (LOC; Key Bank) 0.49 2/7/10 3,040,000 a 3,040,000 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.30 4/9/10 33,000,000 33,000,000 Port Authority of New York and New Jersey, Equipment Notes 0.26 2/7/10 10,500,000 a 10,500,000 Port Authority of New York and New Jersey, Special Obligation Revenue (Versatile Structure Obligations) (LOC; Bayerische Landesbank) 0.23 2/1/10 9,000,000 a 9,000,000 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; Commerce Bank NA) 0.18 2/7/10 3,595,000 a 3,595,000 Saint Lawrence County Industrial Development Agency, Civic Facility Revenue, Refunding (Claxton-Hepburn Medical Center Project) (LOC; Key Bank) 0.34 2/7/10 3,500,000 a 3,500,000 Schenectady Industrial Development Agency, Civic Facility Revenue (Union Graduate College Project) (LOC; M&T Bank) 0.25 2/7/10 5,535,000 a 5,535,000 Smithtown Central School District, GO Notes, TAN 1.00 6/25/10 10,865,000 10,889,380 South Jefferson Central School District, GO Notes, BAN 1.50 7/2/10 1,800,000 1,805,983 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Bank) 0.27 2/7/10 2,780,000 a 2,780,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; Key Bank) 0.34 2/7/10 2,730,000 a 2,730,000 Syracuse Industrial Development Agency, Housing Revenue (Masonic Lofts LLC Project) (LOC; Key Bank) 0.64 2/7/10 4,050,000 a 4,050,000 Three Village Central School District, GO Notes, TAN 1.00 6/30/10 7,935,000 7,953,097 40 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Ulster County Industrial Development Agency, IDR (Selux Corporation Project) (LOC; M&T Bank) 0.35 2/7/10 1,205,000 a 1,205,000 Valhalla Union Free School District, GO Notes, TAN 1.00 2/2/10 2,000,000 2,000,019 Westchester County, GO Notes, BAN 1.00 4/28/10 6,000,000 6,000,000 Westchester County Health Care Corporation, CP (Liquidity Facility; JPMorgan Chase Bank and LOC; Westchester County) 0.55 2/10/10 20,000,000 20,000,000 Westchester County Industrial Development Agency, Civic Facility Revenue (The Masters School Civic Facility) (LOC; Allied Irish Banks) 0.32 2/7/10 15,305,000 a 15,305,000 Westchester County Industrial Development Agency, Civic Facility Revenue (The Rye YMCA Project) (LOC; Allied Irish Banks) 0.70 2/7/10 2,000,000 a 2,000,000 Westchester County Industrial Development Agency, Continuing Care Retirement Community Mortgage Revenue (Kendal on Hudson Project) (LOC; Natixis) 0.17 2/7/10 15,000,000 a 15,000,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Bank) 0.35 2/7/10 30,000,000 a 30,000,000 Yonkers Industrial Development Agency, Revenue (Merlots Program) (11-23 Saint Casimir Avenue, LP Project) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 0.28 2/7/10 4,215,000 a,b 4,215,000 Total Investments (cost $952,705,011) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% See footnotes on page 58. See notes to financial statements. The Funds 41 STATEMENT OF INVESTMENTS January 31, 2010 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments101.8% Arizona1.0% Arizona Health Facilities Authority, HR (Phoenix Childrens Hospital) (Liquidity Facility; BNP Paribas and LOC; BNP Paribas) 0.30 2/7/10 12,435,000 a,b,e 12,435,000 Arizona Health Facilities Authority, HR (Phoenix Childrens Hospital) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 1.05 2/7/10 9,620,000 a,b,e 9,620,000 Arizona Health Facilities Authority, Revenue (La Loma Village) (LOC; Banco Santander) 0.25 2/7/10 18,300,000 a,e 18,300,000 California2.4% California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.32 5/6/10 14,500,000 e 14,500,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.32 5/6/10 10,000,000 e 10,000,000 Southern California Public Power Authority, Transmission Project Revenue, Refunding (Southern Transmission Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.20 2/7/10 70,000,000 a 70,000,000 Colorado4.1% Colorado, Revenue, TRAN (Education Loan Program) 1.50 8/12/10 52,000,000 52,332,583 Denver City and County, CP (LOC; Wachovia Bank) 0.30 6/9/10 18,000,000 18,000,000 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue (LOC; U.S. Bank NA) 0.20 2/7/10 9,900,000 a 9,900,000 Mountain Village Housing Authority, Housing Facilities Revenue (Village Court Apartments Project) (LOC; U.S. Bank NA) 0.20 2/7/10 6,500,000 a 6,500,000 RBC Municipal Products Inc. Trust (Meridian Village Metropolitan District Number One, Improvement Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.23 2/7/10 17,600,000 a,b 17,600,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.20 2/7/10 46,000,000 a 46,000,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 0.20 2/7/10 8,000,000 a 8,000,000 Connecticut1.2% Connecticut, GO Notes, BAN 2.00 4/28/10 20,000,000 20,076,428 Connecticut Health and Educational Facilities Authority, Revenue (The Jerome Home Issue) (LOC; Bank of America) 0.21 2/7/10 4,670,000 a,e 4,670,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Citibank NA) 0.19 2/7/10 11,850,000 a,b 11,850,000 New Haven, GO Notes, BAN 1.25 2/15/10 9,000,000 9,001,285 Delaware.7% Delaware Economic Development Authority, MFHR (School House Project) (LOC; HSBC Bank USA) 0.40 2/7/10 11,900,000 a 11,900,000 Delaware Economic Development Authority, Revenue (Connections Community Support Programs, Inc. Project) (LOC; PNC Bank NA) 0.19 2/7/10 6,635,000 a 6,635,000 Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.16 2/7/10 8,325,000 a,e 8,325,000 District of Columbia.4% District of Columbia, Revenue (American Legacy Foundation Issue) 0.18 2/7/10 14,000,000 a 14,000,000 Florida6.6% Alachua County Health Facilities Authority, Revenue, CP (Shands Healthcare) (LOC; Bank of America) 0.25 4/8/10 30,000,000 e 30,000,000 42 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Florida (continued) Broward County Health Facilities Authority, Revenue, Refunding (John Knox Village of Florida, Inc. Project) (LOC; Wachovia Bank) 0.18 2/7/10 30,315,000 a,e 30,315,000 Capital Trust Agency, MFHR (Brittany Bay Apartments Watermans Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.25 2/7/10 23,350,000 a,b 23,350,000 Collier County Health Facilities Authority, Health Facility Revenue (The Moorings, Inc. Project) (LOC; Wachovia Bank) 0.18 2/7/10 34,820,000 a,e 34,820,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.32 6/10/10 30,000,000 30,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 0.16 2/7/10 14,500,000 a,e 14,500,000 Jacksonville, Transportation Revenue (LOC; Wachovia Bank) 0.18 2/7/10 10,600,000 a 10,600,000 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Faciity; Dexia Credit Locale) 0.20 2/7/10 12,645,000 a 12,645,000 Port Orange, Revenue (Palmer College of Chiropractic Florida Project) (LOC; ABN-AMRO) 0.21 2/7/10 3,870,000 a 3,870,000 Sunshine State Governmental Financing Commission, Revenue (LOC; Dexia Credit Locale) 0.30 2/7/10 15,100,000 a 15,100,000 Tohopekaliga Water Authority, Utility System Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.20 2/7/10 44,525,000 a 44,525,000 Wells Fargo Stage Trust (Saint Petersburg Health Facilities Authority, Health Facilities Revenue, Refunding (All Childrens Hospital, Obligated Group)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.18 2/7/10 7,765,000 a,b,e 7,765,000 Georgia2.0% Floyd County Development Authority, Revenue (Berry College Project) (LOC; FHLB) 0.17 2/7/10 11,000,000 a 11,000,000 Fulton County Development Authority, Educational Facilities Revenue (Catholic Education of North Georgia, Inc. Project) (LOC; Wachovia Bank) 0.18 2/7/10 14,405,000 a 14,405,000 Fulton County Housing Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.25 2/7/10 25,365,000 a,b 25,365,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 0.23 2/2/10 20,000,000 20,000,000 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.20 2/7/10 7,840,000 a,e 7,840,000 Idaho.0% Idaho Health Facilities Authority, Health Care Facilities Revenue (Aces-Pooled Financing Program) (LOC; U.S. Bank NA) 0.21 2/7/10 1,550,000 a,e 1,550,000 Illinois5.7% Channahon, Revenue, Refunding (Morris Hospital) (LOC; U.S. Bank NA) 0.20 2/7/10 3,465,000 a,e 3,465,000 Chicago OHare International Airport, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.25 2/7/10 5,470,000 a,b 5,470,000 Illinois Educational Facilities Authority, Revenue, CP (Pooled Finance Program) (LOC; Northern Trust Company) 0.35 2/22/10 81,200,000 81,200,000 Illinois Finance Authority, Revenue (Hospice of Northeastern Illinois Project) (LOC; Harris NA) 0.20 2/7/10 8,500,000 a,e 8,500,000 The Funds 43 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Illinois (continued) Illinois Finance Authority, Revenue (Riverside Health System) (LOC; JPMorgan Chase Bank) 0.20 2/7/10 4,295,000 a,e 4,295,000 Illinois Finance Authority, Revenue (The Landing at Plymouth Place Project) (LOC; Lloyds TSB Bank PLC) 0.18 2/7/10 10,000,000 a 10,000,000 Illinois Health Facilities Authority, Revenue (Revolving Fund Pooled Financing Program) (LOC; JPMorgan Chase Bank) 0.25 2/7/10 4,450,000 a,e 4,450,000 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (Liquidity Facility; Dexia Credit Locale) 0.23 2/7/10 80,000,000 a 80,000,000 Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.23 2/7/10 23,000,000 a 23,000,000 Lake County, MFHR (Whispering Oaks Apartments Project) (LOC; FHLMC) 0.21 2/7/10 3,250,000 a 3,250,000 Indiana3.5% Indiana Bond Bank, State Revolving Fund Program Revenue 5.25 2/1/10 3,765,000 3,765,000 Indiana Finance Authority, HR (Community Health Network Project) (LOC; Bank of America) 0.22 2/7/10 15,000,000 a,e 15,000,000 Indiana Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.33 6/15/10 6,490,000 e 6,490,000 Indiana Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.33 6/15/10 6,725,000 e 6,725,000 Indiana Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.33 6/15/10 8,090,000 e 8,090,000 Indiana Finance Authority, Revenue, Refunding (Trinity Health Credit Group) 0.16 2/7/10 14,600,000 a,e 14,600,000 Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citibank NA) 0.19 2/7/10 59,000,000 a,b,e 59,000,000 Indianapolis Local Public Improvement Bond Bank, Notes 0.37 8/6/10 10,000,000 10,000,000 Indianapolis Local Public Improvement Bond Bank, Notes 0.37 8/6/10 6,250,000 6,250,000 Indianapolis Local Public Improvement Bond Bank, Notes 0.37 8/6/10 6,350,000 6,350,000 Kentucky.6% Kentucky Property and Buildings Commission, Revenue, Refunding (Project Number 84) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 0.45 2/7/10 16,395,000 a,b 16,395,000 Madisonville, HR (Trover Clinic Foundation, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.25 2/7/10 6,695,000 a,e 6,695,000 Louisiana2.6% Ascension Parish Industrial Development Board, Revenue (International Matex Tank TerminalsGeismar Project) (LOC; FHLB) 0.17 2/7/10 17,000,000 a 17,000,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Healthcare Facilities Revenue, Refunding (Saint James Place of Baton Rouge Project) (LOC; ABN-AMRO) 0.25 2/7/10 11,520,000 a,e 11,520,000 Louisiana Municipal Natural Gas Purchasing and Distribution Authority, Revenue (Putters Program) (Gas Project Number 1) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.20 2/7/10 20,929,000 a,b 20,929,000 44 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Louisiana (continued) Louisiana Public Facilities Authority, HR (Touro Infirmary Project) (Liquidity Facility; Merrill Lynch Bank and LOC; Merrill Lynch) 1.05 2/7/10 34,045,000 a,b,e 34,045,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.19 2/7/10 15,750,000 a 15,750,000 Maryland3.5% Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Bank) 0.23 2/7/10 3,500,000 a 3,500,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Bank) 0.20 2/7/10 12,900,000 a 12,900,000 Frederick County, Revenue, Refunding (Manekin-Frederick Associates Facility) (LOC; M&T Bank) 0.32 2/7/10 2,230,000 a 2,230,000 Maryland Department of Transportation, Consolidated Transportation Revenue 5.50 2/1/10 5,125,000 5,125,000 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Bank) 0.25 2/7/10 6,780,000 a 6,780,000 Maryland Economic Development Corporation, Revenue (Legal Aid Bureau, Inc. Facility) (LOC; M&T Bank) 0.27 2/7/10 2,100,000 a 2,100,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Dematha Catholic High School) (LOC; Branch Banking and Trust Co.) 0.20 2/7/10 9,865,000 a 9,865,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) (LOC; Branch Banking and Trust Co.) 0.19 2/7/10 5,700,000 a,e 5,700,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health System) (Liquidity Facility; Bank of America) 0.28 4/6/10 20,000,000 e 20,000,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health System) (LOC; Bank of America) 0.28 2/1/10 21,500,000 e 21,500,000 Maryland Health and Higher Educational Facility Authority, Revenue, Refunding (Adventist HealthCare Issue) (LOC; M&T Bank) 0.18 2/7/10 23,425,000 a,e 23,425,000 Montgomery County, EDR (Riderwood Village, Inc. Project) (LOC; M&T Bank) 0.18 2/7/10 21,775,000 a 21,775,000 Massachusetts2.9% Massachusetts, GO Notes, RAN 2.50 4/29/10 52,000,000 52,267,102 Massachusetts, GO Notes, RAN 2.50 5/27/10 25,000,000 25,170,521 Massachusetts, GO Notes, Refunding (Liquidity Facility; Citibank NA) 0.20 2/7/10 4,675,000 a 4,675,000 Massachusetts, GO Notes, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.25 2/7/10 20,000,000 a 20,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Bank of America) 0.25 2/7/10 11,300,000 a,e 11,300,000 Michigan9.2% Jackson County Hospital Finance Authority, HR, Refunding (W.A. Foote Memorial Hospital) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Comerica Bank) 0.34 2/7/10 8,000,000 a,e 8,000,000 Michigan, GO Notes 2.00 9/30/10 80,000,000 80,773,167 Michigan Higher Education Facilities Authority, Revenue, Refunding (Walsh College Project) (LOC; Commerce Bank) 0.25 2/7/10 8,135,000 a 8,135,000 The Funds 45 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Michigan (continued) Michigan Hospital Finance Authority, Revenue (Ascension Health Credit Group) 0.28 5/4/10 10,000,000 e 10,000,000 Michigan Hospital Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.18 2/7/10 11,000,000 a,e 11,000,000 Michigan Hospital Finance Authority, Revenue (Trinity Health Credit Group) 0.14 2/7/10 7,700,000 a,e 7,700,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.23 4/7/10 75,000,000 e 75,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.25 5/5/10 25,000,000 e 25,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.25 5/5/10 50,000,000 e 50,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.28 6/11/10 15,000,000 e 15,000,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.23 2/7/10 16,395,000 a 16,395,000 Michigan Housing Development Authority, SFMR (Liquidity Facility: FHLMC and FNMA) 0.15 2/7/10 11,600,000 a 11,600,000 Michigan Municipal Bond Authority, State Aid Revenue Notes (LOC; Bank of Nova Scotia) 1.50 8/23/10 5,000,000 c 5,026,150 University of Michigan, CP 0.27 2/18/10 12,880,000 12,880,000 University of Michigan Regents, General Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.17 2/7/10 20,000,000 a,e 20,000,000 Minnesota.7% Rochester, Health Care Facilities Revenue, CP (Mayo Clinic) 0.35 2/16/10 9,000,000 e 9,000,000 Rochester, Health Care Facilities Revenue, CP (Mayo Clinic) 0.25 3/18/10 10,000,000 e 10,000,000 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.36 4/9/10 8,000,000 8,000,000 Mississippi.4% Mississippi Business Finance Corporation, Health Care Facilities Revenue (Rush Medical Foundation Project) (LOC; U.S. Bank NA) 0.15 2/7/10 7,000,000 a,e 7,000,000 Mississippi Business Finance Corporation, Revenue, Refunding (Renaissance at Colony Park, LLC Refunding Project) (LOC; FHLB) 0.27 2/7/10 10,000,000 a 10,000,000 Missouri1.1% Kansas City Industrial Development Authority, Revenue (Kansas City Downtown Redevelopment District) (LOC; JPMorgan Chase Bank) 0.25 2/7/10 25,800,000 a 25,800,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Lutheran Senior Services) (LOC; U.S. Bank NA) 0.18 2/7/10 9,000,000 a,e 9,000,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (The Childrens Mercy Hospital) (LOC; UBS AG) 0.20 2/7/10 7,300,000 a,e 7,300,000 Nebraska.6% Lancaster County Hospital Authority Number 1, HR, Refunding (BryanLGH Medical Center) (LOC; U.S. Bank NA) 0.20 2/7/10 24,820,000 a,e 24,820,000 Nevada1.2% Austin Trust (Clark County, GO Bond Bank Bonds) (Liquidity Facility; Bank of America) 0.18 2/7/10 9,770,000 a,b 9,770,000 Las Vegas Convention and Visitors Authority, Revenue, CP (LOC: Bank of Nova Scotia, Fortis Bank and State Street Bank and Trust Co.) 0.25 4/7/10 15,000,000 15,000,000 46 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Nevada (continued) Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.35 4/8/10 20,000,000 20,000,000 New Hampshire.9% New Hampshire Business Finance Authority, Revenue (The Mark H. Wentworth Home Issue) (LOC; TD Bank) 0.18 2/7/10 11,745,000 a,e 11,745,000 New Hampshire Health and Education Facilities Authority, HR (Catholic Medical Center Issue) (LOC; FHLB) 0.19 2/7/10 8,840,000 a,e 8,840,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) 0.20 2/1/10 4,600,000 a 4,600,000 New Hampshire Higher Educational and Health Facilities Authority, Revenue (Hunt Community Issue) (LOC; Bank of America) 0.17 2/7/10 10,150,000 a,e 10,150,000 New Jersey4.6% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 0.25 2/7/10 82,745,000 a 82,745,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Bank of America) 0.20 2/7/10 18,000,000 a,e 18,000,000 New Jersey Health Care Facilities Financing Authority, Revenue, Refunding (Christian Health Care Center Issue) (LOC; Valley National Bank) 0.18 2/7/10 5,505,000 a,e 5,505,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.25 2/7/10 61,050,000 a 61,050,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.30 2/7/10 10,000,000 a,c 10,000,000 New Mexico.2% Dona Ana County, Industrial Revenue (Foamex Products, Inc. Project) (LOC; Wachovia Bank) 0.22 2/7/10 6,000,000 a 6,000,000 New York2.6% Long Island Power Authority, Electric System General Revenue (Long Island Lighting Company) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.21 2/7/10 14,240,000 a 14,240,000 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.25 2/7/10 22,305,000 a 22,305,000 New York Liberty Development Corporation, Multi-Modal Liberty Revenue (World Trade Center Project) 0.50 1/18/11 15,000,000 15,000,000 New York State Housing Finance Agency, Housing Revenue (Normandie Court I Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.20 2/7/10 34,400,000 a 34,400,000 Westchester County Health Care Corporation, CP (Liquidity Facility; JPMorgan Chase Bank and LOC; Westchester County) 0.55 2/10/10 16,600,000 e 16,600,000 North Carolina1.0% Board of Governers of the University of North Carolina, CP 0.23 2/16/10 7,800,000 7,800,000 North Carolina, GO Notes, Refunding 5.00 3/1/10 7,175,000 7,200,751 North Carolina Capital Facilities Finance Agency, CP (Duke University Project) 0.23 2/3/10 6,190,000 6,190,000 The Funds 47 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) North Carolina (continued) North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.20 2/7/10 5,000,000 a,e 5,000,000 North Carolina Medical Care Commission, Health Care Facilities Revenue (WakeMed) (LOC; Wachovia Bank) 0.18 2/7/10 9,300,000 a,e 9,300,000 Piedmont Triad Airport Authority, Airport Revenue (LOC; Branch Banking and Trust Co.) 0.21 2/7/10 3,400,000 a 3,400,000 Ohio4.0% Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.28 2/7/10 5,200,000 a,e 5,200,000 Cleveland, Airport System Revenue (LOC; KBC Bank) 0.30 2/7/10 8,500,000 a 8,500,000 Cleveland, Water Revenue (LOC; Allied Irish Banks) 0.29 2/7/10 13,000,000 a 13,000,000 Franklin County, Hospital Facilities Revenue, Refunding (OhioHealth Corporation) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.20 2/7/10 79,400,000 a,e 79,400,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System Obligated Group) 0.50 2/9/10 17,500,000 e 17,500,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System Obligated Group) 0.38 2/22/10 13,000,000 e 13,000,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System Obligated Group) 0.25 5/18/10 20,000,000 e 20,000,000 Oklahoma1.2% Oklahoma Development Finance Authority, Continuing Care Retirement Community Revenue, Refunding (Inverness Village Project) (LOC; KBC Bank) 0.20 2/7/10 22,600,000 a,e 22,600,000 Oklahoma Development Finance Authority, Health System Revenue, Refunding (INTEGRIS Baptist Medical Center, Inc., INTEGRIS South Oklahoma City Hospital Corporation and INTEGRIS Rural Health, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.20 2/7/10 16,735,000 a,e 16,735,000 Oklahoma Development Finance Authority, Revenue, CP (Integris Baptist Medical) 0.30 2/16/10 8,450,000 e 8,450,000 Oregon.4% Salem Hospital Facility Authority, Revenue (Capital Manor, Inc. Project) (LOC; Bank of America) 0.25 2/7/10 5,370,000 a,e 5,370,000 Salem Hospital Facility Authority, Revenue, Refunding (Capital Manor, Inc. Project) (LOC; Bank of America) 0.25 2/7/10 8,680,000 a,e 8,680,000 Pennsylvania14.8% Allegheny County, TRAN 1.00 4/5/10 45,000,000 45,052,650 Beaver County Industrial Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Citibank NA) 0.18 2/7/10 7,000,000 a 7,000,000 Berks County Industrial Development Authority, Student Housing Revenue (CHF-Kutztown, LLC Project Servicing Kutztown University of Pennsylvania) (LOC; Citibank NA) 0.25 2/7/10 5,000,000 a 5,000,000 48 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) Bucks County Industrial Development Authority, Revenue (Pennswood Village Project) (LOC; Bank of America) 0.23 2/7/10 7,300,000 a,e 7,300,000 Chester County Health and Education Facilities Authority, Retirement Community Revenue (Kendal-Crosslands Communities Project) (LOC; Wachovia Bank) 0.18 2/7/10 21,495,000 a,e 21,495,000 Delaware County Industrial Development Authority, PCR, CP (British Petroleum PLC) 0.30 2/4/10 6,000,000 6,000,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Bank) 0.25 2/7/10 11,600,000 a 11,600,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Bank) 0.25 2/7/10 7,240,000 a,e 7,240,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wachovia Bank) 0.28 2/7/10 65,075,000 a 65,075,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 2/7/10 9,200,000 a 9,200,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 2/7/10 10,500,000 a 10,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 2/7/10 11,200,000 a 11,200,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 2/7/10 5,850,000 a 5,850,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 2/7/10 13,700,000 a 13,700,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 2/7/10 16,600,000 a 16,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 2/7/10 12,500,000 a 12,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 2/7/10 9,300,000 a 9,300,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 2/7/10 12,300,000 a 12,300,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 2/7/10 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 2/7/10 9,500,000 a 9,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 2/7/10 6,400,000 a 6,400,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 2/7/10 4,300,000 a 4,300,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 2/7/10 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 2/7/10 3,100,000 a 3,100,000 The Funds 49 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Bank) 0.25 2/7/10 16,610,000 a 16,610,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Bank) 0.20 2/7/10 34,215,000 a,e 34,215,000 Lancaster County Hospital Authority, Revenue (Landis Home Retirement Community Project) (LOC; M&T Bank) 0.25 2/7/10 7,970,000 a,e 7,970,000 Montgomery County Higher Education and Health Authority, Revenue (Pennsylvania Higher Education and Health Loan Program) (LOC; M&T Bank) 0.25 2/7/10 5,985,000 a 5,985,000 Montgomery County Industrial Development Authority, Revenue (Abington Friends School Project) (LOC; Wachovia Bank) 0.18 2/7/10 8,710,000 a 8,710,000 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue, CP (Pennsylvania Power and Light Project Electric Utilities Project) (LOC; Wachovia Bank) 0.50 4/1/10 4,000,000 4,000,000 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue, CP (Pennsylvania Power and Light Utilities Project) (LOC; Wachovia Bank) 0.62 9/1/10 12,000,000 12,000,000 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue, Refunding (City of Philadelphia Funding Program) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.20 2/7/10 30,340,000 a 30,340,000 Philadelphia, GO Notes, TRAN 2.50 6/30/10 26,000,000 26,187,979 Philadelphia, Water and Wastewater Revenue, Refunding (LOC; Bank of America) 0.19 2/7/10 27,800,000 a 27,800,000 Philadelphia School District, GO Notes, Refunding (LOC; Wachovia Bank) 0.18 2/7/10 30,400,000 a 30,400,000 Pottstown Borough Authority, Educational Facilities Revenue (The Hill School Project) (LOC; M&T Bank) 0.20 2/7/10 7,000,000 a 7,000,000 Ridley School District, GO Notes (LOC; TD Bank) 0.20 2/7/10 3,000,000 a 3,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.30 3/3/10 10,000,000 10,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.25 4/8/10 20,000,000 20,000,000 Wallingford-Swarthmore School District, GO Notes (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.34 2/7/10 10,000,000 a 10,000,000 York General Authority, Revenue (Strand-Capitol Performing Arts Center Project) (LOC; M&T Bank) 0.25 2/7/10 3,985,000 a 3,985,000 South Carolina2.4% Saint Peters Parish/Jasper County Public Facilities Corporation, Installment Purchase Revenue BAN (County Office Building Projects) 2.00 2/1/10 6,500,000 6,500,000 South Carolina Jobs-Economic Development Authority, Health Facilities Revenue, Refunding (The Episcopal Church Home) (Liquidity Facility; Wachovia Bank) 0.18 2/7/10 15,810,000 a,e 15,810,000 South Carolina Jobs-Economic Development Authority, HR (Conway Hospital, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Branch Banking and Trust Co.) 0.23 2/7/10 44,800,000 a,e 44,800,000 50 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) South Carolina (continued) South Carolina Jobs-Economic Development Authority, HR (Oconee Memorial Hospital, Inc. Project) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 0.20 2/7/10 27,000,000 a,e 27,000,000 Tennessee6.8% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.20 2/7/10 50,300,000 a 50,300,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.20 2/7/10 10,000,000 a 10,000,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.20 2/7/10 6,245,000 a 6,245,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.20 2/7/10 6,000,000 a 6,000,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.20 2/7/10 48,875,000 a 48,875,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) (Liquidity Facility: Bayerische Landesbank and Landesbank Hessen-Thuringen Girozentrale) 0.20 2/7/10 18,925,000 a 18,925,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Allied Irish Banks) 0.50 2/7/10 25,495,000 a 25,495,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Allied Irish Banks) 0.50 2/7/10 9,315,000 a 9,315,000 Shelby County Health, Educational and Housing Facility Board, Revenue (Trezevant Manor Project) (LOC; ABN-AMRO) 0.20 2/7/10 7,000,000 a,e 7,000,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.20 2/7/10 17,110,000 a,b 17,110,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.20 2/7/10 63,575,000 a,b 63,575,000 Texas9.1% Crawford Education Facilities Corporation, Revenue (Hyde Park Baptist School Project) (LOC; JPMorgan Chase Bank) 0.18 2/7/10 12,600,000 a 12,600,000 Dallas, Waterworks and Sewer System Revenue, CP (Liquidity Facility; Bank of America) 0.36 4/7/10 28,703,000 28,703,000 Dallas, Waterworks and Sewer System Revenue, CP (Liquidity Facility; Bank of America) 0.37 4/8/10 10,500,000 10,500,000 El Paso, Water and Sewer Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.25 2/1/10 9,500,000 9,500,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.45 6/10/10 17,000,000 17,000,000 Fort Worth, Water and Sewer System Revenue 5.00 2/15/10 8,010,000 8,023,998 Harris County, GO Notes, TAN 2.00 2/25/10 40,000,000 40,042,877 Harris County Cultural Education Facilities Finance Corporation, Revenue, CP (Methodist Healthcare) 0.35 6/30/10 22,500,000 e 22,500,000 Harris County Metropolitan Transit Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.30 3/11/10 13,250,000 13,250,000 The Funds 51 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Texas (continued) Harris County Metropolitan Transit Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.39 4/13/10 30,000,000 30,000,000 Houston, GO Notes, Refunding (Public Improvement) 5.00 3/1/10 4,000,000 4,014,527 Houston Higher Education Finance Corporation, Higher Education Revenue, CP (Rice University) 0.35 2/16/10 5,000,000 5,000,000 Kendall County Health Facilities Development Corporation, Health Care Revenue (Morningside Ministries Project) (LOC; Allied Irish Banks) 0.39 2/7/10 6,360,000 a,e 6,360,000 San Antonio, Electric and Gas Systems Revenue (LOC; FNMA) (Prerefunded) 5.75 2/1/10 8,000,000 d 8,000,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) 0.20 2/7/10 6,500,000 a,e 6,500,000 Texas, TRAN 2.50 8/31/10 38,000,000 38,448,259 Texas Public Finance Authority, CP 0.25 2/16/10 8,450,000 8,450,000 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue (Liquidity Facility; Citibank NA) 0.19 2/7/10 10,940,000 a,b 10,940,000 University of Texas, University Revenue, CP 0.33 2/17/10 24,000,000 24,000,000 University of Texas, University Revenue, CP 0.25 3/8/10 35,500,000 35,500,000 University of Texas, University Revenue, CP 0.27 4/6/10 14,700,000 14,700,000 Utah2.7% Central Utah Water Conservancy District Revenue, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.22 2/7/10 39,800,000 a 39,800,000 Intermountain Power Agency, Power Supply Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.32 2/12/10 28,500,000 28,500,000 Murray City, HR (IHC Health Services, Inc.) 0.20 2/7/10 32,000,000 a,e 32,000,000 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.24 2/7/10 6,400,000 a 6,400,000 Virginia.2% Fairfax County Economic Development Authority, Educational Facilities Revenue (Trinity Christian School Project) (LOC; Wachovia Bank) 0.28 2/7/10 9,000,000 a 9,000,000 Washington.2% Puttable Floating Option Tax Exempt Receipts (Washington, Various Purpose GO, Refunding) (Liquidity Facility; Bank of America) 0.20 2/7/10 6,060,000 a,b 6,060,000 Wisconsin.3% Byron, IDR, Refunding (Ocean Spray Cranberries, Inc. Project) (LOC; Bank of America) 0.28 2/7/10 6,500,000 a 6,500,000 Milwaukee Redevelopment Authority, Redevelopment LR (University of Wisconsin-Milwaukee Kenilworth Project) (LOC; U.S. Bank NA) 0.27 2/7/10 6,375,000 a 6,375,000 Total Investments (cost $3,962,580,277) 101.8% Liabilities, Less Cash and Receivables (1.8%) Net Assets 100.0% See footnotes on page 58. See notes to financial statements. 52 STATEMENT OF INVESTMENTS January 31, 2010 Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments91.5% California88.1% ABAG Finance Authority for Nonprofit Corporations, Revenue (Eskaton Village-Roseville) (LOC; KBC Bank) 0.18 2/7/10 14,670,000 a,e 14,670,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Northbay Healthcare Group) (LOC; JPMorgan Chase Bank) 0.18 2/7/10 14,200,000 a,e 14,200,000 ABAG Finance Authority for Nonprofit Corporations, Revenue, Refunding (Eskaton Properties, Inc.) (LOC; Bank of America) 0.18 2/7/10 11,560,000 a 11,560,000 Alameda-Contra Costa Schools Financing Authority, COP (Capital Improvement Financing Projects) (LOC; KBC Bank) 0.29 2/7/10 185,000 a 185,000 California, Economic Recovery Bonds (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.20 2/7/10 7,900,000 a 7,900,000 California, GO Notes (LOC; FNMA) (Prerefunded) 5.25 9/1/10 1,015,000 d 1,043,298 California, GO Notes (LOC; FNMA) (Prerefunded) 5.25 9/1/10 2,550,000 d 2,621,093 California Department of Water Resources, Power Supply Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.22 2/7/10 1,300,000 a 1,300,000 California Educational Facilities Authority, Revenue, CP (Stanford University) 0.40 2/25/10 2,900,000 2,900,000 California Educational Facilities Authority, Revenue, CP (Stanford University) 0.30 3/11/10 5,700,000 5,700,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.35 2/7/10 10,000,000 a 10,000,000 California Infrastructure and Economic Development Bank, IDR (Kennfoods USA, LLC Project) (LOC; Bank of the West) 0.23 2/7/10 2,500,000 a 2,500,000 California Infrastructure and Economic Development Bank, Revenue (Saint Margarets Episcopal School) (LOC; Allied Irish Banks) 0.70 2/7/10 3,400,000 a 3,400,000 California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; Allied Irish Banks) 0.33 2/1/10 1,710,000 a 1,710,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Union Bank of California) 0.25 2/7/10 3,000,000 a 3,000,000 California Statewide Communities Development Authority, Revenue (Azusa Pacific University Project) (LOC; Allied Irish Banks) 0.40 2/7/10 9,500,000 a 9,500,000 California Statewide Communities Development Authority, Revenue (Rady Childrens Hospital San Diego) (LOC; Allied Irish Banks) 0.40 2/7/10 5,000,000 a,e 5,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.32 5/6/10 16,000,000 e 16,000,000 Concord, MFMR (Arcadian Apartments) (LOC; FNMA) 0.18 2/7/10 3,700,000 a 3,700,000 Deutsche Bank Spears/Lifers Trust (Anaheim Redevelopment Agency, Tax Allocation Revenue, Refunding (Anaheim Merged Redevelopment Project Area)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.20 2/7/10 2,100,000 a,b 2,100,000 Eastern Municipal Water District, Water and Sewer Revenue, COP (Installment Sale Agreement with Eastern Municipal Water District Facilities Corporation) (Liquidity Facility; Citibank NA) 0.18 2/7/10 3,495,000 a,b 3,495,000 Fresno, Sewer System Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.25 2/7/10 2,170,000 a,b 2,170,000 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.21 2/7/10 14,750,000 a,b 14,750,000 The Funds 53 STATEMENT OF INVESTMENTS (continued) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California (continued) Kern County, GO Notes, TRAN 2.50 6/30/10 11,700,000 11,780,820 Long Beach, GO Notes, TRAN 2.50 9/30/10 1,400,000 1,418,374 Los Angeles County Capital Asset Leasing Corporation, LR, CP (LOC: Bayerische Landesbank, JPMorgan Chase Bank and Westdeutsche Landesbank) 0.45 2/8/10 19,950,000 e 19,950,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.40 2/7/10 1,240,000 a,b 1,240,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, Revenue (Japanese American National Museum)) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch Capital Services) 1.05 2/7/10 4,400,000 a,b 4,400,000 Richmond, Wastewater Revenue, Refunding (LOC; Union Bank of California) 0.20 2/7/10 5,260,000 a 5,260,000 Riverside County Transportation Commission, Sales Tax Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.20 2/7/10 8,600,000 a 8,600,000 Sacramento County Housing Authority, MFHR, Refunding (Stonebridge Apartments) (LOC; FNMA) 0.17 2/7/10 2,200,000 a 2,200,000 Sausalito, MFHR (Rotary Village Senior Housing Project) (LOC; Bank of the West) 0.22 2/7/10 2,230,000 a 2,230,000 Southern California Public Power Authority, Transmission Project Revenue, Refunding (Southern Transmission Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.20 2/7/10 12,210,000 a 12,210,000 University of California, Revenue, CP 0.32 2/12/10 4,000,000 4,000,000 University of California, Revenue, CP 0.30 3/12/10 5,000,000 5,000,000 Victorville Joint Powers Financing Authority, LR (Cogeneration Facility Project) (LOC; Fortis Bank) 0.45 2/7/10 14,000,000 a 14,000,000 U.S. Related3.4% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.21 2/7/10 9,000,000 a,b 9,000,000 Total Investments (cost $240,693,585) 91.5% Cash and Receivables (Net) 8.5% Net Assets 100.0% See footnotes on page 58. See notes to financial statements. 54 STATEMENT OF INVESTMENTS January 31, 2010 Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments97.3% New York90.6% Broome County Industrial Development Agency, Continuing Care Retirement Community Revenue (Good Shepherd Village at Endwell, Inc. Project) (LOC; M&T Bank) 0.25 2/7/10 3,250,000 a 3,250,000 Campbell-Savona Central School District, GO Notes, BAN 2.00 6/24/10 1,450,000 1,455,953 Cold Spring Harbor Central School District, GO Notes, TAN 2.00 6/30/10 1,290,000 1,297,881 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 0.25 2/7/10 4,700,000 a 4,700,000 East Farmingdale Volunteer Fire Company Inc., Volunteer Fire Department Revenue (LOC; Citibank NA) 0.21 2/7/10 4,395,000 a 4,395,000 East Hampton Union Free School District, GO Notes, TAN 1.00 6/30/10 1,335,000 1,338,371 Elmira City School District, GO Notes, BAN 1.50 6/30/10 1,600,000 1,605,572 Erie County Fiscal Stability Authority, GO Notes, BAN 1.25 7/30/10 1,420,000 1,424,724 Fishkill, GO Notes, BAN 2.00 4/30/10 1,000,000 1,002,406 Fort Plain Central School District, GO Notes, BAN 2.00 6/24/10 1,000,000 1,005,288 Franklin County Industrial Development Agency, Multi-Mode Civic Facility Revenue (Paul Smiths College Project) (LOC; U.S. Bank NA) 0.36 2/7/10 490,000 a 490,000 Heuvelton Central School District, GO Notes, BAN 1.50 6/30/10 1,000,000 1,003,466 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; JPMorgan Chase Bank) 0.35 6/10/10 1,900,000 1,900,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; State Street Bank and Trust Co.) 0.30 3/12/10 8,000,000 8,000,000 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.28 2/7/10 4,100,000 a 4,100,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC: JPMorgan Chase Bank and Landesbank Baden-Wurttemberg) 0.25 2/7/10 10,000,000 a 10,000,000 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.25 2/7/10 3,000,000 a 3,000,000 Metropolitan Transportation Authority, Transportation Revenue (LOC; Fortis Bank) 0.20 2/7/10 5,000,000 a 5,000,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.30 2/7/10 16,780,000 a 16,780,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Association for the Blind and Visually ImpairedGoodwill Industries of Greater Rochester, Inc. Project) (LOC; JPMorgan Chase Bank) 0.25 2/7/10 435,000 a 435,000 New York City, GO Notes 5.00 8/1/10 1,475,000 1,508,258 New York City, GO Notes (Liquidity Facility; Calyon) 0.16 2/7/10 5,000,000 a 5,000,000 New York City, GO Notes (LOC; Bank of America) 0.18 2/7/10 3,700,000 a 3,700,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.21 2/1/10 1,475,000 a 1,475,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.21 2/1/10 900,000 a 900,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.21 2/1/10 1,000,000 a 1,000,000 New York City Housing Development Corporation, MFMR (The Crest Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.20 2/7/10 3,200,000 a 3,200,000 The Funds 55 STATEMENT OF INVESTMENTS (continued) Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York City Industrial Development Agency, Civic Facility Revenue (Abraham Joshua Heschel High School Project) (LOC; Allied Irish Banks) 0.33 2/7/10 3,700,000 a 3,700,000 New York City Industrial Development Agency, Civic Facility Revenue (Ateret Torah Center Project) (LOC; Wachovia Bank) 0.20 2/7/10 12,715,000 a 12,715,000 New York City Industrial Development Agency, Civic Facility Revenue (New York Law School Project) (LOC; Allied Irish Banks) 0.23 2/7/10 1,200,000 a 1,200,000 New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; Allied Irish Banks) 0.32 2/7/10 15,740,000 a 15,740,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility: Bayerische Landesbank and Westdeutsche Landesbank) 0.29 3/3/10 5,000,000 5,000,000 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50 2/1/10 500,000 500,000 New York Liberty Development Corporation, Multi-Modal Liberty Revenue (World Trade Center Project) 0.50 1/18/11 5,000,000 5,000,000 New York Local Government Assistance Corporation, GO Notes (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.23 2/7/10 8,000,000 a 8,000,000 New York State Dormitory Authority, Consolidated Service Contract Revenue, Refunding 1.50 7/1/10 1,760,000 1,768,024 New York State Dormitory Authority, Revenue (Catholic Health System Obligated Group) (LOC; HSBC Bank USA) 0.17 2/7/10 4,400,000 a 4,400,000 New York State Dormitory Authority, Revenue (DYouville College) (LOC; Key Bank) 0.34 2/7/10 5,340,000 a 5,340,000 New York State Dormitory Authority, Revenue (Northern Westchester Hospital Association) (LOC; TD Bank) 0.16 2/7/10 2,750,000 a 2,750,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.20 2/7/10 11,000,000 a 11,000,000 New York State Dormitory Authority, Revenue (Saint John Fisher College) (LOC; FHLB) 0.17 2/7/10 4,345,000 a,c 4,345,000 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/10 5,885,000 5,916,619 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.25 3/15/10 1,000,000 1,005,588 New York State Housing Finance Agency, Housing Revenue (Normandie Court I Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.20 2/7/10 4,650,000 a 4,650,000 Oneida County Industrial Development Agency, Civic Facility Revenue (Cedarbrook Village, Inc. Project) (LOC; Key Bank) 0.34 2/7/10 3,000,000 a 3,000,000 Orange County Industrial Development Agency, Civic Facility Revenue (Tuxedo Park School Project) (LOC; M&T Bank) 0.25 2/7/10 1,000,000 a 1,000,000 Ossining, GO Notes, TAN 1.00 5/14/10 2,000,000 2,003,503 56 Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) Port Authority of New York and New Jersey, Equipment Notes 0.26 2/7/10 2,800,000 a 2,800,000 Smithtown Central School District, GO Notes, TAN 1.00 6/25/10 2,615,000 2,620,868 South Jefferson Central School District, GO Notes, BAN 1.50 7/2/10 1,000,000 1,003,324 Suffolk County Industrial Development Agency, Civic Facility Revenue (Huntington Hospital Project) (LOC; Bank of America) 0.16 2/7/10 5,400,000 a 5,400,000 Susquehanna Valley Central School District, GO Notes, BAN 1.50 7/30/10 1,000,000 1,003,919 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Bank) 0.27 2/7/10 1,900,000 a 1,900,000 Three Village Central School District, GO Notes, TAN 1.00 6/30/10 1,825,000 1,829,162 Westchester County, GO Notes, BAN 1.00 4/28/10 2,110,000 2,110,000 Westchester County Health Care Corporation, CP (Liquidity Facility; JPMorgan Chase Bank and LOC; Westchester County) 0.55 2/10/10 5,000,000 5,000,000 Westchester County Industrial Development Agency, Civic Facility Revenue (Catharine Field Home/The Seabury at Field Home Civic Facility) (LOC; Comerica Bank) 0.20 2/7/10 8,370,000 a 8,370,000 Westchester County Industrial Development Agency, Continuing Care Retirement Community Mortgage Revenue (Kendal on Hudson Project) (LOC; Natixis) 0.17 2/7/10 7,850,000 a 7,850,000 U.S. Related6.7% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (LOC; Wachovia Bank) 0.14 2/7/10 5,600,000 a 5,600,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.21 2/7/10 5,250,000 a,b 5,250,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.21 2/7/10 6,000,000 a,b 6,000,000 Total Investments (cost $244,737,926) 97.3% Cash and Receivables (Net) 2.7% Net Assets 100.0% See footnotes on page 58. See notes to financial statements. The Funds 57 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Summary of Combined Ratings (Unaudited) Value (%)  Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus California New York Municipal Cash New York Tax Exempt AMT-Free AMT-Free Management Municipal Cash Cash Municipal Cash Municipal Cash Fitch or Moodys or Standard & Poors Plus Management Management Management Management F1+, F1 VMIG1, MIG1, P1 SP1+, SP1, A1+, A1 AAA, AA, A f Aaa, Aa, A f AAA, AA, A f Not Rated g Not Rated g Not Rated g    Based on total investments. a Variable rate demand noterate shown is the interest rate in effect at January 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2010, Dreyfus Municipal Cash Management Plus amounted to $73,815,000 or 5.4%, Dreyfus NewYork Municipal Cash Management amounted to $19,755,000 or 2.1%, Dreyfus Tax Exempt Cash Management amounted to $351,279,000 or 9.0%, Dreyfus California AMT-Free Municipal Cash Management amounted to $37,155,000 or 14.1% and Dreyfus NewYork AMT-Free Municipal Cash Management amounted to $11,250,000 or 4.5% of net assets. c Purchased on a delayed delivery basis. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e At January 31, 2010, Dreyfus Tax Exempt Cash Management had $1,280,525,000 or 32.9% and Dreyfus California AMT-Free Municipal Cash Management had $69,820,000 or 26.6% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from health care. f Notes which are not F, MIG or SP rated are represented by bond ratings of the issuers. g Securities which, while not rated by Fitch, Moodys and Standard & Poor's, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 58 STATEMENT OF ASSETS AND LIABILITIES (amounts in thousands, except Net Asset Value Per Share) January 31, 2010 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Assets ($): Investments at valueNote 1(a,b)  39,522,610 a 5,677,269 a 27,402,953 a 4,995,152 15,280,303 a 27,090,870 Cash 11,953 789 11,195 58,446 1,488 69,091 Interest receivable 21,007 1,152 11,806 6,400 34,093 78,028 Prepaid expenses and other assets 80 121 205 167 75 144 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) 7,395 831 4,635 705 1,844 2,125 Payable for shares of Beneficial Interest/Common Stock redeemed 6,562 461 7,811 26,067 475 11,259 Accrued expenses 498 185 445 127 172 139 Net Assets ($) Composition of Net Assets ($): Paid-in capital 39,541,197 5,696,190 27,413,131 5,033,253 15,313,449 27,224,508 Accumulated net realized gain (loss) on investments (2) (18,336) 137 13 19 102 Net Assets ($) Net Asset Value Per Share Institutional Shares Net Assets ($) 34,290,865 3,790,472 23,962,908 3,147,456 12,015,056 18,750,792 Shares Outstanding 34,290,866 3,802,735 23,962,816 3,147,448 12,015,039 18,750,725 Net Asset Value Per Share ($) Investor Shares Net Assets ($) 3,456,883 919,418 2,209,219 593,334 1,921,626 4,221,920 Shares Outstanding 3,456,887 922,373 2,209,210 593,332 1,921,625 4,221,905 Net Asset Value Per Share ($) The Funds 59 STATEMENT OF ASSETS AND LIABILITIES (continued) (amounts in thousands, except Net Asset Value Per Share) January 31, 2010 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Net Asset Value Per Share (continued) Administrative Shares Net Assets ($) 1,112,854 634,682 829,122 496,500 694,527 1,271,669 Shares Outstanding 1,112,856 636,726 829,119 496,499 694,528 1,271,663 Net Asset Value Per Share ($) Participant Shares Net Assets ($) 590,699 326,663 339,368 705,788 520,324 2,598,811 Shares Outstanding 590,695 327,717 339,367 705,785 520,323 2,598,798 Net Asset Value Per Share ($) Service Shares Net Assets ($)  1,848   5,259  Shares Outstanding  1,854   5,259  Net Asset Value Per Share ($)     Select Shares Net Assets ($)  4,770   24,810  Shares Outstanding  4,784   24,810  Net Asset Value Per Share ($)     Agency Shares Net Assets ($) 89,894 1 72,651 90,188 70,775 381,418 Shares Outstanding 89,893 1 72,650 90,188 70,775 381,417 Net Asset Value Per Share ($) Premier Shares Net Assets ($)     61,091  Shares Outstanding     61,090  Net Asset Value Per Share ($)       Investments at cost ($) 39,522,610 5,677,269 27,402,953 4,995,152 15,280,303 27,090,870 a Amount includes repurchase agreements of $1,835,000, $1,002,000, $7,842,000 and $9,612,000 for Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management and Dreyfus Treasury & Agency Cash Management, respectively, See Note 1(c). See notes to financial statements. 60 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus California New York Municipal Cash New York Tax Exempt AMT-Free AMT-Free Management Municipal Cash Cash Municipal Cash Municipal Cash Plus Management Management Management Management Assets ($): Investments at valueNote 1(a,b)  1,380,228 952,705 3,962,580 240,694 244,738 Cash 2,876 186  175  Receivable for investment securites sold    21,810 14,438 Interest receivable 1,968 539 4,653 348 298 Prepaid expenses and other assets 62 16 94 2  Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) 318 164 746 46 54 Cash overdraft due to Custodian   30,047  3,004 Payable for investment securities purchased 18,348  45,241  4,345 Payable for shares of Beneficial Interest redeemed 13 492 76 1 535 Accrued expenses 64 58 41 40  87 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,366,388 952,701 3,890,861 262,942 251,528 Accumulated net realized gain (loss) on investments 3 31 315  8 Net Assets ($) Net Asset Value Per Share Instititutional Shares Net Assets ($) 359,880 589,008 3,383,106 138,938 110,283 Shares Outstanding 359,797 588,992 3,382,832 138,932 110,282 Net Asset Value Per Share ($) Investor Shares Net Assets ($) 400,598 281,863 353,790 63,745 73,518 Shares Outstanding 400,511 281,855 353,762 63,742 73,514 Net Asset Value Per Share ($) Administrative Shares Net Assets ($) 581,754 69,647 120,148 4,189 8,144 Shares Outstanding 581,626 69,645 120,138 4,189 8,144 Net Asset Value Per Share ($) Participant Shares Net Assets ($) 23,013 12,213 27,084 56,069 10 Shares Outstanding 23,008 12,212 27,082 56,067 10 Net Asset Value Per Share ($) Agency Shares Net Assets ($) 1,146 1 7,048 1  Shares Outstanding 1,146 1 7,047 1  Net Asset Value Per Share ($)  Classic Shares Net Assets ($)     59,581 Shares Outstanding     59,578 Net Asset Value Per Share ($)      Investments at cost ($) 1,380,228 952,705 3,962,580 240,694 244,738 See notes to financial statements. The Funds 61 STATEMENT OF OPERATIONS (amounts in thousands) Year Ended January 31, 2010 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 82,718 13,833 68,493 13,310 34,883 63,531 Distribution feesNote 2(b) 17,317 6,465 11,151 5,792 9,079 27,792 Treasury insurance expenseNote 1(g) 7,128 3,379 2,549 732 2,191 2,880 Registration fees 948 296 742 323 563 902 Custodian feesNote 2(c) 791 194 619 159 365 489 Shareholder servicing costsNote 2(c) 603 249 464 145 510 584 Prospectus and shareholders reports 113 135 84 52 47 108 Trustees/Directors fees and expensesNote 2(d) 101 22 88 18 42 84 Professional fees 100 100 98 60 100 99 Miscellaneous 459 112 491 175 306 554 Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (3,182) (1,200) (4,200) (3,704) (7,804) (32,312) Lessreduction in management fees due to undertakingNote 2(a) (2,086) (746) (1,815) (665) (1,296) (2,046) Lessreduction in fees due to earnings creditsNote 1(b) (51) (22) (8) (11) (22) (22) Net Expenses Investment IncomeNet Net Realized and Unrealized Gain (Loss) on InvestmentsNote 1(b) ($) Net realized gain (loss) on investments 231 (81,757) 138 13 136 102 Net unrealized appreciation (depreciation) on investments  32,337     Net Realized and Unrealized Gain (Loss) on Investments 13 Net Increase from Payment by Affiliate      Net Increase in Net Assets Resulting from Operations See notes to financial statements. 62 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus California New York Municipal Cash New York Tax Exempt AMT-Free AMT-Free Management Municipal Cash Cash Municipal Cash Municipal Cash Plus Management Management Management Management Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 4,081 2,046 12,431 552 449 Distribution feesNote 2(b) 1,743 1,073 2,192 447 555 Treasury insurance expenseNote 1(g) 396 249 1,391 109 55 Registration fees 291 60 265 30  Custodian feesNote 2(c) 100 70 161 33  Professional fees 71 69 81 43  Shareholder servicing costsNote 2(c) 49 36 387 4  Prospectus and shareholders reports 34 6 21 3  Trustees fees and expensesNote 2(d) 6 4 15 1  Miscellaneous 57 44 186 21  Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (137) (131) (402) (128) (133) Lessreduction in management fees due to undertakingNote 2(a) (452) (216) (779) (90)  Lessreduction in management fee due to undertakingNote 2(a)    (98)  Lessreduction in fees due to earnings creditsNote 1(b) (54) (4) (69) (2)  Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) 3 31  8 Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Funds 63 STATEMENTS OF CHANGES IN NET ASSETS (amounts in thousands) Dreyfus Cash Management Dreyfus Cash Management Plus, Inc. Year Ended January 31, Year Ended January 31, Operations ($): Investment incomenet 151,861 773,401 21,224 344,691 Net realized gain (loss) on investments 231 (193) (81,757) 1,780 Net unrealized appreciation (depreciation) on investments   32,337 (32,337) Net Increase from payment by affiliate   68,407  Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (134,824) (636,249) (14,894) (226,894) Investor Shares (10,304) (86,866) (2,497) (41,297) Administrative Shares (4,339) (35,678) (3,054) (46,098) Participant Shares (1,690) (12,715) (771) (28,385) Service Shares   (3) (1,644) Select Shares   (5) (356) Agency Shares (704) (1,893)  a (17) Total Dividends Beneficial Interest/Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 205,919,725 186,740,823 18,044,547 71,235,558 Investor Shares 15,180,824 21,517,623 2,315,173 4,373,540 Administrative Shares 3,832,973 4,931,910 2,041,658 5,949,446 Participant Shares 4,130,178 4,274,633 1,684,262 4,863,282 Service Shares   45,157 242,535 Select Shares   24,034 70,971 Agency Shares 317,162 574,176  38,228 Net assets received in connection with reorganizationNote 1  783,343   Dividends reinvested: Institutional Shares 34,050 168,644 6,598 77,673 Investor Shares 1,925 20,318 2,121 36,374 Administrative Shares 1,264 8,814 2,588 39,392 Participant Shares 358 3,619 717 27,126 Service Shares    a 157 Select Shares    20 Agency Shares 335 1  a  a Cost of shares redeemed: Institutional Shares (203,484,505) (174,070,720) (18,089,064) (76,990,767) Investor Shares (16,619,109) (19,838,830) (2,889,192) (4,718,014) Administrative Shares (3,897,228) (5,186,524) (2,503,691) (7,171,225) Participant Shares (4,592,274) (3,616,149) (2,396,803) (5,114,883) Service Shares   (49,976) (306,236) Select Shares   (47,374) (43,293) Agency Shares (326,276) (494,498)  (38,228) Increase (Decrease) in Net Assets from Beneficial Interest/Capital Stock Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 39,041,562 23,224,572 7,468,112 14,927,013 End of Period a Amount represents less than $1,000. See notes to financial statements. 64 Dreyfus Government Dreyfus Government Cash Management Prime Cash Management Year Ended January 31, Year Ended January 31, Operations ($): Investment incomenet 55,790 364,171 5,610 100,451 Net realized gain (loss) on investments 138 2,836 13 19 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (52,625) (281,591) (5,334) (67,482) Investor Shares (1,261) (44,651) (30) (10,951) Administrative Shares (1,737) (26,146) (238) (9,100) Participant Shares (56) (9,680) (1) (12,254) Agency Shares (111) (2,103) (26) (666) Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 164,894,102 143,182,998 19,903,414 24,434,863 Investor Shares 7,738,977 12,562,114 2,096,688 2,843,963 Administrative Shares 3,193,172 7,389,922 5,145,416 5,977,471 Participant Shares 2,203,530 4,126,713 1,568,552 3,265,428 Agency Shares 231,624 1,190,425 190,988 262,921 Dividends reinvested: Institutional Shares 14,771 105,370 1,794 35,987 Investor Shares 735 26,359 13 6,013 Administrative Shares 1,361 19,035 209 7,663 Participant Shares 29 5,350 1 10,713 Agency Shares  a 338  a  a Cost of shares redeemed: Institutional Shares (174,661,061) (118,878,645) (23,196,803) (20,358,570) Investor Shares (9,588,829) (10,269,095) (2,681,628) (2,234,543) Administrative Shares (4,623,225) (5,843,987) (5,342,373) (5,599,022) Participant Shares (2,526,210) (3,915,680) (2,208,938) (2,641,115) Agency Shares (244,894) (1,106,544) (142,069) (231,653) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 40,779,048 12,181,539 9,698,008 3,917,872 End of Period a Amount represents less than $1,000. See notes to financial statements. The Funds 65 STATEMENT OF CHANGES IN NET ASSETS (continued) (amounts in thousands) Dreyfus Treasury & Dreyfus Treasury Agency Cash Management Prime Cash Management Year Ended January 31, Year Ended January 31, Operations ($): Investment incomenet 10,789 202,411 5,500 199,425 Net realized gain (loss) on investments 136 984 102 668 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (10,543) (142,784) (5,594) (127,056) Investor Shares (5) (33,210) (9) (43,949) Administrative Shares (214) (19,966) (11) (9,190) Participant Shares (1) (4,440) (6) (15,378) Service Shares  a (323)   Select Shares  a (415)   Agency Shares (26) (947) (13) (3,852) Premier Shares  a (326)   Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 68,033,436 75,007,689 60,299,612 94,609,837 Investor Shares 11,174,580 17,741,257 9,985,602 19,385,467 Administrative Shares 4,043,353 9,506,204 4,671,129 7,243,860 Participant Shares 2,139,953 3,422,940 11,299,483 17,271,629 Service Shares 5,379 544,153   Select Shares 69,667 115,831   Agency Shares 208,593 545,413 666,934 1,535,777 Premier Shares 886,267 440,976   Dividends reinvested: Institutional Shares 3,198 58,212 2,210 71,888 Investor Shares 1 3,880 5 19,562 Administrative Shares 135 14,282 6 6,542 Participant Shares  a 1,188 5 11,922 Service Shares  a  a   Select Shares  a 200   Agency Shares  a  a 10 3,377 Premier Shares  a  a   Cost of shares redeemed: Institutional Shares (72,482,785) (71,496,288) (72,138,346) (69,468,590) Investor Shares (12,569,809) (17,911,593) (13,286,181) (14,456,010) Administrative Shares (4,703,968) (8,923,463) (5,925,054) (5,162,606) Participant Shares (2,063,624) (3,268,446) (14,137,635) (12,821,119) Service Shares (5,553) (594,881)   Select Shares (77,569) (177,501)   Agency Shares (201,117) (482,115) (694,755) (1,129,927) Premier Shares (860,009) (435,424)   Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 21,713,204 17,599,706 46,481,616 9,359,339 End of Period a Amount represents less than $1,000. See notes to financial statements. 66 Dreyfus Municipal Dreyfus New York Municipal Cash Management Plus Cash Management Year Ended January 31, Year Ended January 31, Operations ($): Investment incomenet 8,292 33,984 3,592 16,959 Net realized gain (loss) on investments 3 175 31 88 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (4,713) (17,038) (2,573) (9,642) Investor Shares (835) (7,833) (851) (5,199) Administrative Shares (2,815) (8,324) (202) (1,297) Participant Shares (96) (886) (54) (828) Agency Shares (8)  a  a  a Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 6,300,589 8,498,054 1,100,157 1,346,480 Investor Shares 703,488 942,362 889,613 746,092 Administrative Shares 1,559,147 1,651,865 90,472 119,808 Participant Shares 62,395 128,642 91,910 181,551 Agency Shares 14,601    Dividends reinvested: Institutional Shares 2,833 6,404 444 1,792 Investor Shares 801 7,349 731 4,676 Administrative Shares 2,711 7,938 197 1,209 Participant Shares 96 877 54 827 Agency Shares 6  a  a  a Cost of shares redeemed: Institutional Shares (6,532,452) (9,701,968) (1,055,760) (1,262,094) Investor Shares (596,560) (1,128,929) (982,328) (739,579) Administrative Shares (1,604,890) (1,329,222) (82,764) (133,573) Participant Shares (100,239) (105,308) (130,790) (177,886) Agency Shares (13,462)    Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 1,567,499 2,589,357 1,030,853 941,469 End of Period a Amount represents less than $1,000. See notes to financial statements. The Funds 67 STATEMENT OF CHANGES IN NET ASSETS (continued) (amounts in thousands) Dreyfus Tax Exempt Dreyfus California AMT-Free Cash Management Municipal Cash Management Year Ended January 31, Year Ended January 31, Operations ($): Investment incomenet 23,272 118,001 676 5,530 Net realized gain (loss) on investments 315 140  15 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (20,448) (98,791) (462) (2,624) Investor Shares (1,122) (8,945) (86) (1,074) Administrative Shares (1,629) (9,616) (28) (25) Participant Shares (189) (698) (115) (1,828) Agency Shares (24) (48)  a  a Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 17,954,303 25,420,986 331,375 434,112 Investor Shares 870,127 1,561,565 181,355 312,402 Administrative Shares 779,288 2,917,935 76,700 7,203 Participant Shares 227,547 372,600 85,895 197,632 Agency Shares 28,927 4,689   a Dividends reinvested: Institutional Shares 10,310 44,543 409 2,439 Investor Shares 883 6,525 86 982 Administrative Shares 1,381 8,442 28 20 Participant Shares 1 197 115 1,819 Agency Shares 21 48  a  a Cost of shares redeemed: Institutional Shares (19,772,464) (24,644,410) (284,010) (460,094) Investor Shares (1,082,483) (1,559,021) (141,488) (295,483) Administrative Shares (1,305,085) (2,540,898) (72,589) (7,230) Participant Shares (334,628) (293,178) (126,545) (244,762) Agency Shares (26,239) (400)   a Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 6,539,112 5,239,446 211,626 262,592 End of Period a Amount represents less than $1,000. See notes to financial statements. 68 Dreyfus New York AMT-Free Municipal Cash Management Year Ended One Month Ended Year Ended January 31, January 31, December 31, a b,c Operations ($): Investment incomenet 586 82 4,284 Net realized gain (loss) on investments 8  12 Net Increase (Decrease) in Net Assets Resulting from Operations 82 Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (247) (30) (1,207) Investor Shares (236) (39) (1,914) Administrative Shares (2)  d  d Participant Shares  d  d  d Classic Shares (101) (13) (1,163) Net realized gain on investments: Institutional Shares   (2) Investor Shares   (4) Classic Shares   (3) Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 196,310 29,278 172,559 Investor Shares 193,259 24,669 384,961 Administrative Shares 31,044  10 Participant Shares  d  10 Classic Shares 304,233 35,258 378,913 Dividends reinvested: Institutional Shares 52 2 159 Investor Shares 62 8 481 Administrative Shares 2   Classic Shares 101 13 1,163 Cost of shares redeemed: Institutional Shares (135,412) (29,050) (187,569) Investor Shares (221,786) (22,523) (424,300) Administrative Shares (22,912)   Participant Shares  d   Classic Shares (321,100) (31,891) (386,352) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 227,675 221,911 281,873 End of Period a The fund has changed its fiscal year end from December 31 to January 31. b The fund commenced offering five classes of shares on the close of business September 12, 2008. The existing shares were redesignated and the fund added Administrative and Participant shares. c Represents information for the funds predecessor, BNY Hamilton NewYork AMT-Free Money Market Fund through September 12, 2008. d Amount represents less than $1,000. See notes to financial statements. The Funds 69 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the funds financial statements. Please note that the financial highlights information in the following tables for Dreyfus New York AMT-Free Municipal Cash Managements Institutional, Investor and Classic shares represents the financial highlights of Dreyfus New York AMT-Free Municipal Cash Managements predecessor, BNY Hamilton New York AMT-Free Municipal Money Fund (New York AMT-Free Municipal Money Fund), before Dreyfus NewYork AMT-Free Municipal Cash Management commenced operations as of the close of business on September 12, 2008, and represents the performance of Dreyfus NewYork AMT-Free Municipal Cash Managements Institutional, Investor and Classic shares thereafter. Before Dreyfus New York AMT-Free Municipal Cash Management commenced operations, all of the assets of the New York AMT-Free Municipal Money Fund were transferred to Dreyfus New York AMT-Free Municipal Cash Management in exchange for Institutional, Investor and Classic shares of the fund in a tax-free reorganization.Total return shows how much your investment in Dreyfus New York AMT-Free Municipal Cash Management would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from Dreyfus NewYork AMT-Free Municipal Cash Managements predecessors financial statements. Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Cash Management Institutional Shares Year Ended January 31, 2010 1.00 .004 (.004) 1.00 .41 .22 .22 a .40 34,291 2009 1.00 .026 (.026) 1.00 2.65 .21 .21 2.56 31,821 2008 1.00 .051 (.051) 1.00 5.18 .20 .20 5.03 18,983 2007 1.00 .050 (.050) 1.00 5.07 .20 .20 4.98 11,063 2006 1.00 .032 (.032) 1.00 3.28 .20 .20 3.24 9,484 Investor Shares Year Ended January 31, 2010 1.00 .002 (.002) 1.00 .21 .47 .43 .23 3,457 2009 1.00 .024 (.024) 1.00 2.40 .47 .47 2.30 4,893 2008 1.00 .048 (.048) 1.00 4.92 .45 .45 4.78 3,194 2007 1.00 .047 (.047) 1.00 4.80 .45 .45 4.73 1,590 2006 1.00 .030 (.030) 1.00 3.03 .45 .45 2.99 1,238 Administrative Shares Year Ended January 31, 2010 1.00 .003 (.003) 1.00 .32 .32 .32 a .31 1,113 2009 1.00 .025 (.025) 1.00 2.55 .31 .31 2.46 1,176 2008 1.00 .050 (.050) 1.00 5.08 .30 .30 4.93 638 2007 1.00 .049 (.049) 1.00 4.96 .30 .30 4.88 315 2006 1.00 .031 (.031) 1.00 3.18 .30 .30 3.14 251 Participant Shares Year Ended January 31, 2010 1.00 .001 (.001) 1.00 .14 .63 .52 .15 591 2009 1.00 .022 (.022) 1.00 2.24 .62 .62 2.15 1,052 2008 1.00 .047 (.047) 1.00 4.77 .60 .60 4.63 390 2007 1.00 .046 (.046) 1.00 4.65 .60 .60 4.58 206 2006 1.00 .028 (.028) 1.00 2.87 .60 .60 2.84 210 Agency Shares Year Ended January 31, 2010 1.00 .004 (.004) 1.00 .35 .29 .28 .42 90 2009 1.00 .026 (.026) 1.00 2.59 .28 .28 2.49 99 2008 b 1.00 .016 (.016) 1.00 4.84 c .26 c .26 c 4.97 c 19 a Expense waivers and/or reimbursements amounted to less than .01%. b From October 1, 2007 (commencement of initial offering) to January 31, 2008. c Annualized. See notes to financial statements. 70 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income End of Beginning Investment Investment End Total to Average to Average to Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Cash Management Plus, Inc. Institutional Shares Year Ended January 31, 2010 1.00 .004 (.004) 1.00 .36 a .27 .25 .36 3,790 2009 1.00 .026 (.026) 1.00 2.66 .21 .21 2.80 3,822 2008 1.00 .051 (.051) 1.00 5.18 .20 .20 5.04 9,513 2007 1.00 .049 (.049) 1.00 5.06 .20 .20 4.95 6,495 2006 1.00 .032 (.032) 1.00 3.29 .20 .20 3.23 5,908 Investor Shares Year Ended January 31, 2010 1.00 .002 (.002) 1.00 .17 a .51 .46 .20 919 2009 1.00 .024 (.024) 1.00 2.40 .47 .47 2.54 1,487 2008 1.00 .048 (.048) 1.00 4.92 .45 .45 4.79 1,802 2007 1.00 .047 (.047) 1.00 4.80 .45 .45 4.70 1,658 2006 1.00 .030 (.030) 1.00 3.03 .45 .45 2.98 1,275 Administrative Shares Year Ended January 31, 2010 1.00 .003 (.003) 1.00 .27 a .36 .35 .31 635 2009 1.00 .025 (.025) 1.00 2.55 .32 .32 2.69 1,091 2008 1.00 .050 (.050) 1.00 5.08 .30 .30 4.94 2,278 2007 1.00 .048 (.048) 1.00 4.95 .30 .30 4.85 1,148 2006 1.00 .031 (.031) 1.00 3.19 .30 .30 3.13 793 Participant Shares Year Ended January 31, 2010 1.00 .001 (.001) 1.00 .10 a .67 .55 .14 327 2009 1.00 .022 (.022) 1.00 2.25 .62 .62 2.39 1,034 2008 1.00 .047 (.047) 1.00 4.76 .60 .60 4.64 1,264 2007 1.00 .045 (.045) 1.00 4.64 .60 .60 4.55 941 2006 1.00 .028 (.028) 1.00 2.88 .60 .60 2.83 700 Service Shares Year Ended January 31, 2010 1.00 .001 (.001) 1.00 .06 a .78 .63 .07 2 2009 1.00 .021 (.021) 1.00 2.14 .72 .72 2.29 7 2008 b 1.00 .027 (.027) 1.00 3.82 c .70 c .70 c 4.54 c 70 Select Shares Year Ended January 31, 2010 1.00 .000 d (.000) d 1.00 .02 a 1.07 .75 .06 5 2009 1.00 .018 (.018) 1.00 1.84 1.04 1.04 1.97 28 2008 b 1.00 .025 (.025) 1.00 3.57 c 1.00 c 1.00 c 4.24 c  e Agency Shares Year Ended January 31, 2010 1.00 .003 (.003) 1.00 .30 a .33 .31 .30  e 2009 1.00 .026 (.026) 1.00 2.60 .26 .26 2.75  e 2008 f 1.00 .016 (.016) 1.00 4.81 c .26 c .26 c 4.98 c  e a If payment pursuant to the Capital Support Agreement was not made, total return would have been (1.65)% for Institutional Shares, (1.83)% for Investor Shares, (1.74)% for Administrative Shares, (1.90)% for Participant Shares, (1.94)% for Service Shares, (1.98)% for Select Shares and (1.71)% for Agency Shares. b From June 29, 2007 (commencement of initial offering) to January 31, 2008. c Annualized. d Amount represents less than $.001 per share. e Amount represents less than $1 million. f From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. The Funds 71 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income End of Beginning Investment Investment End Total to Average to Average to Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Government Cash Management Institutional Shares Year Ended January 31, 2010 1.00 .002 (.002) 1.00 .17 .22 .21 .18 23,963 2009 1.00 .020 (.020) 1.00 2.01 .22 .22 1.63 33,715 2008 1.00 .048 (.048) 1.00 4.93 .20 .20 4.73 9,303 2007 1.00 .049 (.049) 1.00 4.99 .20 .20 4.89 3,118 2006 1.00 .032 (.032) 1.00 3.23 .20 .20 3.15 2,842 Investor Shares Year Ended January 31, 2010 1.00 .000 a (.000) a 1.00 .03 .46 .37 .04 2,209 2009 1.00 .017 (.017) 1.00 1.76 .46 .46 1.39 4,058 2008 1.00 .046 (.046) 1.00 4.67 .45 .45 4.48 1,738 2007 1.00 .046 (.046) 1.00 4.72 .45 .45 4.64 909 2006 1.00 .029 (.029) 1.00 2.97 .45 .45 2.90 1,050 Administrative Shares Year Ended January 31, 2010 1.00 .001 (.001) 1.00 .10 .32 .29 .13 829 2009 1.00 .019 (.019) 1.00 1.91 .31 .31 1.54 2,258 2008 1.00 .047 (.047) 1.00 4.83 .30 .30 4.63 693 2007 1.00 .048 (.048) 1.00 4.88 .30 .30 4.79 320 2006 1.00 .031 (.031) 1.00 3.12 .30 .30 3.05 240 Participant Shares Year Ended January 31, 2010 1.00 .000 a (.000) a 1.00 .01 .62 .41 .01 339 2009 1.00 .016 (.016) 1.00 1.60 .61 .61 1.24 662 2008 1.00 .044 (.044) 1.00 4.51 .60 .60 4.33 445 2007 1.00 .045 (.045) 1.00 4.57 .60 .60 4.49 196 2006 1.00 .028 (.028) 1.00 2.81 .60 .60 2.75 244 Agency Shares Year Ended January 31, 2010 1.00 .001 (.001) 1.00 .13 .27 .26 .13 73 2009 1.00 .019 (.019) 1.00 1.96 .27 .27 1.58 86 2008 b 1.00 .014 (.014) 1.00 4.30 c .26 c .26c 4.67 c 2 a Amount represents less than $.001 per share. b From October 1, 2007 (commencement of initial offering) to January 31, 2008. c Annualized. See notes to financial statements. 72 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Government Prime Cash Management Institutional Shares Year Ended January 31, 2010 1.00 .001 (.001) 1.00 .11 .23 .21 .12 3,147 2009 1.00 .019 (.019) 1.00 1.91 .22 .22 1.64 6,439 2008 1.00 .048 (.048) 1.00 4.91 .20 .20 4.67 2,327 2007 1.00 .048 (.048) 1.00 4.95 .20 .20 4.86 1,005 2006 1.00 .031 (.031) 1.00 3.18 .20 .20 3.21 773 Investor Shares Year Ended January 31, 2010 1.00 .000 a (.000) a 1.00 .00 b .48 .33 .00 b 593 2009 1.00 .016 (.016) 1.00 1.66 .47 .47 1.39 1,178 2008 1.00 .046 (.046) 1.00 4.65 .45 .45 4.42 563 2007 1.00 .046 (.046) 1.00 4.69 .45 .45 4.61 275 2006 1.00 .029 (.029) 1.00 2.92 .45 .45 2.96 242 Administrative Shares Year Ended January 31, 2010 1.00 .000 a (.000) a 1.00 .04 .33 .29 .04 497 2009 1.00 .018 (.018) 1.00 1.81 .32 .32 1.54 693 2008 1.00 .047 (.047) 1.00 4.80 .30 .30 4.57 307 2007 1.00 .047 (.047) 1.00 4.85 .30 .30 4.76 314 2006 1.00 .030 (.030) 1.00 3.08 .30 .30 3.11 210 Participant Shares Year Ended January 31, 2010 1.00 .000 a (.000) a 1.00 .00 b .62 .33 .00 b 706 2009 1.00 .015 (.015) 1.00 1.51 .62 .61 1.25 1,346 2008 1.00 .044 (.044) 1.00 4.49 .60 .60 4.27 711 2007 1.00 .044 (.044) 1.00 4.53 .60 .60 4.46 341 2006 1.00 .027 (.027) 1.00 2.77 .60 .60 2.81 208 Agency Shares Year Ended January 31, 2010 1.00 .001 (.001) 1.00 .06 .29 .26 .06 90 2009 1.00 .018 (.018) 1.00 1.85 .28 .28 1.58 41 2008 c 1.00 .015 (.015) 1.00 4.33 d .26 d .26 d 4.61 d 10 a Amount represents less than $.001 per share. b Amount represents less than .01%. c From October 1, 2007 (commencement of initial offering) to January 31, 2008. d Annualized. See notes to financial statements. The Funds 73 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Treasury & Agency Cash Management Institutional Shares Year Ended January 31, 2010 1.00 .001 (.001) 1.00 .07 .22 .21 .08 12,015 2009 1.00 .013 (.013) 1.00 1.27 .22 .22 1.09 16,461 2008 1.00 .046 (.046) 1.00 4.71 .20 .20 4.30 12,891 2007 1.00 .048 (.048) 1.00 4.89 .20 .20 4.80 3,429 2006 1.00 .031 (.031) 1.00 3.10 .20 .20 3.08 3,017 Investor Shares Year Ended January 31, 2010 1.00 .000 a (.000) a 1.00 .00 b .47 .29 .00 b 1,922 2009 1.00 .010 (.010) 1.00 1.04 .47 .45 .86 3,317 2008 1.00 .044 (.044) 1.00 4.45 .45 .45 4.05 3,483 2007 1.00 .045 (.045) 1.00 4.63 .45 .45 4.55 1,471 2006 1.00 .028 (.028) 1.00 2.84 .45 .45 2.83 1,320 Administrative Shares Year Ended January 31, 2010 1.00 .000 a (.000) a 1.00 .02 .33 .27 .03 695 2009 1.00 .012 (.012) 1.00 1.17 .31 .31 1.00 1,355 2008 1.00 .045 (.045) 1.00 4.61 .30 .30 4.20 758 2007 1.00 .047 (.047) 1.00 4.79 .30 .30 4.70 141 2006 1.00 .030 (.030) 1.00 3.00 .30 .30 2.98 87 Participant Shares Year Ended January 31, 2010 1.00 .000 a (.000) a 1.00 .00 b .62 .28 .00 b 520 2009 1.00 .009 (.009) 1.00 .93 .62 .54 .77 444 2008 1.00 .042 (.042) 1.00 4.30 .60 .60 3.90 288 2007 1.00 .044 (.044) 1.00 4.47 .60 .60 4.40 257 2006 1.00 .027 (.027) 1.00 2.69 .60 .60 2.68 219 Service Shares Year Ended January 31, 2010 1.00 .000 a (.000) a 1.00 .00 b .72 .28 .00 b 5 2009 1.00 .009 (.009) 1.00 .86 .71 .66 .65 5 2008 c 1.00 .023 (.023) 1.00 3.15 d .70 d .70 d 3.80 d 56 Select Shares Year Ended January 31, 2010 1.00 .000 a (.000) a 1.00 .00 b 1.02 .28 .00 b 25 2009 1.00 .007 (.007) 1.00 .66 1.01 .87 .44 33 2008 c 1.00 .021 (.021) 1.00 2.89 d 1.00 d 1.00 d 3.50 d 94 Agency Shares Year Ended January 31, 2010 1.00 .000 a (.000) a 1.00 .03 .28 .24 .03 71 2009 1.00 .012 (.012) 1.00 1.21 .27 .27 1.04 63 2008 e 1.00 .013 (.013) 1.00 3.92 d .26 d .26 d 4.24 d  f Premier Shares Year Ended January 31, 2010 1.00 .000 a  a 1.00 .00 b .53 .27 .00 b 61 2009 1.00 .010 (.010) 1.00 1.00 .53 .48 .83 35 2008 e 1.00 .012 (.012) 1.00 3.68 d .51 d .51 d 3.99 d 29 a Amount represents less than $.001 per share. b Amount represents less than .01%. c From June 29, 2007 (commencement of initial offering) to January 31, 2008. d Annualized. e From October 1, 2007 (commencement of initial offering) to January 31, 2008. f Amount represents less than $1 million. See notes to financial statements. 74 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Treasury Prime Cash Management Institutional Shares Year Ended January 31, 2010 1.00 .000 a (.000) a 1.00 .02 .22 .19 .03 18,751 2009 1.00 .012 (.012) 1.00 1.24 .22 .22 .78 30,587 2008 1.00 .042 (.042) 1.00 4.28 .20 .20 3.81 5,373 2007 1.00 .046 (.046) 1.00 4.68 .20 .20 4.57 1,043 2006 1.00 .029 (.029) 1.00 2.96 .20 .20 2.93 1,487 Investor Shares Year Ended January 31, 2010 1.00 .000 a (.000) a 1.00 .00 b .47 .22 .00 b 4,222 2009 1.00 .010 (.010) 1.00 1.01 .46 .44 .56 7,522 2008 1.00 .039 (.039) 1.00 4.02 .45 .45 3.56 2,573 2007 1.00 .043 (.043) 1.00 4.43 .45 .45 4.32 615 2006 1.00 .027 (.027) 1.00 2.70 .45 .45 2.68 651 Administrative Shares Year Ended January 31, 2010 1.00 .000 a (.000) a 1.00 .00 b .32 .21 .00 b 1,272 2009 1.00 .011 (.011) 1.00 1.15 .32 .31 .69 2,526 2008 1.00 .041 (.041) 1.00 4.18 .30 .30 3.71 438 2007 1.00 .045 (.045) 1.00 4.59 .30 .30 4.47 5 2006 1.00 .028 (.028) 1.00 2.86 .30 .30 2.83 26 Participant Shares Year Ended January 31, 2010 1.00 .000 a (.000) a 1.00 .00 b .62 .22 .00 b 2,599 2009 1.00 .009 (.009) 1.00 .89 .62 .53 .47 5,437 2008 1.00 .038 (.038) 1.00 3.87 .60 .60 3.41 975 2007 1.00 .042 (.042) 1.00 4.27 .60 .60 4.17 121 2006 1.00 .025 (.025) 1.00 2.55 .60 .60 2.53 352 Agency Shares Year Ended January 31, 2010 1.00 .000 a (.000) a 1.00 .00 b .28 .19 .01 381 2009 1.00 .012 (.012) 1.00 1.18 .27 .27 .73 409 2008 c 1.00 .011 (.011) 1.00 3.38 d .26 d .26 d 3.75 d  e a Amount represents less than $.001 per share. b Amount represents less than .01%. c From October 1, 2007 (commencement of initial offering) to January 31, 2008. d Annualized. e Amount represents less than $1 million. See notes to financial statements. The Funds 75 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Municipal Cash Management Plus Institutional Shares Year Ended January 31, 2010 1.00 .005 (.005) 1.00 .49 .25 .23 .50 360 2009 1.00 .021 (.021) 1.00 2.17 .21 .21 2.14 589 2008 1.00 .034 (.034) 1.00 3.50 .20 .20 3.42 1787 2007 1.00 .033 (.033) 1.00 3.37 .20 .20 3.33 596 2006 1.00 .024 (.024) 1.00 2.39 .20 .20 2.34 638 Investor Shares Year Ended January 31, 2010 1.00 .003 (.003) 1.00 .27 .50 .44 .29 401 2009 1.00 .019 (.019) 1.00 1.91 .46 .46 1.89 293 2008 1.00 .032 (.032) 1.00 3.25 .45 .45 3.17 472 2007 1.00 .031 (.031) 1.00 3.11 .45 .45 3.08 206 2006 1.00 .021 (.021) 1.00 2.13 .45 .45 2.09 180 Administrative Shares Year Ended January 31, 2010 1.00 .004 (.004) 1.00 .39 .35 .32 .41 582 2009 1.00 .020 (.020) 1.00 2.07 .31 .31 2.04 625 2008 1.00 .033 (.033) 1.00 3.40 .30 .30 3.32 294 2007 1.00 .032 (.032) 1.00 3.27 .30 .30 3.23 291 2006 1.00 .023 (.023) 1.00 2.29 .30 .30 2.24 137 Participant Shares Year Ended January 31, 2010 1.00 .002 (.002) 1.00 .18 .65 .56 .17 23 2009 1.00 .017 (.017) 1.00 1.76 .61 .61 1.74 61 2008 1.00 .030 (.030) 1.00 3.09 .60 .60 3.02 37 2007 1.00 .029 (.029) 1.00 2.96 .60 .60 2.93 23 2006 1.00 .020 (.020) 1.00 1.98 .60 .60 1.94 25 Agency Shares Year Ended January 31, 2010 1.00 .004 (.004) 1.00 .42 .32 .29 .44 1 2009 1.00 .021 (.021) 1.00 2.10 .27 .27 2.08  a 2008 b 1.00 .011 (.011) 1.00 3.20 c .26 c .26 c 3.36 c  a a Amount represents less than $1 million. b From October 1, 2007 (commencement of initial offering) to January 31, 2008. c Annualized. See notes to financial statements. 76 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus New York Municipal Cash Management Institutional Shares Year Ended January 31, 2010 1.00 .004 (.004) 1.00 .45 .25 .23 .44 589 2009 1.00 .020 (.020) 1.00 1.99 .22 .22 1.95 544 2008 1.00 .034 (.034) 1.00 3.47 .20 .20 3.41 458 2007 1.00 .033 (.033) 1.00 3.36 .20 .20 3.31 377 2006 1.00 .023 (.023) 1.00 2.36 .20 .20 2.33 343 Investor Shares Year Ended January 31, 2010 1.00 .002 (.002) 1.00 .23 .50 .45 .22 282 2009 1.00 .017 (.017) 1.00 1.74 .47 .47 1.70 374 2008 1.00 .032 (.032) 1.00 3.21 .45 .45 3.16 363 2007 1.00 .031 (.031) 1.00 3.10 .45 .45 3.06 120 2006 1.00 .021 (.021) 1.00 2.11 .45 .45 2.08 125 Administrative Shares Year Ended January 31, 2010 1.00 .004 (.004) 1.00 .35 .35 .33 .34 70 2009 1.00 .019 (.019) 1.00 1.89 .32 .32 1.85 62 2008 1.00 .033 (.033) 1.00 3.37 .30 .30 3.31 74 2007 1.00 .032 (.032) 1.00 3.25 .30 .30 3.21 36 2006 1.00 .022 (.022) 1.00 2.26 .30 .30 2.23 8 Participant Shares Year Ended January 31, 2010 1.00 .001 (.001) 1.00 .15 .65 .57 .10 12 2009 1.00 .016 (.016) 1.00 1.59 .62 .62 1.55 51 2008 1.00 .030 (.030) 1.00 3.06 .60 .60 3.01 47 2007 1.00 .029 (.029) 1.00 2.94 .60 .60 2.91 40 2006 1.00 .019 (.019) 1.00 1.95 .60 .60 1.93 3 Agency Shares Year Ended January 31, 2010 1.00 .004 (.004) 1.00 .39 .31 .29 .38  a 2009 1.00 .019 (.019) 1.00 1.93 .28 .28 1.89  a 2008 b 1.00 .011 (.011) 1.00 3.18 c .26 c .26 c 3.35 c  a a Amount represents less than $1 million. b From October 1, 2007 (commencement of initial offering) to January 31, 2008. c Annualized. See notes to financial statements. The Funds 77 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Tax Exempt Cash Management Institutional Shares Year Ended January 31, 2010 1.00 .004 (.004) 1.00 .37 .24 .23 .40 3,383 2009 1.00 .021 (.021) 1.00 2.11 .21 .21 2.06 5,191 2008 1.00 .034 (.034) 1.00 3.47 .20 .20 3.39 4,370 2007 1.00 .033 (.033) 1.00 3.34 .20 .20 3.29 2,333 2006 1.00 .023 (.023) 1.00 2.36 .20 .20 2.35 2,645 Investor Shares Year Ended January 31, 2010 1.00 .002 (.002) 1.00 .19 .49 .42 .21 354 2009 1.00 .018 (.018) 1.00 1.86 .46 .46 1.81 565 2008 1.00 .032 (.032) 1.00 3.21 .45 .45 3.14 556 2007 1.00 .030 (.030) 1.00 3.08 .45 .45 3.04 288 2006 1.00 .021 (.021) 1.00 2.11 .45 .45 2.10 255 Administrative Shares Year Ended January 31, 2010 1.00 .003 (.003) 1.00 .28 .34 .32 .31 120 2009 1.00 .020 (.020) 1.00 2.01 .31 .31 1.96 645 2008 1.00 .033 (.033) 1.00 3.36 .30 .30 3.29 259 2007 1.00 .032 (.032) 1.00 3.24 .30 .30 3.19 213 2006 1.00 .022 (.022) 1.00 2.26 .30 .30 2.25 105 Participant Shares Year Ended January 31, 2010 1.00 .001 (.001) 1.00 .12 .64 .53 .10 27 2009 1.00 .017 (.017) 1.00 1.70 .61 .61 1.66 134 2008 1.00 .030 (.030) 1.00 3.06 .60 .60 2.99 55 2007 1.00 .029 (.029) 1.00 2.93 .60 .60 2.89 30 2006 1.00 .019 (.019) 1.00 1.96 .60 .60 1.95 42 Agency Shares Year Ended January 31, 2010 1.00 .003 (.003) 1.00 .32 .30 .29 .34 7 2009 1.00 .020 (.020) 1.00 2.05 .27 .27 2.00 4 2008 a 1.00 .011 (.011) 1.00 3.18 b .26 b .26 b 3.33 b  c a From October 1, 2007 (commencement of initial offering) to January 31, 2008. b Annualized. c Amount represents less than $1 million. See notes to financial statements. 78 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus California AMT-Free Municipal Cash Management Institutional Shares Year Ended January 31, 2010 1.00 .004 (.004) 1.00 .40 .29 .22 .34 139 2009 1.00 .019 (.019) 1.00 1.88 .22 .17 1.93 91 2008 a 1.00 .017 (.017) 1.00 3.29 b .20 b .15 b 3.15 b 115 Investor Shares Year Ended January 31, 2010 1.00 .002 (.002) 1.00 .21 .54 .40 .16 64 2009 1.00 .016 (.016) 1.00 1.63 .47 .42 1.68 24 2008 a 1.00 .015 (.015) 1.00 3.05 b .45 b .40 b 2.90 b 6 Administrative Shares Year Ended January 31, 2010 1.00 .003 (.003) 1.00 .30 .40 .32 .24 4 2009 1.00 .018 (.018) 1.00 1.78 .32 .27 1.83  c 2008 a 1.00 .016 (.016) 1.00 3.19 b .30 b .25 b 3.05 b  c Participant Shares Year Ended January 31, 2010 1.00 .001 (.001) 1.00 .13 .69 .50 .06 56 2009 1.00 .015 (.015) 1.00 1.48 .62 .57 1.53 97 2008 a 1.00 .014 (.014) 1.00 2.90 b .60 b .55 b 2.75 b 142 Agency Shares Year Ended January 31, 2010 1.00 .003 (.003) 1.00 .34 .35 .28 .28  c 2009 1.00 .018 (.018) 1.00 1.82 .28 .23 1.87  c 2008 d 1.00 .010 (.010) 1.00 3.09 b .26 b .21 b 3.09 b  c a From August 1, 2007 (commencement of operations) to January 31, 2008. b Annualized. c Amount represents less than $1 million. d From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. The Funds 79 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Dividends Ratio of Net Net Asset Dividends from Net Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Realized Value Total Expenses Net Expenses Income to End of Beginning Investment Investment Gain on Total End Total to Average to Average Average Period of Period Income Income Investments Distributions of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus New York AMT-Free Municipal Cash Management Institutional Shares  Year Ended January 31, 2010 1.00 .005 (.005)  (.005) 1.00 .47 .22 .22 .47 110 One Month Ended January 31, 2009 a 1.00 .001 (.001)  (.001) 1.00 .06 b .24 c .24 c .70 c 49 Year Ended December 31, 2008 1.00 .021 (.021) (.000) d (.021) 1.00 2.08 .25 .24 2.08 49 2007 1.00 .034 (.034)  (.034) 1.00 3.42 .25 .25 e 3.38 64 2006 1.00 .032 (.032)  (.032) 1.00 3.24 .26 .25 3.20 64 2005 1.00 .021 (.021)  (.021) 1.00 2.16 .27 .25 2.14 67 Investor Shares  Year Ended January 31, 2010 1.00 .003 (.003)  (.003) 1.00 .27 .47 .43 .26 74 One Month Ended January 31, 2009 a 1.00 .000 d (.000) d  (.000) d 1.00 .04 b .49 c .49 c,e .45 c 102 Year Ended December 31, 2008 1.00 .018 (.018) (.000) d (.018) 1.00 1.83 .50 .49 1.80 100 2007 1.00 .031 (.031)  (.031) 1.00 3.16 .50 .50 e 3.12 139 2006 1.00 .029 (.029)  (.029) 1.00 2.98 .51 .50 2.94 209 2005 1.00 .019 (.019)  (.019) 1.00 1.91 .51 .50 1.85 141 Administrative Shares Year Ended January 31, 2010 1.00 .004 (.004)  (.004) 1.00 .37 .32 .31 .38 8 One Month Ended January 31, 2009 a 1.00 .001 (.001)  (.001) 1.00 .05 b .34 c .34 c .60 c  f Year Ended December 31, 2008 g 1.00 .006 (.006)  (.006) 1.00 .62 c .33 c .33 c,e 2.02 c  f Participant Shares Year Ended January 31, 2010 1.00 .002 (.002)  (.002) 1.00 .18 .62 .51 .18  f One Month Ended January 31, 2009 a 1.00 .000 d (.000) d  (.000) d 1.00 .03 b .64 c .64 c .30 c  f Year Ended December 31, 2008 g 1.00 .005 (.005)  (.005) 1.00 .53 c .63 c .63 c,e 1.73 c  f Classic Shares  Year Ended January 31, 2010 1.00 .001 (.001)  (.001) 1.00 .13 .72 .59 .10 60 One Month Ended January 31, 2009 a 1.00 .000 d (.000) d  (.000) d 1.00 .02 b .74 c .73 c .21 c 76 Year Ended December 31, 2008 1.00 .016 (.016) (.000) d (.016) 1.00 1.58 .75 .74 1.55 73 2007 1.00 .029 (.029)  (.029) 1.00 2.90 .75 .75 e 2.78 79 2006 1.00 .027 (.027)  (.027) 1.00 2.73 .76 .75 2.68 29 2005 1.00 .016 (.016)  (.016) 1.00 1.66 .77 .75 1.61 12  Represents information for the funds predecessor, BNY Hamilton NewYork AMT-Free Money Market Fund through September 12, 2008. a The fund has changed its fiscal year end from December 31 to January 31. b Not annualized. c Annualized. d Amount represents less than $.001 per share. e Expense waivers and/or reimbursements amounted to less than .01%. f Amount represents less than $1 million. g From September 13, 2008 (commencement of initial offering) to December 31, 2008. See notes to financial statements. 80 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management, Dreyfus Treasury Prime Cash Management, Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management (each, a fund and collectively, the funds) are open-end management investment companies registered under the Investment Company Act of 1940, as amended (the Act). Each fund, other than Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management is diversified. Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management are non-diversified. Dreyfus Government Cash Management and Dreyfus Government Prime Cash Management are each a separate series of Dreyfus Government Cash Management Funds (the Company) and Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management are separate series of Dreyfus Tax Exempt Cash Management Funds (the Trust). Each funds investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity and, in the case of Dreyfus Municipal Cash Management Plus and Dreyfus Tax Exempt Cash Management only, which are exempt from federal income tax; in the case of Dreyfus New York Municipal Cash Management and Dreyfus NewYork AMT-Free Municipal Cash Management, which is exempt from federal, NewYork state and NewYork city personal income taxes, and in the case of Dreyfus California AMT-Free Municipal Cash Management only, which is exempt from federal and California state personal income taxes.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (BNY Mellon), serves as each funds investment adviser. As of the close of business on August 6, 2008, pursuant to an Agreement and Plan of Reorganization previously approved by Dreyfus Cash Managements Board of Trustees, all of the assets, subject to the liabilities, of Dreyfus Institutional Prime Money Market Fund, were transferred to Dreyfus Cash Management. Shareholders of Dreyfus Institutional Prime Money Market Fund voted affirmatively to approve the reorganization and subsequently received Administrative shares of Dreyfus Cash Management in an amount equal to the aggregate net asset value of the investment in Dreyfus Institutional Prime Money Market Fund at the time of the exchange. The net asset value of Dreyfus Cash Managements Administrative shares at the close of business on August 6, 2008, after the reorganization, was $1.00 per share, and a total of $783,342,509 Administrative shares representing net assets of $783,342,371, were issued to Dreyfus Institutional Prime Money Market Fund shareholders in the exchange. The exchange was a tax-free event to shareholders. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. Each fund offers Institutional Shares, Investor Shares, Administrative Shares, Participant Shares and Agency Shares (with the exception of Dreyfus New York AMT-Free Municipal Cash Management which does not offer Agency Shares). In addition, Dreyfus Cash Management Plus, Inc.and Dreyfus Treasury & Agency Cash Management also offer Service Shares and Select Shares, Dreyfus Treasury & Agency Cash Management also offers Premier Shares and Dreyfus New York AMT-Free Municipal Cash Management also offers Classic Shares. Each share class, except Institutional Shares, are subject to a Service Plan adopted pursuant to Rule 12b-1 under the act. Other differences between the classes include the services offered (by service agents receiving Rule 12b-1 fees) to and the expenses borne by each class and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Funds 81 NOTES TO FINANCIAL STATEMENTS (continued) As of January 31, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon held the following shares: Dreyfus Cash Management Plus, Inc., Agency Shares 1,045 Dreyfus Municipal Cash Management Plus, Agency Shares 1,036 Dreyfus New York Municipal Cash Management, Agency Shares 1,034 Dreyfus California AMT-Free Municipal Cash Management, Agency Shares 1,032 Dreyfus New York AMT-Free Municipal Cash Management, Participant Shares 10,000 It is each funds policy to maintain a continuous net asset value per share of $1.00; each fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that any fund will be able to maintain a stable net asset value per share of $1.00. The Company and the Trust account separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The ASC has superseded all existing non-SEC accounting and reporting standards. Each funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The funds enter into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown. The funds do not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost (other than those securities covered by a Capital Support Agreement, as described in Note 1(f) below, which are carried at market value based upon valuations provided by an independent pricing service approved by the Board of Trustees/Directors) in accordance with Rule 2a-7 of the Act, which has been determined by the Board members to represent the fair value of each funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the each funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, pre- payment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance 82 with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Table 1 summarizes the inputs used as of January 31, 2010 in valuing each funds investments. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investments represents amortized cost. The funds have arrangements with the custodian and cash management bank whereby the funds may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the funds include net earnings credits as an expense offset in the Statement of Operations. Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus NewYork AMT-Free Municipal Cash Management follow an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Repurchase Agreements: Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management and Dreyfus Treasury & Agency Cash Management may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodians and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. Table 1. Short-Term Investments ($)  Level 1Unadjusted Quoted Level 2Other Significant Level 3Significant Prices Observable Inputs Unobservable Inputs Total Dreyfus Cash Management  39,522,610,433  Dreyfus Cash Management Plus, Inc.  5,677,269,211  Dreyfus Government Cash Management  27,402,952,717  Dreyfus Government Prime Cash Management  4,995,151,979  Dreyfus Treasury & Agency Cash Management  15,280,303,089  Dreyfus Treasury Prime Cash Management  27,090,870,378  Dreyfus Municipal Cash Management Plus  1,380,228,259  Dreyfus New York Municipal Cash Management  952,705,011  Dreyfus Tax Exempt Cash Management  3,962,580,277  Dreyfus California AMT-Free Municipal Cash Management  240,693,585  Dreyfus New York AMT-Free Municipal Cash Management  244,737,926   See Statement of Investments for additional categorizations. The Funds 83 NOTES TO FINANCIAL STATEMENTS (continued) (d) Dividends to shareholders: It is the policy of each fund to declare dividends from investment income-net on each business day. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but each fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of each fund not to distribute such gains. (e) Federal income taxes: It is the policy of Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management and DreyfusTreasury Prime Cash Management to continue to qualify as a regulated investment company if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. It is the policy of Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code and to make distributions of income and net realized gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended January 31, 2010, the funds did not have any liabilities for any uncertain tax posi-tions.The funds recognize interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the funds did not incur any interest or penalties. Each of the tax years in the four-year period ended January 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At January 31, 2010, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. Table 2 summarizes each relevant funds accumulated capital loss carryover available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to January 31, 2010. The tax character of each relevant funds distributions paid to shareholders (except for Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management) during the fiscal periods ended January 31, 2010 and January 31, 2009, were all ordinary income. Table 3 summarizes the tax character of distributions paid to shareholders of Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management during the fiscal periods ended January 31, 2010 and January 31, 2009. During the period ended January 31, 2010, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus Government Prime Cash Management increased accumulated undistributed investment income-net by $19,600 and decreased accumulated Table 2. Expiring in fiscal: ($ x 1,000)      Total Dreyfus Cash Management    2  2 Dreyfus Cash Management Plus, Inc. 4,986    13,350 18,336  If not applied, the carryovers expire in the above years. 84 net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. During the period ended January 31, 2010, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus Treasury Prime Cash Management increased accumulated undistributed investment income-net by $133,110 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. During the period ended January 31, 2010, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus Municipal Cash Management Plus increased accumulated undistributed investment income-net by $175,168 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. During the period ended January 31, 2010, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus New York Municipal Cash Management increased accumulated undistributed investment income-net by $87,576 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. During the period ended January 31, 2010, as a result of permanent book to tax differences, primarily due to dividend Table 3. reclassification, Dreyfus Tax Exempt Cash Management increased accumulated undistributed investment income-net by $140,395 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. During the period ended January 31, 2010, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus California AMT-Free Municipal Cash Management increased accumulated undistributed investment income-net by $14,569 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. At January 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statements of Investments). (f) Capital Support Agreement: Dreyfus Cash Management Plus, Inc., held notes (the Notes) issued by Lehman Brothers Holdings, Inc. (Lehman). In order to mitigate the negative impact of holding these securities in light of the bankruptcy of Lehman, on September 16, 2008, the fund entered into a Capital Support Agreement (the Agreement) with BNY Mellon, the parent company of the funds adviser. Pursuant to the Agreement, BNY Mellon had agreed to provide capital support to the fund, subject to a maximum amount of $97.2 million (the Maximum Tax Character of Distributions Paid ($ x 1,000) Long-Term Long-Term Tax-Exempt Ordinary Capital Tax-Exempt Ordinary Capital Income Income Gains Income Income Gains Dreyfus Municipal Cash Management Plus 8,292 175  33,984 73 24 Dreyfus New York Municipal Cash Management 3,592 3 85 16,959  a 7 Dreyfus Tax Exempt Cash Management 23,272 97 43 118,001 60 37 Dreyfus California AMT-Free Municipal Cash Management 676 15  5,530 21  Dreyfus New York AMT-Free Municipal Cash Management 586   82   a Amount represents less than $1,000. The Funds 85 NOTES TO FINANCIAL STATEMENTS (continued) Capital Support Payment), if any of the following events resulted in the funds net asset value falling below $0.9950: (i) Any final sale or other final liquidation of the Notes by the fund for cash in an amount, after deduction of costs, which is less than the amortized cost value of the Notes as of the date such sale or liquidation is consummated; (ii) Receipt by the fund of final payment on the Notes in cash in an amount less than the amortized cost value of the Notes less costs in respect thereof, as of the date such final payment is received; and (iii) The date upon which a court of competent jurisdic- tion over the matter discharges Lehman from liabili- ty in respect of the Notes, and such discharge results in the receipt of aggregate payments on the Notes in an amount less than the amortized cost value of the Notes, less costs in respect thereof, as of the date such final payment is received. On September 9, 2009, the fund sold the Notes it held in Lehman, which obligated BNY Mellon to make payments to the fund pursuant to the terms of the Agreement. The fund received payments amounting to $68,406,721 and the Agreement was terminated. (g) Treasurys Temporary Guarantee Program: Each fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. For Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management, the Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and had been further extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. As such, the above mentioned funds are no longer eligible to participate under the Program. Participation in the initial term and the extended periods of the Program required payments to the Treasury in the amounts of .01%, .015% and .015% except for Dreyfus Cash Management Plus, Inc., which was .015%, .022% and .023%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). These expenses were borne by each fund in their respective amounts without regard to any expense limitation in effect. Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management and DreyfusTreasury Prime Cash Management terminated their participation in the Program on May 1, 2009. As a result, shareholder assets in the above mentioned funds that were covered under the Program beginning September 19, 2008 were no longer covered effective May 1, 2009. Participation in the initial term and the April 30, 2009 extension period of the Program required payments to the Treasury in the amounts of .01% and .015%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). These expenses were borne by each fund in their respective amounts without regard to any expense limitation in effect. NOTE 2Management Fee and Other Transactions with Affiliates: (a) Pursuant to separate management agreements with the Manager, the management fee of each fund is computed at the annual rate of .20% of the value of such funds average daily net assets and is payable monthly. 86 The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such limitation may fluctuate daily, is voluntary and not contractual and may be terminated at any time. Table 4 summarizes the reduction in expenses for each relevant class of shares of each fund pursuant to the undertaking during the period ended January 31, 2010. From February 1, 2009 through September 30, 2009, the Manager limited certain funds operating expenses or assumed all or a part of the expenses of the funds. These expense limitations and waivers were voluntary, not contractual, and could be terminated at any time.As of October 1, 2009, these expense limitations terminated and the funds began to absorb all their expenses. Table 5 summarizes the amount each fund were reimbursed pursuant to the undertaking through September 30, 2009. As to Dreyfus Cash Management Plus,Inc.,effective February 10, 2010, the Manager has agreed to waive a portion of the expenses so that annual fund operating expenses (exclusive of Rule 12b-1 Service Plan expenses) be limited to .15% of the value of the funds average daily net assets.This undertaking is voluntary,not contractual,and may be terminated at any time. As to Dreyfus California AMT-Free Municipal Cash Management, the Manager waived receipt of a portion of the management fee, in the amount of .05% of the value of the funds average daily net assets from February 1, 2009 through August 5, 2009, and .03% of the value of the funds average daily net assets from August 6, 2009 through December 13, 2009. The reduction in management fee, pursuant to the undertaking, amounted to $98,027 during the period ended January 31, 2010. This agreement was terminated on December 13, 2009. As to Dreyfus New York AMT-Free Municipal Cash Management, the Manager has agreed that until September 30, 2010, the Manager, and not the fund, will be liable for fund expenses (exclusive of taxes, brokerage fees, interest on Table 4. Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Dreyfus Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Institutional Shares ($)   58,124 138,537 1,378,833 4,864,320 Investor Shares ($) 2,028,509 566,697 2,826,284 933,128 4,328,422 12,682,419 Administrative Shares ($) 17,011 27,703 266,185 177,703 397,552 1,688,928 Participant Shares ($) 1,136,282 574,555 1,039,553 2,447,327 1,334,230 12,895,299 Agency Shares ($)   9,394 7,520 23,842 181,275 Service Shares ($)  5,003   175,787  Select Shares ($)  25,404   26,591  Premier Shares ($)     138,455  Dreyfus Dreyfus Dreyfus Dreyfus Municipal New York Dreyfus California New York Cash Municipal Tax Exempt AMT-Free AMT-Free Management Cash Cash Municipal Cash Municipal Cash Table 4. (continued) Plus Management Management Management Management Institutional Shares ($)   2,155   Investor Shares ($) 108,216 109,869 282,671 41,901 42,221 Administrative Shares ($) 4,082 2,281 8,524 343 329 Participant Shares ($) 25,120 19,339 108,516 86,099 11 Agency Shares ($)   110   Classic Shares ($)     90,803 The Funds 87 NOTES TO FINANCIAL STATEMENTS (continued) borrowings and extraordinary expenses) other than the following expenses, which will be borne by the fund: the management fee, and with respect to the funds Investor Shares, Administrative Shares, Participant Shares, and Classic Shares, Rule 12b-1 Service Plan expenses from February 1, 2009 through September 30, 2010. (b) Under each funds Service Plan adopted pursuant to Rule 12b-1 under the Act, with respect to each funds Investor Shares, Administrative Shares, Participant Shares and Agency Shares (with the exception of Dreyfus New York AMT-Free Municipal Cash Management which does not offer Agency Shares), Dreyfus Cash Management Plus, Service Shares and Select Shares, Dreyfus Treasury & Agency Cash Managements, Service Shares, Select Shares and Premier Shares and Dreyfus New York AMT-Free Municipal Cash Managements Classic Shares, each fund pays the Distributor for distributing such classes of shares, for advertising and marketing and for providing certain services relating to shareholders of the respective class of shares. These services include answering shareholder inquiries regarding the fund and providing reports and other information and services related to the maintenance of shareholder accounts (Servicing). Under the Service Plan, as to each relevant class, the Distributor may make payments to Service Agents in respect to these services. Generally, the Service Agent may provide holders of Investor,Administrative, Participant,Agency, Service, Select, Premier and Classic Shares a consolidated statement. The Service Agent generally also will provide the holders of Investor, Participant, Premier, Service and/or Select Shares, automated teller check writing privileges and, in the case of Participant, Premier, Service or Select Shares, automated teller machine access, and bill paying services.The amount paid under the Service Plan for Servicing is intended to be a service fee as defined under the Conduct Rules of the Financial Industry Regulatory Authority (FINRA), and at no time will such amount exceed the maximum amount permitted to be paid under the FINRA Conduct Rules as Table 5. Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Dreyfus Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Institutional Shares ($) 1,832,113 468,451 1,606,121 473,372 1,027,514 1,548,059 Investor Shares ($) 151,400 118,813 118,737 56,208 151,361 205,930 Administrative Shares ($) 50,661 91,011 52,106 69,054 85,638 66,646 Participant Shares ($) 46,254 66,581 33,644 63,298 20,266 222,415 Agency Shares ($) 5,295 133 4,714 2,975 415 2,845 Service Shares ($)  658   1,287  Select Shares ($)  495   6,510  Premier Shares ($)     2,855  Dreyfus Dreyfus Dreyfus Dreyfus Municipal New York Dreyfus California New York Cash Municipal Tax Exempt AMT-Free AMT-Free Management Cash Cash Municipal Cash Municipal Cash Table 5. (continued) Plus Management Management Management Management Institutional Shares ($) 223,374 128,206 685,138 45,233  Investor Shares ($) 68,850 69,137 44,978 19,813  Administrative Shares ($) 150,244 12,538 37,744 2,870  Participant Shares ($) 9,055 6,260 10,222 22,320  Agency Shares ($) 654 18 746 19  Classic Shares ($)      88 a service fee. The fees payable under the Service Plan are payable without regard to actual expenses incurred. Table 6 summarizes the amount each fund was charged pursuant to the Service Plan during the period ended January 31, 2010. (c) Each fund (except for Dreyfus New York AMT-Free Municipal Cash Management) has adopted a Shareholder Services Plan (the Plan), with respect to their Institutional shares. Each fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the funds average daily net assets attributable to Institutional Shares for certain allocated expenses of providing personal services and/or maintaining shareholder accounts. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund, providing reports and other information and services related to the maintenance of shareholder accounts. Table 7 summarizes the amount each fund was charged pursuant to the Plan during the period ended January 31, 2010. Table 6. Investor Administrative Participant Service Select Agency Premier Classic Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Dreyfus Cash Management 11,328,819 1,408,077 4,479,245   100,625   Dreyfus Cash Management Plus, Inc. 3,159,519 995,114 2,226,366 20,043 64,110 1   Dreyfus Government Cash Management 7,665,745 1,345,903 2,086,541   53,028   Dreyfus Government Prime Cash Management 1,690,326 597,327 3,476,948   27,582   Dreyfus Treasury & Agency Cash Management 6,223,353 819,979 1,595,876 27,432 190,959 50,011 171,019  Dreyfus Treasury Prime Cash Management 12,829,251 1,695,607 13,135,065   132,095   Dreyfus Municipal Cash Management Plus 847,004 726,826 168,015   1,674   Dreyfus New York Municipal Cash Management 890,529 64,651 118,156   1   Dreyfus Tax Exempt Cash Management 1,299,037 419,930 468,633   4,721   Dreyfus California AMT-Free Municipal Cash Management 148,041 8,469 290,567   1   Dreyfus New York AMT-Free Municipal Cash Management 216,486 3,108 40     335,675 Table 7. Institutional Shares ($) Dreyfus Cash Management 478,394 Dreyfus Cash Management Plus, Inc. 99,486 Dreyfus Government Cash Management 333,350 Dreyfus Government Prime Cash Management 54,892 Dreyfus Treasury & Agency Cash Management 410,975 Dreyfus Treasury Prime Cash Management 300,842 Dreyfus Municipal Cash Management Plus 34,684 Dreyfus New York Municipal Cash Management 22,604 Dreyfus Tax Exempt Cash Management 350,865 Dreyfus California AMT-Free Municipal Cash Management 146 The Funds 89 NOTES TO FINANCIAL STATEMENTS (continued) The funds (except for Dreyfus New York AMT-Free ing cash management services related to fund subscriptions Municipal Cash Management) compensate DreyfusTransfer, and redemptions. Table 9 summarizes the amount each Inc., a wholly-owned subsidiary of the Manager, under a fund was charged during the period ended January 31, transfer agency agreement for providing personnel and facil- 2010, pursuant to the cash management agreement, which ities to perform transfer agency services for the funds. is included in Shareholder servicing costs in the Statements Table 8 summarizes the amount each fund was charged of Operations. These fees were offset by earnings credits during the period ended January 31, 2010, pursuant to the pursuant to the cash management agreement. transfer agency agreement, which is included in Shareholder The funds (except for Dreyfus New York AMT-Free servicing costs in the Statements of Operations. Municipal Cash Management) also compensate The Bank of The funds (except Dreyfus NewYork AMT-Free Municipal NewYork Mellon under a custody agreement for providing Cash Management) compensate The Bank of New York custodial services for each fund. Table 10 summarizes the Mellon, a subsidiary of BNY Mellon and an affiliate of amount each fund was charged during the period ended Dreyfus, under a cash management agreement for perform- January 31, 2010, pursuant to the custody agreement. Table 8. Transfer Agency Fees ($) Dreyfus Cash Management 71,869 Dreyfus Cash Management Plus, Inc. 80,643 Dreyfus Government Cash Management 60,386 Dreyfus Government Prime Cash Management 54,810 Dreyfus Treasury & Agency Cash Management 58,468 Dreyfus Treasury Prime Cash Management 171,283 Dreyfus Municipal Cash Management Plus 5,555 Dreyfus New York Municipal Cash Management 8,239 Dreyfus Tax Exempt Cash Management 21,529 Dreyfus California AMT-Free Municipal Cash Management 1,603 Table 9. Cash Management Fees ($) Dreyfus Cash Management 5,951 Dreyfus Cash Management Plus, Inc. 7,768 Dreyfus Government Cash Management 8,268 Dreyfus Government Prime Cash Management 7,132 Dreyfus Treasury & Agency Cash Management 7,547 Dreyfus Treasury Prime Cash Management 19,925 Dreyfus Municipal Cash Management Plus 332 Dreyfus New York Municipal Cash Management 583 Dreyfus Tax Exempt Cash Management 1,419 Dreyfus California AMT-Free Municipal Cash Management 52 90 During the period ended January 31, 2010, each fund (except for Dreyfus New York AMT-Free Municipal Cash Management) was charged $6,681 for services performed by the Chief Compliance Officer. Table 11 summarizes the components of Due to The Dreyfus Corporation and affiliates in the Statements of Assets and Liabilities for each fund. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees are allocated to each fund based on net assets, and each fund pays its Board members an attendance fee of $500 per meeting. Table 10. Custody Fees ($) Dreyfus Cash Management 791,154 Dreyfus Cash Management Plus, Inc. 193,710 Dreyfus Government Cash Management 618,901 Dreyfus Government Prime Cash Management 158,985 Dreyfus Treasury & Agency Cash Management 365,257 Dreyfus Treasury Prime Cash Management 488,671 Dreyfus Municipal Cash Management Plus 99,650 Dreyfus New York Municipal Cash Management 69,538 Dreyfus Tax Exempt Cash Management 160,964 Dreyfus California AMT-Free Municipal Cash Management 33,198 Table 11. Rule 12b-1 Chief Distribution Shareholder Compliance Transfer Management Plan Services Plan Custodian Officer Agency Less Expense Fees ($) Fees ($) Fees ($) Fees ($) Fees ($) Fees ($) Reimbursement ($) Dreyfus Cash Management 6,632,974 1,130,928  316,452 5,568 10,680 701,921 Dreyfus Cash Management Plus, Inc. 646,606 374,095  63,188 5,568 12,044 270,659 Dreyfus Government Cash Management 4,377,360 652,242  228,969 5,568 6,925 635,680 Dreyfus Government Prime Cash Management 835,081 409,982  52,764 5,568 4,697 603,197 Dreyfus Treasury & Agency Cash Management 2,583,918 624,081  124,445 5,568 4,239 1,498,520 Dreyfus Treasury Prime Cash Management 4,618,097 1,821,500  193,520 5,568 12,680 4,526,681 Dreyfus Municipal Cash Management Plus 195,901 137,381  34,294 5,568 1,255 56,645 Dreyfus New York Municipal Cash Management 115,648 69,244 200 21,493 5,568 1,698 50,308 Dreyfus Tax Exempt Cash Management 657,935 96,261  60,500 5,568 4,536 78,331 Dreyfus California AMT-Free Municipal Cash Management 24,573 34,058  9,859 5,568 438 28,450 Dreyfus New York AMT-Free Municipal Cash Management 45,042 40,699     31,868 The Funds 91 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3Capital Share Transactions: Each fund (except for Dreyfus Cash Management Plus, Inc.) is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest. Dreyfus Cash Management Plus, Inc. is authorized to issue 120 billion shares of $.001 par value Common Stock. NOTE 4Reverse Repurchase Agreements: Dreyfus Cash Management and Dreyfus Cash Management Plus, Inc. may enter into reverse repurchase agreements with banks, brokers or dealers. This form of borrowing involves the transfer by the fund of an underlying debt instrument in return for cash proceeds based on a percentage of value of the security.The funds retain the right to receive interest and principal payments on the security.At an agreed upon future date, the funds repurchase the security at principal plus accrued interest. Reverse repurchase agreements may subject the funds to interest rate risk and counterparty credit risk. During the period ended January 31, 2010, neither fund entered into reverse repurchase agreements. NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 92 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees/Directors Dreyfus Cash Management Dreyfus Cash Management Plus, Inc. Dreyfus Government Cash Management Dreyfus Government Prime Cash Management Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Dreyfus Municipal Cash Management Plus Dreyfus New York Municipal Cash Management Dreyfus Tax Exempt Cash Management Dreyfus California AMT-Free Municipal Cash Management Dreyfus New York AMT-Free Municipal Cash Management We have audited the accompanying statements of assets and liabilities, including the statements of investments, of Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management, Dreyfus Treasury Prime Cash Management, Dreyfus Municipal Cash Management Plus, Dreyfus NewYork Municipal Cash Management,DreyfusTax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management (the Funds) as of January 31, 2010, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and financial highlights for each of the periods indicated therein, except for the financial highlights for the years ended December 31, 2007, 2006, and 2005 for Dreyfus New York AMT-Free Municipal Cash Management, which were audited by other auditors whose report dated February 28, 2008, expressed an unqualified opinion on such financial highlights. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial report-ing.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of January 31, 2010 by correspondence with the custodian and others or by other appropriate auditing procedures where replies from others were not received.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above and audited by us present fairly, in all material respects, the financial position of the Funds at January 31, 2010, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York March 29, 2010 The Funds 93 IMPORTANT TAX INFORMATION (Unaudited) In accordance with Federal tax law,DreyfusTax Exempt Cash Management, Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus NewYork AMT-Free Municipal Cash Management hereby make the following designations regarding the dividends paid from investment income-net during their fiscal year ended January 31, 2010: For state individual income tax purposes Dreyfus Government Prime Cash Management and Dreyfus Treasury Prime Cash Management hereby designate the following percentage of ordinary dividends paid during the fiscal year ended January 31, 2010 as attributable to interest income from direct obligations of the United States. Such dividends are currently exempt from taxation for income tax purposes in most states, including New York, California and the District of Columbia: Dreyfus Government Prime Cash Management 100% Dreyfus Treasury Prime Cash Management 100% The funds below designate the following percentage of ordinary income dividends paid during the fiscal year ended January 31, 2010 as qualifying interest related dividends: Dreyfus Cash Management 95.95% Dreyfus Government Cash Management 100% Dreyfus Government Prime Cash Management 100% Dreyfus Treasury & Agency Cash Management 100% Dreyfus Cash Management Plus, Inc. 95.62% Dreyfus Treasury Prime Cash Management 100% 94 PROXY RESULTS (Unaudited) Dreyfus Cash Management Plus, Inc. held a meeting of shareholders on January 4, 2010.The proposals considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld Abstain 1. To approve changes to the fundamental policies and investment restrictions relating to borrowing and/or lending as follows: A. To approve amending the funds policy regarding borrowing. 3,205,950,459 351,290,905 219,876,153 B. To approve the funds policy regarding lending. 3,204,060,136 350,443,272 222,614,109 2. To approve changes to the fundamental policies and investment restrictions as follows: A. To permit investment in additional money market instruments. 3,003,574,865 554,248,871 219,293,781 B. To permit investment in other investment companies. 2,908,793,791 584,915,566 283,408,160 The Funds 95 BOARD MEMBERS INFORMATION (Unaudited) 96 OFFICERS OF THE FUND (Unaudited) The Funds 97 OFFICERS OF THE FUND (Unaudited) (continued) 98 For More Information Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $25,421 in 2009 and $25,422 in 2010. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $10,552 in 2009 and $5,276 in 2010. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $3,013 in 2009 and $4,033 in 2010. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $277 in 2009 and $0 in 2010. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2009 and $0 in 2010. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $13,421,561 in 2009 and $26,379,755 in 2010. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York Municipal Cash Management By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: March 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: March 23, 2010 By: /s/ James Windels James Windels, Treasurer Date: March 23, 2010 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
